Exhibit 10.1

 

Execution Version

 

CUSIP #22281RAA2

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

by and among

 

COVANCE INC.
and
THE GUARANTORS PARTY HERETO
and
THE LENDERS PARTY HERETO
and
PNC BANK, NATIONAL ASSOCIATION, as Agent

 

Dated as of June 2, 2014

 

PNC CAPITAL MARKETS LLC, and
J.P. MORGAN SECURITIES, LLC, as Joint Lead Arrangers and Joint Bookrunners

 

JPMORGAN CHASE BANK, N.A., as Syndication Agent

 

CITIBANK, N.A.,
DEUTSCHE BANK SECURITIES INC., and
TD BANK NA, as Documentation Agents

 

BANK OF AMERICA, N.A.,
THE BANK OF TOKYO - MITSUBISHI UFJ, LTD.,
RBS CITIZENS, N.A., and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Managing Agents

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

 

EXHIBITS

 

i

 

 

 

SCHEDULES

 

i

 

 

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

1

 

 

 

1.

CERTAIN DEFINITIONS

 

2

 

1.1

Certain Definitions

 

2

 

1.2

Construction

 

32

 

 

1.2.1

Number; Inclusion

 

32

 

 

1.2.2

Determination

 

32

 

 

1.2.3

Agent’s Discretion and Consent

 

32

 

 

1.2.4

Documents Taken as a Whole

 

33

 

 

1.2.5

Headings

 

33

 

 

1.2.6

Implied References to this Agreement

 

33

 

 

1.2.7

Persons

 

33

 

 

1.2.8

Modifications to Documents

 

33

 

 

1.2.9

From, To and Through

 

33

 

 

1.2.10

Shall; Will

 

33

 

1.3

Accounting Principles

 

33

 

1.4

Currency Calculations

 

34

 

 

 

 

 

2.

REVOLVING CREDIT AND SWING LOAN FACILITIES

 

35

 

2.1

Revolving Credit Commitments

 

35

 

 

2.1.1

Revolving Credit Loans; Optional Currency Loans

 

35

 

2.2

Swing Loan Commitment

 

35

 

 

2.2.1

Swing Loans

 

35

 

2.3

Nature of Lenders’ Obligations with Respect to Revolving Credit Loans

 

35

 

2.4

Commitment Fees

 

36

 

2.5

Revolving Credit Loan Requests; Swing Loan Requests

 

36

 

 

2.5.1

Revolving Credit Loan Requests

 

36

 

 

2.5.2

Swing Loan Requests

 

37

 

2.6

Making Revolving Credit Loans and Swing Loans

 

37

 

 

2.6.1

Making Revolving Credit Loans

 

37

 

 

2.6.2

Presumptions by the Agent

 

38

 

 

2.6.3

Making Swing Loans

 

38

 

2.7

Notes

 

 

38

 

2.8

Use of Proceeds

 

39

 

2.9

Borrowings to Repay Swing Loans

 

39

 

2.10

Letter of Credit Subfacility

 

39

 

 

2.10.1

Issuance of Letters of Credit

 

39

 

 

2.10.2

Letter of Credit Fees

 

40

 

 

2.10.3

Disbursements, Reimbursement

 

40

 

--------------------------------------------------------------------------------


 

 

 

2.10.4

Repayment of Participation Advances

 

41

 

 

2.10.5

Documentation

 

42

 

 

2.10.6

Determinations to Honor Drawing Requests

 

42

 

 

2.10.7

Nature of Participation and Reimbursement Obligations

 

42

 

 

2.10.8

Indemnity

 

44

 

 

2.10.9

Liability for Acts and Omissions

 

44

 

 

2.10.10

Cash Collateral

 

46

 

2.11

Utilization of Commitments in Optional Currencies

 

46

 

 

2.11.1

Periodic Computations of Dollar Equivalent Amounts of Revolving Credit Loans
that are Optional Currency Loans and Letters of Credit Outstanding; Repayment in
Same Currency

 

46

 

 

2.11.2

Notices From Lenders That Optional Currencies Are Unavailable to Fund New Loans

 

46

 

 

2.11.3

Notices From Lenders That Optional Currencies Are Unavailable to Fund Renewals
of the LIBOR Rate Option

 

47

 

 

2.11.4

European Monetary Union

 

48

 

 

2.11.5

Requests for Additional Optional Currencies

 

48

 

2.12

Currency Repayments

 

49

 

2.13

Optional Currency Amounts

 

49

 

2.14

Right to Increase Revolving Credit Commitments

 

49

 

2.15

Defaulting Lenders

 

50

 

 

 

 

 

3.

INTEREST RATES

 

51

 

3.1

Interest Rate Options

 

51

 

 

3.1.1

Interest Rate Options

 

52

 

 

3.1.2

Rate Quotations

 

52

 

3.2

Interest Periods

 

53

 

 

3.2.1

Amount of Borrowing Tranche

 

53

 

 

3.2.2

Renewals

 

53

 

3.3

Interest After Default

 

53

 

 

3.3.1

Letter of Credit Fees, Interest Rate

 

53

 

 

3.3.2

Other Obligations

 

53

 

 

3.3.3

Acknowledgment

 

53

 

3.4

LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not Available

 

54

 

 

3.4.1

Unascertainable

 

54

 

 

3.4.2

Illegality; Increased Costs; Deposits Not Available

 

54

 

 

3.4.3

Agent’s and Lender’s Rights

 

54

 

3.5

Selection of Interest Rate Options

 

55

 

 

 

 

 

4.

PAYMENTS

 

55

 

4.1

Payments

 

 

55

 

4.2

Pro Rata Treatment of Lenders

 

56

 

4.3

Presumption by the Agent

 

57

 

4.4

Interest Payment Dates

 

57

 

4.5

Voluntary Prepayments, Mandatory Prepayments

 

58

 

 

4.5.1

Right to Prepay

 

58

 

ii

--------------------------------------------------------------------------------


 

 

 

4.5.2

Replacement of a Lender

 

59

 

 

4.5.3

Change of Lending Office

 

60

 

 

4.5.4

Voluntary Reduction of Revolving Credit Commitments

 

60

 

 

4.5.5

Application Among Interest Rate Options

 

60

 

 

4.5.6

Mandatory Prepayment - Currency Fluctuations

 

60

 

 

4.5.7

Expiration Date

 

61

 

4.6

Additional Compensation in Certain Circumstances

 

61

 

 

4.6.1

Increased Costs Generally. If any Change in Law shall:

 

61

 

 

4.6.2

Capital Requirements

 

62

 

 

4.6.3

Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing of New
Loans

 

62

 

 

4.6.4

Delay in Requests

 

62

 

 

4.6.5

Additional Costs with Respect to Loans in Optional Currencies

 

62

 

4.7

Taxes

 

 

63

 

 

4.7.1

Payments Free of Taxes

 

63

 

 

4.7.2

Payment of Other Taxes by the Borrower

 

63

 

 

4.7.3

Indemnification by the Borrower

 

63

 

 

4.7.4

Indemnification by the Lenders

 

64

 

 

4.7.5

Evidence of Payments

 

64

 

 

4.7.6

Status of Lenders

 

64

 

 

4.7.7

Refund

 

66

 

 

4.7.8

Survival

 

67

 

4.8

Indemnity

 

67

 

4.9

Interbank Market Presumption

 

68

 

4.10

Settlement Date Procedures

 

68

 

4.11

Judgment Currency

 

68

 

 

4.11.1

Currency Conversion Procedures for Judgments

 

68

 

 

4.11.2

Indemnity in Certain Events

 

69

 

 

 

 

 

 

5.

REPRESENTATIONS AND WARRANTIES

 

69

 

5.1

Representations and Warranties

 

69

 

 

5.1.1

Organization and Qualification

 

69

 

 

5.1.2

Subsidiaries

 

69

 

 

5.1.3

Power and Authority

 

70

 

 

5.1.4

Validity and Binding Effect

 

70

 

 

5.1.5

No Conflict

 

70

 

 

5.1.6

Litigation

 

70

 

 

5.1.7

Title to Properties

 

71

 

 

5.1.8

Financial Statements

 

71

 

 

5.1.9

Use of Proceeds; Margin Stock; Section 20 Subsidiaries

 

71

 

 

5.1.10

Full Disclosure

 

72

 

 

5.1.11

Taxes

 

72

 

 

5.1.12

Consents and Approvals

 

72

 

 

5.1.13

No Event of Default; Compliance with Instruments

 

73

 

 

5.1.14

Patents, Trademarks, Copyrights, Licenses, Etc.

 

73

 

 

5.1.15

Insurance

 

73

 

 

5.1.16

Compliance with Laws

 

73

 

iii

--------------------------------------------------------------------------------


 

 

 

5.1.17

Investment Companies; Regulated Entities

 

73

 

 

5.1.18

Plans and Benefit Arrangements

 

74

 

 

5.1.19

Employment Matters

 

75

 

 

5.1.20

Environmental and Safety Matters

 

75

 

 

5.1.21

Senior Debt Status

 

75

 

 

5.1.22

Anti-Terrorism Laws

 

76

 

 

5.1.23

Solvency

 

76

 

5.2

Continuation of Representations

 

76

 

5.3

Updates to Schedules

 

76

 

 

 

 

 

6.

CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

 

76

 

6.1

First Loans and Letters of Credit

 

76

 

 

6.1.1

Officer’s Certificate

 

77

 

 

6.1.2

Secretary’s Certificate

 

77

 

 

6.1.3

Delivery of Loan Documents

 

77

 

 

6.1.4

Opinion of Counsel

 

77

 

 

6.1.5

Legal Details

 

78

 

 

6.1.6

Payment of Fees

 

78

 

 

6.1.7

Consents

 

78

 

 

6.1.8

Officer’s Certificate Regarding MACs; Solvency

 

78

 

 

6.1.9

No Violation of Laws

 

78

 

 

6.1.10

No Actions or Proceedings

 

79

 

 

6.1.11

Lien Searches

 

79

 

 

6.1.12

Insurance

 

79

 

 

6.1.13

Other Conditions

 

79

 

6.2

Each Additional Loan or Letter of Credit

 

79

 

 

 

 

 

7.

COVENANTS

 

80

 

7.1

Affirmative Covenants

 

80

 

 

7.1.1

Preservation of Existence, Etc.

 

80

 

 

7.1.2

Payment of Liabilities, Including Taxes, Etc.

 

80

 

 

7.1.3

Maintenance of Insurance

 

80

 

 

7.1.4

Maintenance of Properties and Leases

 

80

 

 

7.1.5

Maintenance of Patents, Trademarks, Etc.

 

81

 

 

7.1.6

Visitation Rights

 

81

 

 

7.1.7

Keeping of Records and Books of Account

 

81

 

 

7.1.8

Plans and Benefit Arrangements

 

81

 

 

7.1.9

Compliance with Laws

 

82

 

 

7.1.10

Use of Proceeds

 

82

 

 

7.1.11

Tax Shelter Regulations

 

82

 

 

7.1.12

Anti-Terrorism Laws

 

82

 

 

7.1.13

Pari Passu Ranking

 

83

 

 

7.1.14

Keepwell

 

83

 

7.2

Negative Covenants

 

83

 

 

7.2.1

Indebtedness

 

83

 

 

7.2.2

Liens

 

85

 

 

7.2.3

Guaranties

 

85

 

iv

--------------------------------------------------------------------------------


 

 

 

7.2.4

Loans and Investments

 

85

 

 

7.2.5

Liquidations, Mergers, Consolidations, Acquisitions

 

86

 

 

7.2.6

Dispositions of Assets or Subsidiaries

 

87

 

 

7.2.7

Subsidiaries, Partnerships and Joint Ventures

 

88

 

 

7.2.8

Continuation of or Change in Business

 

89

 

 

7.2.9

Plans and Benefit Arrangements

 

89

 

 

7.2.10

Fiscal Year

 

89

 

 

7.2.11

Changes in Organizational Documents

 

89

 

 

7.2.12

Maximum Leverage Ratio

 

90

 

 

7.2.13

Minimum Interest Coverage Ratio

 

90

 

7.3

Reporting Requirements

 

90

 

 

7.3.1

Quarterly Financial Statements

 

90

 

 

7.3.2

Annual Financial Statements

 

90

 

 

7.3.3

Certificate of the Borrower

 

91

 

 

7.3.4

Notice of Default

 

91

 

 

7.3.5

Notice of Litigation

 

91

 

 

7.3.6

Budgets, Forecasts, Other Reports and Information

 

92

 

 

7.3.7

Tax Shelter Provisions

 

92

 

 

7.3.8

Notices Regarding Plans and Benefit Arrangements

 

92

 

 

7.3.9

Environmental and Safety Matters

 

94

 

 

 

 

 

 

8.

DEFAULT

 

94

 

8.1

Events of Default

 

94

 

 

8.1.1

Payments Under Loan Documents

 

94

 

 

8.1.2

Breach of Warranty

 

94

 

 

8.1.3

Breach of Negative Covenants or Visitation Rights

 

94

 

 

8.1.4

Breach of Other Covenants

 

95

 

 

8.1.5

Defaults in Other Agreements or Indebtedness

 

95

 

 

8.1.6

Final Judgments or Orders

 

95

 

 

8.1.7

Loan Document Unenforceable

 

95

 

 

8.1.8

Uninsured Losses; Proceedings Against Assets

 

95

 

 

8.1.9

Notice of Lien or Assessment

 

96

 

 

8.1.10

Insolvency

 

96

 

 

8.1.11

Events Relating to Plans and Benefit Arrangements

 

96

 

 

8.1.12

Cessation of Business

 

96

 

 

8.1.13

Change of Control

 

97

 

 

8.1.14

Involuntary Proceedings

 

97

 

 

8.1.15

Voluntary Proceedings

 

97

 

8.2

Consequences of Event of Default

 

97

 

 

8.2.1

Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings

 

97

 

 

8.2.2

Bankruptcy, Insolvency or Reorganization Proceedings

 

98

 

 

8.2.3

Set-off

 

98

 

 

8.2.4

Application of Proceeds; Collateral Sharing

 

99

 

 

8.2.5

Other Rights and Remedies

 

100

 

v

--------------------------------------------------------------------------------


 

9.

THE AGENT

 

100

 

9.1

Appointment and Authority

 

100

 

9.2

Rights as a Lender

 

100

 

9.3

Exculpatory Provisions

 

100

 

9.4

Reliance by Agent

 

101

 

9.5

Delegation of Duties

 

102

 

9.6

Resignation of Agent

 

102

 

9.7

Non-Reliance on Agent and Other Lenders

 

103

 

9.8

Reimbursement and Indemnification of Agent by the Borrower

 

103

 

9.9

Exculpatory Provisions; Limitation of Liability

 

104

 

9.10

Reimbursement and Indemnification of Agent by Lenders

 

105

 

9.11

Agent’s Fee

 

105

 

9.12

Availability of Funds

 

105

 

9.13

Calculations

 

106

 

9.14

No Reliance on Agent’s Customer Identification Program

 

106

 

9.15

Certain Releases

 

106

 

9.16

Additional Agents

 

107

 

 

 

 

 

10.

MISCELLANEOUS

 

107

 

10.1

Modifications, Amendments or Waivers

 

107

 

 

10.1.1

Increase of Commitment

 

107

 

 

10.1.2

Extension of Payment; Reduction of Principal, Interest or Fees; Modification of
Terms of Payment

 

107

 

 

10.1.3

Release of Guarantor

 

107

 

 

10.1.4

Miscellaneous

 

108

 

10.2

No Implied Waivers; Cumulative Remedies; Writing Required

 

108

 

10.3

Reimbursement and Indemnification of Lenders by the Borrower; Taxes

 

108

 

10.4

Holidays

 

109

 

10.5

Funding by Branch, Subsidiary or Affiliate

 

110

 

 

10.5.1

Notional Funding

 

110

 

 

10.5.2

Actual Funding

 

110

 

10.6

Notices; Effectiveness; Electronic Communication

 

110

 

 

10.6.1

Notices Generally

 

110

 

 

10.6.2

Electronic Communications

 

111

 

 

10.6.3

Change of Address, Etc.

 

111

 

10.7

Severability

 

111

 

10.8

Governing Law

 

111

 

10.9

Prior Understanding

 

112

 

10.10

Duration; Survival

 

112

 

10.11

Successors and Assigns

 

112

 

 

10.11.1

Successors and Assigns Generally

 

112

 

 

10.11.2

Assignments by Lenders

 

113

 

 

10.11.3

Register

 

114

 

 

10.11.4

Participations

 

114

 

 

10.11.5

Limitations upon Participant Rights Successors and Assigns Generally

 

115

 

 

10.11.6

Certain Pledges; Successors and Assigns Generally

 

116

 

vi

--------------------------------------------------------------------------------


 

 

10.12

Confidentiality

 

116

 

 

10.12.1

General

 

116

 

 

10.12.2

Sharing Information With Affiliates of the Lenders

 

117

 

10.13

Counterparts

 

117

 

10.14

Agent’s or Lender’s Consent

 

117

 

10.15

Exceptions

 

117

 

10.16

Consent To Forum; Waiver Of Jury Trial

 

117

 

 

10.16.1

Submission To Jurisdiction

 

117

 

 

10.16.2

Waiver Of Venue

 

118

 

 

10.16.3

Service Of Process

 

118

 

 

10.16.4

Waiver Of Jury Trial

 

118

 

10.17

USA Patriot Act. Certification from Lenders and Participants

 

119

 

10.18

Joinder of Guarantors

 

119

 

10.19

Waiver of Consequential Damages, Etc.

 

119

 

10.20

Amendment and Restatement; No Novation; Reaffirmation

 

120

 

10.21

No Fiduciary Relationship

 

120

 

10.22

Consent

 

121

 

vii

--------------------------------------------------------------------------------


 

EXHIBITS

 

1.1(A)

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

 

 

1.1(G)

 

FORM OF GUARANTOR JOINDER

 

 

 

1.1(R)

 

FORM OF REVOLVING CREDIT NOTES

 

 

 

1.1(S)

 

FORM OF SWING LOAN NOTE

 

 

 

2.5.1

 

FORM OF LOAN REQUEST

 

 

 

2.5.2

 

FORM OF SWING LOAN REQUEST

 

 

 

4.5.4

 

COMMITMENT REDUCTION NOTICE

 

 

 

4.7.6(A)

 

TAX COMPLIANCE CERTIFICATE (for Foreign Lenders that are not partnerships for US
income tax purposes)

 

 

 

4.7.6(B)

 

TAX COMPLIANCE CERTIFICATE (for Foreign Participants that are not partnerships
for US income tax purposes)

 

 

 

4.7.6(C)

 

TAX COMPLIANCE CERTIFICATE (for Foreign Participants that are partnerships for
US income tax purposes)

 

 

 

4.7.6(D)

 

TAX COMPLIANCE CERTIFICATE (for Foreign Lenders that are partnerships for US
income tax purposes)

 

 

 

6.1.4

 

MATTERS FOR OPINION OF COUNSEL

 

 

 

7.2.5

 

FORM OF ACQUISITION COMPLIANCE CERTIFICATE

 

 

 

7.3.3

 

FORM OF COMPLIANCE CERTIFICATE

 

SCHEDULES

 

1.1(A)

 

PRICING GRID

 

 

 

1.1(B)

 

LENDERS’ COMMITMENTS

 

 

 

1.1(C)

 

EXISTING LETTERS OF CREDIT

 

 

 

1.1(I)

 

INVESTMENT POLICY

 

 

 

1.1(P)

 

EXISTING PERMITTED LIENS

 

 

 

5.1

 

REPRESENTATIONS AND WARRANTIES

 

 

 

7.2.1

 

INDEBTEDNESS

 

 

 

7.2.4

 

INVESTMENTS

 

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT is dated as of June 2, 2014,
and is made by and among COVANCE INC., a Delaware corporation, each of the
GUARANTORS (as hereinafter defined), the LENDERS (as hereinafter defined), and
PNC BANK, NATIONAL ASSOCIATION, in its capacity as agent for the Lenders under
this Agreement.

 

WITNESSETH:

 

WHEREAS, the Borrower, the Guarantors, the Agent (as hereinafter defined) and
certain lenders party thereto entered into a Second Amended and Restated Credit
Agreement dated as of March 7, 2012, amending and restating the 2010 Credit
Agreement, whereby the lenders party thereto provided to the Borrower a
multicurrency revolving credit facility in an aggregate principal amount not to
exceed $500,000,000.00, as amended by a certain First Amendment to Second
Amended and Restated Credit Agreement dated as of November 21, 2012 and a
certain Second Amendment to Second Amended and Restated Credit Agreement dated
as of October 2, 2013 (such Second Amended and Restated Credit Agreement, as
amended by such amendments, is hereafter referred to as the “Existing Credit
Agreement”); and

 

WHEREAS, on May 19, 2014, Covance Clinical and Periapproval Services Limited, a
Subsidiary of the Borrower, acquired all of the share capital of Medaxial
Limited by (the “May 2014 Target”) for a Dollar equivalent aggregate
consideration amount less than $25,000,000 (the “May 2014 Acquisition”); and

 

WHEREAS, under Section 7.2.5(F) of the Existing Credit Agreement, the Loan
Parties would have been required to deliver a certificate in the form of
Exhibit 7.2.5 attached to the Existing Credit Agreement at the time of
consummation of the May 2014 Acquisition (an “Acquisition Certificate”), which
Acquisition Certificate would not be required to be delivered (based on an
aggregate consideration amount less than $25,000,000) under the terms of revised
Section 7.2.5(F) of this Agreement; and

 

WHEREAS, the Loan Parties have requested that the Lenders (1) provide their
consent to the May 2014 Acquisition without the delivery of an Acquisition
Certificate and (2) amend and restate the Existing Credit Agreement; and

 

WHEREAS, the Lenders are willing to provide such consent and credit upon the
terms and conditions hereinafter set forth.

 

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:

 

--------------------------------------------------------------------------------


 

1.                                      CERTAIN DEFINITIONS

 

1.1                               Certain Definitions.

 

In addition to words and terms defined elsewhere in this Agreement, the
following words and terms shall have the following meanings, respectively,
unless the context hereof clearly requires otherwise:

 

Acquisition Certificate has the meaning assigned to such term in the recitals
hereto.

 

Affiliate as to any Person means any other Person which directly or indirectly
controls, is controlled by, or is under common control with such Person. 
Control, as used in this definition, means the possession, directly or
indirectly, of the power to:  (i) direct or cause the direction of the
management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise, including the power to elect a majority of
the directors or trustees of a corporation or trust, as the case may be, or
(ii) vote 15% or more of the securities having ordinary voting power for the
election of directors (or persons performing similar functions) of such Person. 
Notwithstanding the foregoing:  (a) the Borrower and its Subsidiaries shall not
be Affiliates of each other, (b) neither the Borrower nor any of its
Subsidiaries shall be an Affiliate of the Agent or any Lender, and (c) so long
as the Borrower and its Subsidiaries own in the aggregate less than 23% of the
voting capital stock of BioImaging Technologies, Inc. (“BTI”), BTI shall not be
an Affiliate of the Borrower or any Subsidiary of the Borrower.

 

Agent means PNC Bank, National Association, and its successors and assigns.

 

Agent’s Fee has the meaning assigned to that term in Section 9.11 [Agent’s Fee].

 

Agent’s Letter has the meaning assigned to that term in Section 9.11 [Agent’s
Fee].

 

Agreement means this Credit Agreement, as the same may be supplemented or
amended from time to time, including all schedules and exhibits.

 

Anti-Terrorism Laws means any Laws relating to terrorism, trade sanctions
programs and embargoes, money laundering, corruption or bribery, and any
regulation, order, or directive promulgated, issued or enforced pursuant to such
Laws, all as amended, supplemented or replaced from time to time.

 

Applicable Commitment Fee Rate means the percentage rate per annum at the
indicated level of Leverage Ratio then in effect as set forth in the pricing
grid on Schedule 1.1(A) below the heading “Commitment Fee.”  The Applicable
Commitment Fee Rate shall be computed in accordance with Section 2.4 [Commitment
Fees] and the parameters set forth on Schedule 1.1(A).

 

2

--------------------------------------------------------------------------------


 

Applicable Letter of Credit Fee means the percentage rate per annum at the
indicated level of Leverage Ratio then in effect as set forth in the pricing
grid on Schedule 1.1(A) below the heading “Letter of Credit Fee”.  The
Applicable Letter of Credit Fee shall be computed in accordance with the
parameters set forth on Schedule 1.1(A).

 

Applicable Margin means, as applicable:

 

(i)                                     the percentage rate spread at the
indicated level of Leverage Ratio then in effect as set forth in the pricing
grid on Schedule 1.1(A) below the heading “Base Rate Spread”, and

 

(ii)                                  the percentage rate spread at the
indicated level of Leverage Ratio then in effect as set forth in the pricing
grid on Schedule 1.1(A) below the heading “LIBOR Rate Spread”.

 

The Applicable Margin shall be computed in accordance with the parameters set
forth on Schedule 1.1(A).

 

Approved Fund means any fund that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of business and that is administered or managed by (i) a Lender, (ii) an
Affiliate of a Lender or (iii) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

Assignment and Assumption Agreement means an Assignment and Assumption Agreement
by and among a Purchasing Lender, a Transferor Lender and the Agent, as Agent
and on behalf of the remaining Lender, substantially in the form of
Exhibit 1.1(A).

 

Authorized Officer means those individuals, designated by written notice to the
Agent from the Borrower, authorized to execute notices, reports and other
documents on behalf of the Loan Parties required hereunder.  The Borrower may
amend such list of individuals from time to time by giving written notice of
such amendment to the Agent.

 

Bankruptcy Event means, with respect to any Person, such Person or such Person’s
direct or indirect parent company becomes the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it, or, in the good faith determination of the Agent, has taken any action
in furtherance of, or indicating its consent to, approval of, or acquiescence
in, any such proceeding or appointment, provided that a Bankruptcy Event shall
not result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person or Person’s direct or indirect parent company
by an Official Body or instrumentality thereof if, and only if, such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Official Body or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.

 

3

--------------------------------------------------------------------------------


 

Base Rate means, for any day, a fluctuating per annum rate of interest equal to
the highest of (i) the Prime Rate, (ii) the Federal Funds Open Rate plus 0.5% or
(iii) the Daily LIBOR Rate plus 1%. Any change in the Base Rate (or any
component thereof) shall take effect at the opening of business on the day such
change occurs.

 

Base Rate Option means the option of the Borrower to have Revolving Credit Loans
bear interest at the rate and under the terms and conditions set forth in
Section 3.1.1(i) [Base Rate Option].

 

Benefit Arrangement means at any time an “employee benefit plan,” within the
meaning of Section 3(3) of ERISA, which is neither a Plan nor a Multiemployer
Plan and which is maintained, sponsored or otherwise contributed to by any
member of the ERISA Group.

 

Benefit Plans means (i) the Covance 401(k) Savings Plan, (ii) the 2007 Employee
Equity Participation Plan of the Borrower, (iii) the 2002 Employee Stock Option
Plan of the Borrower, (iv) the Stock Option Plan for Non-Employee Directors of
the Borrower, (v) the Restricted Stock Plan for Non-Employee Directors of the
Borrower, (vi) the Deferred Stock Unit Plan for Non-Employee Members of the
Board of Directors of the Borrower, (vii) any other “pension plan” (as defined
in Section 3(2) of ERISA) of the Borrower or any member of the ERISA Group, any
of the Guarantors or any Subsidiary of any of the Loan Parties, existing as of
the date of this Agreement or hereafter, or any trust created thereunder, and
(viii) any other benefit plan, whether or not treated as such under
Section 3(2) or any other Section of ERISA, existing as of the date of this
Agreement or hereafter created, with respect to which any capital stock, debt or
similar interest or instrument or security interest or instrument, whether or
not treated as such under applicable Law, of the Borrower, any member of the
ERISA Group, any of the Guarantors or any Subsidiary of any of the Loan Parties
is an investment, distribution, benefit or award option or plan feature for any
individual, including, but not limited to, any benefit plan similar to a plan
described in (i) through (vi) above, or any trust created under any benefit plan
described in this clause (viii).

 

Borrower means Covance Inc., a corporation organized and existing under the laws
of the State of Delaware, and its successors and assigns.

 

Borrowing Date means, with respect to any Loan, the date for the making thereof
or the renewal or conversion thereof at or to the same or a different Interest
Rate Option, which shall be a Business Day.

 

Borrowing Tranche means specified portions of Loans outstanding as follows: 
(i) any Loans to which a LIBOR Rate Option applies which become subject to the
same Interest Rate Option under the same Loan Request by the Borrower and which
have the same Interest Period and which are denominated either in Dollars or in
the same Optional Currency shall constitute one Borrowing Tranche, and (ii) all
Loans to which a Base Rate Option applies shall constitute one Borrowing
Tranche.

 

Business Day means any day other than a Saturday or Sunday or a legal holiday on
which commercial banks are authorized or required to be closed for business in
Pittsburgh, Pennsylvania and if the applicable Business Day relates to any Loan
to which the LIBOR Rate Option applies, such day must also be a day on which
dealings are carried on in the Relevant Interbank Market.

 

4

--------------------------------------------------------------------------------


 

Capital Lease means the lease of any assets which lease would be a capital lease
as determined in accordance with GAAP.

 

Cash Collateralize means to pledge and deposit with or deliver to Agent, for the
benefit of Agent and the Lenders, as collateral for the Letter of Credit
Outstanding, cash or deposit account balances pursuant to documentation
satisfactory to Agent (which documents are hereby consented to by the Lenders).
Such cash collateral shall be maintained in blocked, non-interest bearing
deposit accounts at the Agent.

 

Cash Pooling Obligations means those ordinary course obligations of certain
Foreign Subsidiaries under treasury management cash pooling agreements with
various financial institutions as in effect on the Closing Date or arrangements
substantially similar thereto, as any of the foregoing may be renewed, replaced
or extended from time to time.

 

CEA means the Commodity Exchange Act (7 U.S.C.§1 et seq.), as amended from time
to time, and any successor statute.

 

CFTC means the Commodity Futures Trading Commission.

 

Change in Law means the occurrence, after the date of this Agreement, of any of
the following:  (i) the adoption or taking effect of any Law, (ii) any change in
any Law or in the administration, interpretation, implementation or application
thereof by any Official Body or (iii) the making or issuance of any request,
rule, guideline or directive (whether or not having the force of Law) by any
Official Body; provided however that, notwithstanding anything herein to the
contrary, (a) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, interpretations, guidelines or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) and (b) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of Law), in each case pursuant to Basel III, shall in each case be deemed to be
a Change in Law regardless of the date enacted, adopted, issued, promulgated or
implemented.

 

Closing Date means the Business Day on which the conditions precedent set forth
in Section 6.1 are satisfied, which shall be June 2, 2014.

 

Collateral Agent has the meaning assigned to such term in Section 8.2.4.2
[Collateral Sharing].

 

Collateral Documents has the meaning assigned to such term in Section 8.2.4.2
[Collateral Sharing].

 

Commercial Letter of Credit means any letter of credit which is a commercial
letter of credit issued in respect of the purchase of goods or services by one
or more of the Loan Parties in the ordinary course of their business.

 

5

--------------------------------------------------------------------------------


 

Commitment means as to any Lender its Revolving Credit Commitment and in the
case PNC Bank, its Swing Loan Commitment, and Commitments means, collectively,
the Revolving Credit Commitments and the Swing Loan Commitment.

 

Commitment Fee has the meaning assigned to that term in Section 2.4 [Commitment
Fees].

 

Commitment Reduction Notice has the meaning assigned to that term in
Section 4.5.4 [Voluntary Reduction of Revolving Credit Commitments].

 

Compliance Certificate has the meaning assigned to such term in Section 7.3.3
[Certificate of the Borrower].

 

Computation Date has the meaning assigned to such term in Section 2.11.1
[Periodic Computations of Dollar Equivalent Amounts of Loans and Letters of
Credit Outstanding].

 

Connection Income Taxes means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

Consolidated EBIT means, for any period of determination, with respect to the
Borrower and its Subsidiaries as determined in accordance with GAAP on a
consolidated basis, the sum of (i) Consolidated Net Income for such period
(excluding the effect of any extraordinary or other non-recurring gains or
losses outside of the ordinary course of business), plus (ii) an amount which,
in the determination of Consolidated Net Income for such period, has been
deducted for (a) Consolidated Interest Expense for such period and (b) total
Federal, state, foreign or other income taxes for such period, all as determined
in accordance with GAAP.

 

Consolidated EBITDA means, for any period of determination, with respect to the
Borrower and its Subsidiaries as determined in accordance with GAAP on a
consolidated basis, an amount equal to (i) Consolidated EBIT minus an amount
which, in the determination of Consolidated Net Income for such period, has been
included for all non-cash credits for such period, plus (ii) an amount which, in
the determination of Consolidated Net Income for such period, has been deducted
for all depreciation, amortization and other non-cash charges for such period,
plus (iii) if not already addressed by the parenthetical in clause (i) of the
definition of Consolidated EBIT, one time cash charges incurred during such
period of determination in connection with the restructuring of business units
provided that any such restructurings are not prohibited by this Agreement, and
provided further that the aggregate of such cash charges added back to
Consolidated EBIT under this definition from March 7, 2012 through the term of
this Agreement shall not exceed $10,000,000.00. All elements of the term
Consolidated EBITDA shall be as determined in accordance with GAAP.

 

Consolidated Interest Expense for any period of determination means interest
expense (net of interest income, if any) of the Borrower and its Subsidiaries
for such period determined and consolidated in accordance with GAAP.

 

6

--------------------------------------------------------------------------------


 

Consolidated Net Income means, for any period of determination, the net income
after taxes for such period of the Borrower and its Subsidiaries as determined
on a consolidated basis in accordance with GAAP.

 

Consolidated Net Worth means as of any date of determination total stockholders’
equity of the Borrower and its Subsidiaries as of such date determined and
consolidated in accordance with GAAP.

 

Consolidated Subsidiary means each Person (excluding therefrom each Excluded
Subsidiary) which is a Subsidiary of the Borrower.

 

Contamination means the presence or release or threat of release of Regulated
Substances in, on, under or migrating to or from the Property, which pursuant to
Environmental Laws requires notification or reporting to an Official Body, or
which pursuant to Environmental Laws requires the performance of a Remedial
Action or which otherwise constitutes a violation of Environmental Laws.

 

Covered Entity means (a) the Borrower, each of Borrower’s Subsidiaries, all
Guarantors and all pledgors of Collateral, and (b) each Person that, directly or
indirectly, is in control of a Person described in clause (a) above.  For
purposes of this definition, control of a Person shall mean the direct or
indirect (x) ownership of, or power to vote, 25% or more of the issued and
outstanding equity interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions for such
Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.

 

Daily LIBOR Rate means, for any day, the rate per annum determined by the Agent
by dividing (i) the Published Rate by (ii) a number equal to 1.00 minus the
Reserve Percentage on such day.

 

Defaulting Lender means any Lender that (i) has failed, within two (2) Business
Days of the date required to be funded or paid, (a) to fund any portion of its
Loans, (b) to fund any portion of its participations with respect to Letters of
Credit, or participations in Swing Loans, or (c) to pay over to the Agent, PNC
Bank (as the lender of Swing Loans) or any Lender any other amount required to
be paid by it hereunder, unless, in the case of clause (a) above, such Lender
notifies the Agent in writing that such failure is a result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular Potential Default or Event of Default,
if any) has not been satisfied, (ii) has notified the Borrower or the Agent in
writing or has made a public statement to the effect, that it does not intend or
expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular Potential Default or Event
of Default, if any) to funding a Loan under this Agreement cannot be satisfied)
or generally under other agreements in which it commits to extend credit,
(iii) has failed, within three (3) Business Days after written request by the
Agent, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations)

 

7

--------------------------------------------------------------------------------


 

to fund prospective Loans and participations in then outstanding Letters of
Credit and Swing Loans under this Agreement, provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (iii) upon the Agent’s
receipt of such certification, (iv) has become the subject of a Bankruptcy Event
or (v) has failed, within two (2) Business Days of the date required hereunder,
at any time to comply with the provisions of Section 4.2 [Pro Rata Treatment of
Lenders] with respect to purchasing participations from the other Lenders,
whereby such Lender’s share of any payment received, whether by setoff or
otherwise, is in excess of its Ratable Share of such payments due and payable to
all of the Lenders.

 

Dollar, Dollars, U.S. Dollars and the symbol $ means lawful money of the United
States of America.

 

Dollar Equivalent means, with respect to any amount of any currency, the
Equivalent Amount of such currency expressed in Dollars.

 

Dollar Equivalent Revolving Facility Usage means at any time the sum of the
Dollar Equivalent amount of Revolving Credit Loans then outstanding, the Dollar
Equivalent of Swing Loans then outstanding and the Dollar Equivalent amount of
Letters of Credit Outstanding.

 

Domestic Subsidiary means any Subsidiary of the Borrower that is incorporated or
organized under the laws of the United States of America or one of the states or
territories thereof.

 

Drawing Date has the meaning assigned to that term in Section 2.10.3.2.

 

Effective Date means the date indicated in a document or agreement to be the
date on which such document or agreement becomes effective, or, if there is no
such indication, the date of execution of such document or agreement.

 

Eligible Contract Participant means an “eligible contract participant” as
defined in the CEA and regulations thereunder.

 

Eligibility Date means, with respect to each Loan Party and each Swap, the date
on which this Agreement or any other Loan Document becomes effective with
respect to such Swap (for the avoidance of doubt, the Eligibility Date shall be
the Effective Date of such Swap if this Agreement or any other Loan Document is
then in effect with respect to such Loan Party, and otherwise it shall be the
Effective Date of this Agreement and/or such other Loan Document(s) to which
such Loan Party is a party).

 

Environmental Complaint means (i) any written notice of non-compliance or
violation, order or citation relating in any way to any Environmental Law,
Required Environmental Permit, Contamination or Regulated Substances;
(ii) civil, criminal, administrative or regulatory investigation of which the
Borrower or any Subsidiary of the Borrower has knowledge instituted by an
Official Body relating in any way to any Environmental Law, Environmental
Permit, Contamination or Regulated Substance; (iii) any administrative,
regulatory or judicial action, suit, claim or proceeding instituted by any
Person or Official Body or any written notice of liability or potential
liability by any Person or Official

 

8

--------------------------------------------------------------------------------


 

Body, in either instance, setting forth a cause of action for personal injury
(including but not limited to death), property damage, natural resource damage,
contribution or indemnity associated with the performance of Remedial Actions,
liens or encumbrances attached to, recorded or levied against a Property for the
costs associated with the performance of Remedial Actions, civil or
administrative penalties, criminal fines or penalties, or declaratory or
equitable relief arising under any Environmental Laws; or (iv) any written
order, notice of violation, citation, subpoena, request for information or other
written notice or demand of any type issued by an Official Body arising out of
or in response to a violation of any Environmental Laws relating to any
Property, any Loan Party or any Subsidiary of any Loan Party.

 

Environmental Laws means all federal, territorial, tribal, state, local and
foreign Laws (including, but not limited to, the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. §§ 9601 et seq., the
Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the Hazardous
Materials Transportation Act, 49 U.S.C. § 1801 et seq., the Toxic Substances
Control Act, 15 U.S.C. § 2601 et seq., the Federal Water Pollution Control Act,
33 U.S.C. §§ 1251 et seq., the Federal Safe Drinking Water Act, 42 U.S.C.
§§ 300f-300j, the Federal Air Pollution Control Act, 42 U.S.C. § 7401 et seq.,
the Oil Pollution Act, 33 U.S.C. § 2701 et seq., the Federal Insecticide,
Fungicide and Rodenticide Act, 7 U.S.C. §§ 136 to 136y, Atomic Energy Act, 42
U.S.C. § 2011 et seq., the Energy Reorganization Act of 1974 (88 Stat. 1244),
the Nuclear Waste Policy Act 42 U.S.C. § 10101 et seq., the Low-Level
Radioactive Waste Policy Amendments Act of 1985 (99 Stat. 1842)) each as
amended, and any regulations promulgated or any equivalent state or local Law,
and any amendments thereto) and any consent decrees, settlement agreements,
judgments, orders, directives, policies or programs issued by or entered into
with an Official Body pertaining or relating to:  (i) pollution or pollution
control; (ii) protection of human health from exposure to Regulated Substances;
(iii) protection of the environment and/or natural resources; (iv) the presence,
use, management, generation, manufacture, processing, extraction, treatment,
recycling, refining, reclamation, labeling, sale, transport, storage,
collection, distribution, disposal or release or threat of release of Regulated
Substances; (v) the presence of Contamination; and (vi) the protection of
endangered or threatened species.

 

Equivalent Amount means, at any time, as determined by Agent (which
determination shall be conclusive absent manifest error), with respect to an
amount of any currency (the “Reference Currency”) which is to be computed as an
equivalent amount of another currency (the “Equivalent Currency”), the amount of
such Equivalent Currency converted from such Reference Currency at Agent’s rate
(based on the market rates then prevailing and available to Agent) for such
Equivalent Currency for such Reference Currency at a time determined by Agent on
the second Business Day immediately preceding the event for which such
calculation is made.

 

Equivalent Currency shall have the meaning specified in the definition of
“Equivalent Amount”.

 

ERISA means the Employee Retirement Income Security Act of 1974, as the same may
be amended or supplemented from time to time, and any successor statute of
similar import, and the rules and regulations thereunder, as from time to time
in effect.

 

9

--------------------------------------------------------------------------------


 

ERISA Group means, at any time, the Borrower and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control and all other entities which, together with the Borrower,
are treated as a single employer under Section 414 of the Internal Revenue Code.

 

Euro shall refer to the lawful currency of the Participating Member States.

 

European Interbank Market means the European interbank market for Euro operating
in Participating Member States.

 

Event of Default means any of the events described in Section 8.1 [Events of
Default] and referred to therein as an “Event of Default.”

 

Excluded Hedge Liability or Liabilities means, with respect to each Loan Party,
each of its Swap Obligations if, and only to the extent that, all or any portion
of this Agreement or any other Loan Document that relates to such Swap
Obligation is or becomes illegal under the CEA, or any rule, regulation or order
of the CFTC, solely by virtue of such Loan Party’s failure to qualify as an
Eligible Contract Participant on the Eligibility Date for such Swap.
Notwithstanding anything to the contrary contained in the foregoing or in any
other provision of this Agreement or any other Loan Document, the foregoing is
subject to the following provisos: (a) if a Swap Obligation arises under a
master agreement governing more than one Swap, this definition shall apply only
to the portion of such Swap Obligation that is attributable to Swaps for which
such guaranty or security interest is or becomes illegal under the CEA, or any
rule, regulations or order of the CFTC, solely as a result of the failure by
such Loan Party for any reason to qualify as an Eligible Contract Participant on
the Eligibility Date for such Swap, (b) if a guarantee of a Swap Obligation
would cause such obligation to be an Excluded Hedge Liability but the grant of a
security interest would not cause such obligation to be an Excluded Hedge
Liability, such Swap Obligation shall constitute an Excluded Hedge Liability for
purposes of the guaranty but not for purposes of the grant of the security
interest, and (c) if there is more than one Loan Party executing this Agreement
or the other Loan Documents and a Swap Obligation would be an Excluded Hedge
Liability with respect to one or more of such Persons, but not all of them, the
definition of Excluded Hedge Liability or Liabilities with respect to each such
Person shall only be deemed applicable to (i) the particular Swap Obligations
that constitute Excluded Hedge Liabilities with respect to such Person, and
(ii) the particular Person with respect to which such Swap Obligations
constitute Excluded Hedge Liabilities.

 

Excluded Subsidiary means any Person in which any Loan Party or any Subsidiary
of any Loan Party has made an Investment permitted by Section 7.2.4(v) and which
Person, as provided in the definition of Subsidiary, the Loan Parties shall have
elected to not treat as a Subsidiary for purposes of the Loan Documents.

 

Excluded Taxes means any of the following Taxes imposed on or with respect to
the Agent or any Lender or required to be withheld or deducted from a payment to
the Agent or Lender, (i) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(a) imposed as a result of the Agent or such Lender being organized under the
laws of, or having its principal office or, in the case of

 

10

--------------------------------------------------------------------------------


 

any Lender, its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (b) that are Other Connection
Taxes, (ii) in the case of a Lender, U.S. federal withholding Taxes imposed on
amounts payable to or for the account of such Lender with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which (a) such Lender acquires such interest in such Loan or Commitment
(other than pursuant to an assignment request by the Borrower under
Section 4.5.2 [Replacement of a Lender]) or (b) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 4.7.6
[Status of Lenders], amounts with respect to such Taxes were payable either to
such Lender’s assignor immediately before such Lender became a party hereto or
to such Lender immediately before it changed its lending office, (iii) Taxes
attributable to the Agent or such Lender’s failure to comply with Section 4.7.6
[Status of Lenders], and (iv) any U.S. federal withholding Taxes imposed under
FATCA (except to the extent imposed due to the failure of the Borrower to
provide documentation or information to the IRS).

 

Existing Credit Agreement has the meaning assigned to such term in the recitals
hereto.

 

Existing Letters of Credit means the letters of credit issued or deemed to have
been issued under the Existing Credit Agreement, which existing letters of
credit are identified on Schedule 1.1(C) attached hereto and made a part hereof.

 

Expiration Date means June 2, 2019; as the same may be extended for a one
(1) year period (or up to two (2) successive one (1) year periods, as
applicable) in accordance with Section 2.1.1 [Revolving Credit Loans; Optional
Currency Loans].

 

FATCA means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof.

 

Federal Funds Effective Rate for any day means the rate per annum (based on a
year of 360 days and actual days elapsed and rounded upward to the nearest 1/100
of 1%) announced by the Federal Reserve Bank of New York (or any successor) on
such day as being the weighted average of the rates on overnight federal funds
transactions arranged by federal funds brokers on the previous trading day, as
computed and announced by such Federal Reserve Bank (or any successor) in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the “Federal Funds Effective
Rate” as of the date of this Agreement; provided, if such Federal Reserve Bank
(or its successor) does not announce such rate on any day, the “Federal Funds
Effective Rate” for such day shall be the Federal Funds Effective Rate for the
last day on which such rate was announced.

 

Federal Funds Open Rate for any day means the rate per annum (based on a year of
360 days and actual days elapsed) which is the daily federal funds open rate as
quoted by ICAP North America, Inc. (or any successor) as set forth on the
Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such other
substitute Bloomberg Screen that displays such rate), or as set forth on such
other recognized electronic source used for the purpose of displaying such rate
as selected by the Agent (an “Alternate Source”) (or if such rate

 

11

--------------------------------------------------------------------------------


 

for such day does not appear on the Bloomberg Screen BTMM (or any substitute
screen) or on any Alternate Source, or if there shall at any time, for any
reason, no longer exist a Bloomberg Screen BTMM (or any substitute screen) or
any Alternate Source, a comparable replacement rate determined by the Agent at
such time (which determination shall be conclusive absent manifest error);
provided however, that if such day is not a Business Day, the Federal Funds Open
Rate for such day shall be the “open” rate on the immediately preceding Business
Day. If and when the Federal Funds Open Rate changes, the rate of interest with
respect to any advance to which the Federal Funds Open Rate applies will change
automatically without notice to the Borrower, effective on the date of any such
change.

 

First Tier Foreign Subsidiary means, at any date of determination, each Foreign
Subsidiary in which any one or more of the Borrower and/or any of its Domestic
Subsidiaries owns more than 50%, in the aggregate, of the Voting Stock of such
Foreign Subsidiary.

 

Foreign Lender means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

 

Foreign Subsidiary means any Subsidiary of the Borrower which is not a Domestic
Subsidiary.

 

GAAP means generally accepted accounting principles as are in effect in the
United States from time to time, subject to the provisions of Section 1.3
[Accounting Principles], and applied on a consistent basis both as to
classification of items and amounts.

 

Governmental Acts has the meaning assigned to that term in Section 2.10.8
[Indemnity].

 

Guarantor means each of the parties to this Agreement which is designated as a
“Guarantor” on the signature page hereof and each other Person which joins this
Agreement as a Guarantor after the date hereof pursuant to Section 10.18
[Joinder of Guarantors].

 

Guarantor Joinder means a joinder by a Person as a Guarantor under this
Agreement, the Guaranty Agreement and the other Loan Documents in the form of
Exhibit 1.1(G).

 

Guaranty of any Person means any obligation of such Person guaranteeing or in
effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.

 

Guaranty Agreement means the Continuing Agreement of Guaranty and Suretyship
dated as of June 16, 2009, executed and delivered by each of the Guarantors and
CJB

 

12

--------------------------------------------------------------------------------


 

Inc. to the Agent for the benefit of the Lenders in connection with the Prior
Agreement, together with any and all existing and future Guarantor Joinders
thereto and any and all existing and future amendments, restatements,
modifications and reaffirmations thereof including without limitation
reaffirmations by the Guarantors in connection with this Agreement.

 

Hedge means an interest rate or currency swap, collar, cap, adjustable strike
cap, adjustable strike corridor or similar agreements entered into by the Loan
Parties or their Subsidiaries in the ordinary course of business and not for
speculative purpose, in order to provide protection to, or minimize the impact
upon, the Borrower, the Guarantor and/or their Subsidiaries of increasing
floating rates of interest applicable to Indebtedness or fluctuations in
exchange rates, as the case may be.

 

Historical Statements has the meaning assigned to that term in
Section 5.1.8(i) [Historical Statements].

 

Indebtedness means, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of:  (i) borrowed money, (ii) amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility, (iii) reimbursement obligations (contingent or otherwise) under any
letter of credit, whether for amounts drawn or available to be drawn thereunder,
(iv) net reimbursement obligations (contingent or otherwise) under any currency
swap agreement, interest rate swap, cap, collar or floor agreement or other
interest rate management device, (v) any other transaction (including forward
sale or purchase agreements, capitalized leases and conditional sales
agreements) having the commercial effect of a borrowing of money entered into by
such Person to finance its operations or capital requirements (but not including
trade payables and accrued expenses incurred in the ordinary course of
business), or (vi) any Guaranty of Indebtedness for borrowed money.

 

Indemnified Taxes means (i) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any Obligation of any Loan Party
under any Loan Document, and (ii) to the extent not otherwise described in
clause (i), Other Taxes.

 

Ineligible Security means any security which may not be underwritten or dealt in
by member banks of the Federal Reserve System under Section 16 of the Banking
Act of 1933 (12 U.S.C. Section 24, Seventh), as amended.

 

Information means all information received from the Loan Parties or any of their
Subsidiaries relating to the Loan Parties or any of such Subsidiaries or any of
their respective businesses, other than any such information that is available
to the Agent or any Lender on a non-confidential basis prior to disclosure by
the Loan Parties or any of their Subsidiaries, provided that, in the case of
information received from the Loan Parties or any of their Subsidiaries after
the date of this Agreement, such information is clearly identified at the time
of delivery as confidential.

 

13

--------------------------------------------------------------------------------


 

Insolvency Proceeding means, with respect to any Person, (i) a case, action or
proceeding with respect to such Person (a) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (b) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of any Loan Party or otherwise relating to the liquidation,
dissolution, winding-up or relief of such Person, or (ii) any general assignment
for the benefit of creditors, composition, marshaling of assets for creditors,
or other, similar arrangement in respect of such Person’s creditors generally or
any substantial portion of its creditors; undertaken under any Law.

 

Intercompany Indebtedness means, as of any date of determination, Indebtedness
payable by the Borrower to any Consolidated Subsidiary or by any Consolidated
Subsidiary to either the Borrower or any other Consolidated Subsidiary.  It is
expressly agreed that Intercompany Indebtedness shall not include any
Indebtedness payable by the Borrower or any Consolidated Subsidiary to any
Excluded Subsidiary.

 

Intercreditor Agreement means any hereafter executed intercreditor agreement
among the Agent, as collateral agent, and the holders of the Senior Notes, in
form and substance satisfactory to the Agent, as amended, restated or otherwise
modified in accordance with its terms.

 

Interest Coverage Ratio means the ratio of the amounts under the following
clauses (i) and (ii):  (i) Consolidated EBITDA (as the numerator) to
(ii) Consolidated Interest Expense (as the denominator).  For purposes of
calculating the Interest Coverage Ratio, Consolidated EBITDA and Consolidated
Interest Expense shall be determined as of the end of each fiscal quarter of the
Borrower for the four fiscal quarters then ended.

 

Interest Period means the period of time selected by the Borrower in connection
with (and to apply to) any election permitted hereunder by the Borrower to have
Revolving Credit Loans bear interest under the LIBOR Rate Option or an Optional
Currency for which the LIBOR rate is unavailable.  Subject to the last sentence
of this definition such period shall be one, two, three or six Months for Loans
denominated in Dollars, but one Month for Loans denominated in an Optional
Currency. Such Interest Period shall commence on the effective date of such
Interest Rate Option, which shall be (i) the Borrowing Date if the Borrower is
requesting new Loans, or (ii) the date of renewal of or conversion to the LIBOR
Rate Option or an Optional Currency for which the LIBOR rate is unavailable if
the Borrower is renewing or converting to the LIBOR Rate Option or an Optional
Currency for which the LIBOR rate is unavailable applicable to outstanding
Loans.  Notwithstanding the second sentence hereof:  (a) any Interest Period
which would otherwise end on a date which is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (b) the Borrower shall not select, convert to
or renew an Interest Period for any portion of the Loans that would end after
the Expiration Date.

 

Interest Rate Option means any LIBOR Rate Option or Base Rate Option or other
Optional Currency rates not available in LIBOR.

 

14

--------------------------------------------------------------------------------


 

Internal Revenue Code means the Internal Revenue Code of 1986, as the same may
be amended or supplemented from time to time, and any successor statute of
similar import, and the rules and regulations thereunder, as from time to time
in effect.

 

Investments means collectively all of the following with respect to any Person: 
(i) investments or contributions by any of the Loan Parties or their
Subsidiaries directly or indirectly in or to the capital of or other payments to
(except in connection with transactions for the sale of goods or services for
fair value in the ordinary course of business) such Person, (ii) loans or
advances by any of the Loan Parties or their Subsidiaries to such Person,
(iii) guaranties by any Loan Party or any Subsidiary of any Loan Party directly
or indirectly of the obligations of such Person, (iv) other credit enhancements
of any Loan Party or any Subsidiary of any Loan Party to or for the benefit of
such Person, or (v) if such Loan Party or any Subsidiary of any Loan Party is
liable as a matter of law for the obligations of such Person, obligations,
contingent or otherwise, of such Person. If the nature of an Investment is
tangible property then the amount of such Investment shall be determined by
valuing such property at fair value in accordance with the past practice of the
Loan Parties and such fair values shall be satisfactory to the Agent, in its
reasonable discretion.

 

IRH Provider has the meaning assigned to such term in Section 8.2.4.2
[Collateral Sharing].

 

Law means any applicable and legally binding law(s) (including common law),
constitution, statute, treaty, regulation, rule, ordinance, opinion, issued
guidance, release, ruling, order, executive order, injunction, writ, decree,
bond, judgment, authorization or approval, lien or award of or any settlement
arrangement, by agreement, consent or otherwise, with any Official Body, foreign
or domestic.

 

Lender-Provided Hedge means any Hedge which is provided by any Lender or
Affiliate of a Lender and with respect to which the Agent confirms meets the
following requirements:  such Hedge (i) is documented in a standard
International Swap Dealer Association Agreement, (ii) provides for the method of
calculating the reimbursable amount of the provider’s credit exposure in a
reasonable and customary manner, and (iii) has been represented to Agent by
Borrower as being entered into for hedging (rather than speculative) purposes. 
The liabilities of the Loan Parties to the provider of any Lender-Provided Hedge
(the “Hedge Liabilities”) by any Loan Party that is party to such Lender
Provided Hedge shall, for purposes of this Agreement and all other Loan
Documents be “Obligations” of such Person and of each other Loan Party, be
guaranteed obligations under any Guaranty Agreement and secured obligations
under any other Loan Document, as applicable, and otherwise treated as
Obligations for purposes of the other Loan Documents, except to the extent
constituting Excluded Hedge Liabilities of such Person. Any Liens securing the
Hedge Liabilities shall be pari passu with any Liens securing all other
Obligations under this Agreement and the other Loan Documents, subject to the
express provisions of Section 8.2.4 [Application of Proceeds; Collateral
Sharing].

 

Lenders means the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender.

 

15

--------------------------------------------------------------------------------


 

Letter of Credit has the meaning assigned to that term in Section 2.10.1
[Issuance of Letters of Credit].

 

Letter of Credit Borrowing has the meaning assigned to such term in
Section 2.10.3.4.

 

Letter of Credit Fee has the meaning assigned to that term in Section 2.10.2
[Letter of Credit Fees].

 

Letter of Credit Obligation means, as of any date of determination, the
aggregate Dollar Equivalent amount available to be drawn under all outstanding
Letters of Credit on such date (if any Letter of Credit shall increase in amount
automatically in the future, such aggregate Dollar Equivalent amount available
to be drawn shall currently give effect to any such future increase) plus the
aggregate Dollar Equivalent amount of Reimbursement Obligations and Letter of
Credit Borrowings on such date.

 

Letters of Credit Outstanding means at any time the sum of (i) the aggregate
undrawn face amount of outstanding Letters of Credit and (ii) the aggregate
amount of all unpaid and outstanding Reimbursement Obligations and Letter of
Credit Borrowings.

 

Leverage Ratio means the ratio of the amounts under the following clauses
(i) and (ii):  (i) Total Debt (as the numerator) to (ii) Consolidated EBITDA (as
the denominator).  For purposes of calculating the Leverage Ratio (and unless
otherwise expressly stated in this Agreement), Total Debt shall be determined as
of the end of each fiscal quarter of the Borrower and Consolidated EBITDA shall
be determined as of the end of each fiscal quarter of the Borrower for the four
fiscal quarters then ended.

 

LIBOR Rate means the following:

 

(a)           with respect to the Dollar Loans comprising any Borrowing Tranche
to which the LIBOR Rate Option applies for any Interest Period, the interest
rate per annum determined by the Agent by dividing (the resulting quotient
rounded upwards, if necessary, to the nearest 1/100th of 1% per annum) (i) the
rate which appears on the Bloomberg Page BBAM1 ) (or on such other substitute
Bloomberg page that displays rates at which US dollar deposits are offered by
leading banks in the London interbank deposit market), or the rate which is
quoted by another source selected by the Agent as an authorized information
vendor for the purpose of displaying rates at which U.S. dollar deposits are
offered by leading banks in the London interbank deposit market (for purposes of
this definition, an “Alternate Source”), at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period as
the Relevant Interbank Market offered rate for U.S. Dollars for an amount
comparable to such Borrowing Tranche and having a borrowing date and a maturity
comparable to such Interest Period (or if there shall at any time, for any
reason, no longer exist a Bloomberg Page BBAM1 (or any substitute page) or any
Alternate Source, a comparable replacement rate determined by the Agent at such
time (which determination shall be conclusive absent manifest error)), by (ii) a
number equal to 1.00 minus the Reserve Percentage.  The LIBOR Rate shall be
adjusted with respect to any Loan to which the LIBOR Rate Option applies that is
outstanding on the effective date of any change in the Reserve Percentage as of
such effective date.  The Agent

 

16

--------------------------------------------------------------------------------


 

shall give prompt notice to the Borrower of the LIBOR Rate as determined or
adjusted in accordance herewith, which determination shall be conclusive absent
manifest error.

 

(b)                                 with respect to Optional Currency Loans in
currency comprising any Borrowing Tranche to which the LIBOR Rate Option and any
Optional Currency for which the LIBOR Rate is unavailable applies for any
Interest Period, the interest rate per annum determined by Agent by dividing
(i) the rate which appears on the Bloomberg Page BBAM1 (or on such other
substitute Bloomberg page that displays rates at which deposits in the relevant
Optional Currency are offered by leading banks in the Relevant Interbank
Market), or the rate which is quoted by an Alternate Source, at approximately
11:00 a.m., (based upon the time in the Relevant Interbank Market), two
(2) Business Days prior to the commencement of such Interest Period as the
Relevant Interbank Market offered rate for deposits in the relevant Optional
Currency for an amount comparable to the principal amount of such Borrowing
Tranche and having a borrowing date and a maturity comparable to such Interest
Period (or if there shall at any time, for any reason, no longer exist a
Bloomberg Page BBAM1 (or any substitute page) or any Alternate Source, a
comparable replacement rate determined by the Agent at such time (which
determination shall be conclusive absent manifest error)), by (ii) a number
equal to 1.00 minus the Reserve Percentage.  The LIBOR Rate shall be adjusted
with respect to any Loan to which the LIBOR Rate Option applies that is
outstanding on the effective date of any change in the Reserve Percentage as of
such effective date.  The Agent shall give prompt notice to the Borrower of the
LIBOR Rate as determined or adjusted in accordance herewith, which determination
shall be conclusive absent manifest error.  The LIBOR Rate for any Loans shall
be based upon the LIBOR Rate for the currency in which such Loans are requested.

 

LIBOR Rate Option means the option of the Borrower to have Loans bear interest
at the rate and under the terms set forth in Section 3.1.1(ii) [LIBOR Rate
Option].

 

Lien means any mortgage, deed of trust, pledge, lien, security interest, charge
or other encumbrance or security arrangement of any nature whatsoever, whether
voluntarily or involuntarily given, including any conditional sale or title
retention arrangement, and any assignment, deposit arrangement or lease intended
as, or having the effect of, security and any filed financing statement or other
notice of any of the foregoing (whether or not a lien or other encumbrance is
created or exists at the time of the filing).

 

Loan Documents means this Agreement, the Agent’s Letter, the Guaranty Agreement,
the Notes and any other instruments, certificates or documents delivered or
contemplated to be delivered hereunder or thereunder or in connection herewith
or therewith, as the same may be supplemented or amended from time to time in
accordance herewith or therewith, and Loan Document means any of the Loan
Documents.

 

Loan Parties means the Borrower and the Guarantors.

 

Loan Request means each of (i) a request for a Revolving Credit Loan in
accordance with Section 2.5 [Revolving Credit Loan Requests, Swing Loan
Requests], or (ii) a request to select, convert to or renew a Base Rate Option
or LIBOR Rate Option with respect to an outstanding Revolving Credit Loan in
accordance with Section 3.1 [Interest Rate Options].

 

17

--------------------------------------------------------------------------------


 

Loans means collectively and Loan means separately all Revolving Credit Loans
and Swing Loans, or any Revolving Credit Loan or Swing Loan.

 

Material Adverse Change means any set of circumstances or events which (i) has
or could reasonably be expected to have any material adverse effect whatsoever
upon the validity or enforceability of this Agreement or any other Loan
Document, (ii) is or could reasonably be expected to be material and adverse to
the business, properties, assets, financial condition, results of operations or
(as to Section 6.1.8 [Officer’s Certificate Regarding MACs; Solvency] only)
prospects of the Loan Parties taken as a whole, (iii) impairs materially or
could reasonably be expected to impair materially the ability of the Loan
Parties taken as a whole to duly and punctually pay or perform its Indebtedness,
or (iv) impairs materially or could reasonably be expected to impair materially
the ability of the Agent or any of the Lenders, to the extent permitted, to
enforce their legal remedies pursuant to this Agreement or any other Loan
Document.

 

Material Adverse Effect means any set of circumstances or events which has a
material adverse effect on (i) the business, operations, financial condition,
assets or properties of the Loan Parties taken as a whole, (ii) the ability of
the Borrower to perform its obligations under any Loan Document, (iii) the
ability of any other Loan Party to perform its obligations under any Loan
Document, or (iv) the validity or enforceability of this Agreement or any of the
other Loan Documents.

 

Material Credit Facility means, as to the Borrower and its Subsidiaries,

 

(i)                                     the Note Purchase Agreement, including
any renewals, extensions, amendments, supplements, restatements, replacements or
refinancing thereof; and

 

(ii)                                  each other agreement creating or
evidencing indebtedness for borrowed money (including without limitation all
obligations evidenced by bonds, debentures, notes, loan agreements and similar
instruments) entered into on or after October 2, 2013 by the Borrower or any
Subsidiary, or in respect of which the Borrower or any Subsidiary is an obligor
or otherwise provides a guarantee or other credit support, in a principal amount
outstanding or available for borrowing equal to or greater than $50,000,000 (or
the equivalent of such amount in the relevant currency of payment, determined as
of the date of the closing of such facility based on the exchange rate of such
other currency).

 

For the sake of clarity, “Material Credit Facility” hereunder does not include
any agreements creating or evidencing indebtedness for borrowed money secured
solely by Permitted Liens (other than Permitted Liens under clause (x)(C) of the
definition of Permitted Liens); provided, however, that if, and only if, the
holders of any Material Credit Facility with pari passu status with the Lenders
under Section 7.1.13 [Pari Passu Ranking], in contravention of the foregoing,
obtain pari passu status with respect to any such indebtedness for borrowed
money secured solely by such Permitted Liens, then the Lenders shall also be
granted such pari passu status in accordance with Section 7.1.13 [Pari Passu
Status].

 

Material Domestic Subsidiary means any Domestic Subsidiary of the Borrower that
is also a Material Subsidiary.

 

18

--------------------------------------------------------------------------------


 

Material First Tier Foreign Subsidiary means a First Tier Foreign Subsidiary
that is also a Material Subsidiary.

 

Material Subsidiary means, as of any date of determination, any Domestic
Subsidiary or any Foreign Subsidiary that, together with its Subsidiaries on a
consolidated basis, (i) owns assets (excluding assets that pursuant to GAAP
principles of consolidation would be eliminated from the consolidated balance
sheet of the Borrower as of such date of determination) on such date of
determination equal to at least ten percent (10%) of the total assets of the
Borrower and its Subsidiaries on a consolidated basis on such date of
determination or (ii) generated revenues (excluding revenues that pursuant to
GAAP principles of consolidation would be eliminated from the consolidated
income statement of the Borrower as of such date of determination) for the
twelve month period ending on such date of determination equal to at least ten
percent (10%) of the total revenues of the Borrower and its Subsidiaries on a
consolidated basis for such period.

 

May 2014 Acquisition has the meaning assigned to such term in the recitals
hereto.

 

May 2014 Target has the meaning assigned to such term in the recitals hereto.

 

Month, with respect to an Interest Period means the interval between the days in
consecutive calendar months numerically corresponding to the first day of such
Interest Period.  If any Interest Period begins on a day of a calendar month for
which there is no numerically corresponding day in the month in which such
Interest Period is to end, the final month of such Interest Period shall be
deemed to end on the last Business Day of such final month.

 

Moody’s means Moody’s Investors Service, Inc. and its successors or assigns in
the business of such company in the rating of securities.

 

Multiemployer Plan means any employee benefit plan which is a “multiemployer
plan” within the meaning of Section 4001(a)(3) of ERISA and to which the
Borrower or any member of the ERISA Group is then making or accruing an
obligation to make contributions or, within the preceding five Plan years, has
made or had an obligation to make such contributions.

 

Multiple Employer Plan means a Plan which has two or more contributing sponsors
(including the Borrower or any member of the ERISA Group) at least two of whom
are not under common control, as such a plan is described in Sections 4063 and
4064 of ERISA.

 

Non-Consenting Lender has the meaning assigned to such term in Section 10.1.4
[Miscellaneous].

 

Non-Qualifying Party means any Loan Party that fails for any reason to qualify
as an Eligible Contract Participant on the Effective Date of the applicable
Swap.

 

19

--------------------------------------------------------------------------------


 

Note Purchase Agreement means that certain Note Purchase Agreement, dated as of
October 2, 2013, among the Borrower and the purchasers party thereto relating to
the issuance and sale of the Senior Notes, a true, correct and complete copy of
which has been delivered to the Lenders.

 

Notes means the Revolving Credit Notes and the Swing Loan Note.

 

Notices has the meaning assigned to that term in Section 10.6 [Notices;
Effectiveness; Electronic Communication].

 

Obligation means any obligation or liability of any of the Loan Parties to the
Agent or any of the Lenders, howsoever created, arising or evidenced, whether
direct or indirect, absolute or contingent, now or hereafter existing, or due or
to become due, under or in connection with this Agreement, the Notes, the
Letters of Credit, the Agent’s Letter or any other Loan Document.  Obligations
shall include the liabilities to a Lender or Affiliate of a Lender under any
Lender-Provided Hedge but shall not include the liabilities to other Persons
under any other Hedge.  Notwithstanding anything to the contrary contained in
the foregoing, the Obligations shall not include any Excluded Hedge Liabilities.

 

Official Body means any national, federal, state, local or other government or
political subdivision or any agency, authority, board, bureau, central bank,
commission, department or instrumentality of either, or any court, tribunal,
grand jury or arbitrator, in each case whether foreign or domestic.

 

Optional Currency means any of the following lawful currencies:  British Pounds
Sterling, Japanese Yen, Swiss Francs, the Euro and any other currency approved
by Agent and all of the Lenders pursuant to Section 2.11.5 [Requests for
Additional Optional Currencies].  Subject to Section 2.11.4 [European Monetary
Union], each Optional Currency must be the lawful currency of the specified
country.

 

Optional Currency Loans means a Revolving Credit Loan made in an Optional
Currency.

 

Order has the meaning given to such term in Section 2.10.9 [Liability for Acts
and Omissions].

 

Original Currency has the meaning assigned to such term in Section 4.11.1
[Currency Conversion Procedures for Judgments].

 

Other Connection Taxes means, with respect to the Agent or any Lender, Taxes
imposed as a result of the Agent or such Lender conducting or having conducted a
sufficient level of ongoing business or income-generating activity in the
jurisdiction imposing such Tax to subject it to tax generally on the income or
privilege of doing business or unretained earnings associated with such activity
(but, without broadening the scope of the foregoing, not including any Tax
(other than a Tax on income or gains) imposed as a result of the Agent or such
Lender having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction

 

20

--------------------------------------------------------------------------------


 

pursuant to or enforced any Loan Documents, or sold or assigned an interest in
any Loan or Loan Document).

 

Other Currency has the meaning assigned to such term in Section 4.11.1 [Currency
Conversion Procedures for Judgments].

 

Other Taxes means all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes or any other excise or property taxes,
charges or similar levies arising from any payment made under, from the
execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect to
this Agreement or any other Loan Document, except any such Taxes that are
(i) Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 4.5.2 [Replacement of a Lender]) or
(ii) Excluded Taxes.

 

Overnight Rate means for any day with respect to any Loans in an Optional
Currency, the rate of interest per annum as determined by the Agent at which
overnight deposits in such currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day in the Relevant Interbank Market.

 

Participant Register has the meaning assigned to such term in Section 10.11.4
[Participations].

 

Participating Member State means any member State of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

 

Participation Advance means, with respect to any Lender, such Lender’s payment
in respect of its participation in a Letter of Credit Borrowing according to its
Ratable Share pursuant to Section 2.10.4 [Repayment of Participation Advances].

 

PBGC means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.

 

Permitted Acquisitions has the meaning assigned to such term in Section 7.2.5
[Liquidations, Mergers, Consolidations, Acquisitions].

 

Permitted Investments means:

 

(i)                                     securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve months from the date of acquisition,

 

(ii)                                  U.S. dollar denominated time and demand
deposits and certificates of deposit of (a) any Lender, (b) any domestic
commercial bank having capital and surplus in excess of $500,000,000.00 or
(c) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved

 

21

--------------------------------------------------------------------------------


 

Bank”), in each case with maturities of not more than one year from the date of
acquisition,

 

(iii)                               commercial paper and variable or fixed rate
notes issued by any Approved Bank (or by the parent company thereof) or any
variable rate notes issued by, or guaranteed by, any domestic corporation rated
A-1 (or the equivalent thereof) or better by S&P or P-1 (or the equivalent
thereof) or better by Moody’s and maturing within six months of the date of
acquisition,

 

(iv)                              repurchase agreements with a bank or trust
company (including any of the Lenders) or securities dealer having capital and
surplus in excess of $500,000,000 for direct obligations issued by or fully
guaranteed by the United States of America in which the Borrower shall have a
perfected first priority security interest (subject to no other Liens) and
having, on the date of purchase thereof, a fair market value of at least 100% of
the amount of the repurchase obligations,

 

(v)                                 marketable direct obligations issued by any
state of the United States of America or any political subdivision of any such
state or any public instrumentality thereof maturing within one year from the
date of acquisition thereof and, at the time of acquisition, rated A-1 (or the
equivalent thereof) or better from S&P or rated P-1 (or the equivalent thereof)
or better from Moody’s,

 

(vi)                              Euro time deposits having a maturity of less
than one year purchased from any Lender directly (whether or not such deposit is
with such Lender or any other Lender hereunder),

 

(vii)                           investments in portfolios comprised of
securities rated A-1 (or the equivalent thereof) or better by S&P or P-1 (or the
equivalent thereof) or better by Moody’s and having a total average maturity not
to exceed 24 months,

 

(viii)                        cash on hand and in bank accounts,

 

(ix)                              foreign exchange contracts entered into for
hedge purposes and not for speculative purposes,

 

(x)                                 investments, classified in accordance with
GAAP as current assets, in money market investment programs registered under the
Investment Company Act of 1940, as amended, which are administered by financial
institutions having capital of at least $500,000,000 and the portfolios of which
are limited to investments of the character described in the foregoing
subdivisions (i) through (viii), and

 

(xi)                              investments allowable under the Borrower’s
investment policy, reviewed and approved by the Borrower’s Chief Financial
Officer annually, or if required by ratings changes, more frequently, a copy of
which is provided in Schedule 1.1(I) attached hereto.

 

22

--------------------------------------------------------------------------------


 

Permitted Liens means:

 

(i)                                     Liens for taxes, assessments, or similar
charges, incurred in the ordinary course of business and which are not yet due
and payable;

 

(ii)                                  Pledges or deposits made in the ordinary
course of business to secure payment of workmen’s compensation, or to
participate in any fund in connection with workmen’s compensation, unemployment
insurance, old-age pensions or other social security programs;

 

(iii)                               Liens of mechanics, materialmen,
warehousemen, carriers, or other like Liens, securing obligations incurred in
the ordinary course of business that are not yet due and payable and Liens of
landlords securing obligations to pay lease payments that are not yet due and
payable or in default;

 

(iv)                              Good-faith pledges or deposits made in the
ordinary course of business to secure performance of bids, tenders, contracts
(other than for the repayment of borrowed money) or leases, not in excess of the
aggregate amount due thereunder, or to secure statutory obligations; or surety,
appeal, indemnity, performance bonds, other similar bonds or obligations of a
like nature required in the ordinary course of business;

 

(v)                                 Encumbrances consisting of rights-of-way,
zoning restrictions, easements or other similar encumbrances, charges or
restrictions on the use of real property or other minor defects or
irregularities in title so long as all of the foregoing:  (a) are incurred in
the ordinary course of business, (b) are not in the aggregate substantial in
amount, (c) do not materially impair the use of such property or the value
thereof, and (d) none of which is violated in any material respect by existing
or proposed structures or land use;

 

(vi)                              Liens, security interests and mortgages (if
any are hereafter granted) in favor the Agent for the benefit of the Banks
securing the Obligations (including without limitation liabilities under any
Lender-Provided Hedge);

 

(vii)                       Any Lien existing on the date of this Agreement and
described on Schedule 1.1(P), provided that the principal amount secured thereby
is not hereafter increased, and no additional assets become subject to such
Lien;

 

(viii)                        Purchase Money Security Interests, provided that
the aggregate amount of loans and deferred payments secured by such Purchase
Money Security Interests shall not exceed $75,000,000.00 (excluding for the
purpose of this computation any loans or deferred payments secured by Liens
described on Schedule 1.1(P));

 

(ix)                              Any judgment Liens that would not otherwise
constitute an Event of Default;

 

(x)                                 The Liens set forth in items (A) through
(C) below of this clause (x) so long as such Liens are in accordance with the
applicable requirements of such items set forth below and so long as (a) neither
the aggregate outstanding principal amount of the Indebtedness secured thereby,
nor (b) the aggregate fair market value (determined as of the date

 

23

--------------------------------------------------------------------------------


 

such Lien is incurred) of the assets subject thereto exceeds in the aggregate
for the Borrower and its Subsidiaries the amount of Indebtedness permitted by
Section 7.2.1(viii).:

 

(A)                               Liens (other than Purchase Money Security
Interests referred to in clause (viii) above) on fixed or capital assets
acquired, constructed or improved by the Borrower or any Subsidiary; provided
that (1) such Liens and the Indebtedness secured thereby are incurred prior to
or within 90 days after such acquisition or the completion of such construction
or improvement, (2) the Indebtedness secured thereby does not exceed the cost
(excluding transaction costs) of acquiring, constructing or improving such fixed
or capital assets and (3) such Liens shall not encumber any property or assets
of the Borrower or any of its Subsidiaries other than the property financed by
such Indebtedness;

 

(B)                               Any Lien (other than a Purchase Money Security
Interest referred to in clause (viii) above) existing on any assets or Person
prior to the time, as part of a Permitted Acquisition, such assets are acquired
by the Borrower or a Subsidiary of the Borrower or such Person is acquired and
becomes a Subsidiary of the Borrower; provided that (1) such Lien is not created
in contemplation of or in connection with such acquisition or such Person
becoming a Subsidiary of the Borrower, as the case may be, (2) such Lien shall
not apply to any other property or assets of the Borrower or any Subsidiary of
the Borrower, and (3) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary of the Borrower, as the case may be, and extensions, renewals,
refinancings and replacements thereof that do not increase the outstanding
principal amount thereof; and

 

(C)                               other Liens on assets of the Borrower or any
of its Subsidiaries not otherwise specified in this definition of Permitted
Liens and securing Indebtedness incurred under or pursuant to a Material Credit
Facility, concurrently securing the Obligations equally and ratably pursuant to
documentation reasonably acceptable to the Administrative Agent;

 

(xii)                           Liens arising by virtue of any statutory or
common law provision relating to banker’s liens, rights of setoff or similar
rights as to deposit accounts or other funds maintained, in either case, in the
ordinary course of business with a creditor depository institution;

 

(xiii)                        Any interest or title of a lessor or sublessor
under any lease or sublease entered into by the Borrower or any Subsidiary of
the Borrower in the ordinary course of its business and covering only the assets
so leased or subleased; and leases or subleases granted to others, in the
ordinary course of the Borrower’s or its Subsidiaries’ business, not interfering
in any material respect with the business of the Borrower or any of its
Subsidiaries;

 

(xiv)                       Liens, in the ordinary course of the Borrower’s or
its Subsidiaries’ business, in favor of customs and revenue authorities as a
matter of law to secure payment of custom duties;

 

24

--------------------------------------------------------------------------------


 

(xv)                          Liens securing the Cash Pooling Obligations so
long as such Liens are on assets of Foreign Subsidiaries or the Borrower on
deposit in accounts with financial institutions providing such Cash Pooling
Obligations to such Foreign Subsidiaries and/or the Borrower;

 

(xvi)                       Liens incurred in the ordinary course of business of
the Loan Parties and their Subsidiaries on assets of the Loan Parties and their
Subsidiaries, which Liens secure surety, appeal, indemnity, performance or other
similar bonds or obligations of a like nature required in the ordinary course of
business of the Loan Parties and their Subsidiaries so long as the aggregate net
book value of the assets of the Loan Parties and their Subsidiaries secured by
all Liens permitted by this clause (xvi) does not exceed $30,000,000; and

 

(xvii)                    The following, (a) if the validity or amount thereof
is being contested in good faith by appropriate and lawful proceedings
diligently conducted so long as levy and execution thereon have been stayed and
continue to be stayed or (b) if a final judgment is entered and such judgment is
discharged within thirty (30) days of entry, and in either case they do not in
the aggregate materially impair the ability of any Loan Party to perform its
Obligations hereunder or under the other Loan Documents:

 

(A)                               Claims or Liens for taxes, assessments or
charges due and payable and subject to interest or penalty, provided that the
applicable Loan Party maintains such reserves or other appropriate provisions as
shall be required by GAAP and pays all such taxes, assessments or charges
forthwith upon the commencement of proceedings to foreclose any such Lien;

 

(B)                               Claims, Liens or encumbrances upon, and
defects of title to, personal property, including any attachment of personal
property or other legal process prior to adjudication of a dispute on the
merits; or

 

(C)                               Claims or Liens of mechanics, materialmen,
warehousemen, carriers, landlords or other statutory nonconsensual Liens.

 

Person means any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.

 

Plan means at any time an employee pension benefit plan (including a Multiple
Employer Plan, but not a Multiemployer Plan) which is covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Internal Revenue Code and either (i) is maintained by any member of the ERISA
Group for employees of any member of the ERISA Group or (ii) has at any time
within the preceding five years been maintained by any entity which was at such
time a member of the ERISA Group for employees of any entity which was at such
time a member of the ERISA Group.

 

PNC Bank means PNC Bank, National Association, its successors and assigns.

 

25

--------------------------------------------------------------------------------


 

Potential Default means any event or condition which with notice or passage of
time, or any combination of the foregoing, would constitute an Event of Default.

 

Prime Rate means the interest rate per annum announced from time to time by the
Agent at its Principal Office as its then prime rate, which rate may not be the
lowest or most favorable rate then being charged commercial borrowers or others
by the Agent.  Any change in the Prime Rate shall take effect at the opening of
business on the day such change is announced.

 

Principal Office means the main banking office of the Agent in Pittsburgh,
Pennsylvania.

 

Prohibited Transaction means any prohibited transaction as defined in
Section 4975 of the Internal Revenue Code or Section 406 of ERISA for which
neither an individual nor a class exemption has been issued by the United States
Department of Labor provided, however, that a Prohibited Transaction shall not
include any transaction exempt from Section 4975 of the Internal Revenue Code by
reason of the applicability of Section 4975(d) thereof or any transaction exempt
from Section 406 of ERISA by reason of the applicability of Section 408 thereof.

 

Property means all real property, both owned and leased, of any Loan Party or
Subsidiary of a Loan Party.

 

Published Rate means the rate of interest published each Business Day in The
Wall Street Journal “Money Rates” listing under the caption “London Interbank
Offered Rates” for a one month period (or, if no such rate is published therein
for any reason, then the Published Rate shall be the rate at which U.S. dollar
deposits are offered by leading banks in the London interbank deposit market for
a one month period as published in another publication selected by the Agent).

 

Purchase Money Security Interest means Liens upon tangible personal property
securing loans to any Loan Party or Subsidiary of a Loan Party or deferred
payments by such Loan Party or Subsidiary for the purchase of such tangible
personal property.

 

Qualified ECP Loan Party means each Loan Party that on the Eligibility Date is
(a) a corporation, partnership, proprietorship, organization, trust, or other
entity other than a “commodity pool” as defined in Section 1a(10) of the CEA and
CFTC regulations thereunder that has total assets exceeding $10,000,000, or
(b) an Eligible Contract Participant that can cause another person to qualify as
an Eligible Contract Participant on the Eligibility Date under
Section 1a(18)(A)(v)(II) of the CEA by entering into or otherwise providing a
“letter of credit or keepwell, support, or other agreement” for purposes of
Section 1a(18)(A)(v)(II) of the CEA.

 

Purchasing Lender means a Lender which becomes a party to this Agreement by
executing an Assignment and Assumption Agreement.

 

Ratable Share means the proportion that a Lender’s Revolving Credit Commitment
bears to the Revolving Credit Commitments of all of the Lenders.

 

26

--------------------------------------------------------------------------------


 

Regulated Substances means, without limitation, any substance, material or
waste, regardless of its form or nature, defined under Environmental Laws as a
“hazardous substance,” “pollutant,” “pollution,” “contaminant,” “hazardous or
toxic substance,” “extremely hazardous substance,” “toxic chemical,” “toxic
substance,” “toxic waste,” “hazardous waste,” “special handling waste,”
“industrial waste,” “residual waste,” “solid waste,” “municipal waste,” “mixed
waste,” “pesticide,” “infectious waste,” “chemotherapeutic waste,” “medical
waste,” or “regulated substance” or any other material, substance or waste,
regardless of its form or nature, which is regulated, controlled or governed by
Environmental Laws due to its radioactive, ignitable, corrosive, reactive,
explosive, toxic, carcinogenic or infectious properties or nature, or which
otherwise is regulated, controlled or governed by any applicable Environmental
Law, including without limitation, petroleum and petroleum products (including
crude oil and any fractions thereof), natural gas, synthetic gas and any
mixtures thereof, asbestos, urea formaldehyde, polychlorinated biphenyls,
mercury, radon and radioactive material.

 

Regulation U means Regulation U, T, or X as promulgated by the Board of
Governors of the Federal Reserve System, as amended from time to time.

 

Reimbursement Obligation has the meaning assigned to such term in
Section 2.10.3.2.

 

Related Parties means, with respect to any Person, such Person’s Subsidiaries
and Affiliates, and the partners, directors, officers, employees, agents and
advisors of such Person or any of such Person’s Subsidiaries and Affiliates.

 

Relevant Interbank Market means in relation to Euro, the European Interbank
Market, and, in relation to any other currency, the London interbank market or
other applicable offshore interbank market.

 

Remedial Action means any investigation, identification, preliminary assessment,
characterization, delineation, feasibility study, cleanup, corrective action,
removal, remediation, risk assessment, fate and transport analysis, in-situ
treatment, containment, operation and maintenance or management in-place,
control, abatement or other response actions to Regulated Substances and any
closure and post-closure measures associated therewith.

 

Reportable Compliance Event means that any Covered Entity becomes a Sanctioned
Person, or is charged by indictment, criminal complaint or similar charging
instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law in any material respect.

 

Reportable Event means a reportable event described in Section 4043 of ERISA and
regulations thereunder with respect to a Plan or Multiemployer Plan, unless
notice to the PBGC has been waived under the following subsections of PBGC
Regulation Subsection 4043:  .23, .24 and .32.

 

Required Environmental Permits means all permits, licenses, bonds or other forms
of financial assurances, consents, registrations, identification numbers,
approvals or

 

27

--------------------------------------------------------------------------------


 

authorizations required under Environmental Laws to own, occupy or maintain the
Property or which otherwise are required for the operations and business
activities of the Borrower or Guarantors or for the performance of a Remedial
Action.

 

Required Lenders means

 

(i)                                     if there are no Revolving Credit Loans,
Reimbursement Obligations or Letter of Credit Borrowings outstanding, Required
Lenders shall mean Lenders (other than Defaulting Lenders) whose Revolving
Credit Commitments (excluding the Swing Loan Commitments) aggregate in excess of
50% of the Revolving Credit Commitments (excluding Swing Loan Commitments) of
all of the Lenders (other than Defaulting Lenders), or

 

(ii)                                  if there are Revolving Credit Loans,
Reimbursement Obligations or Letter of Credit Borrowings outstanding, Required
Lenders means any group of Lenders (excluding Defaulting Lenders) if the sum of
the Loans (excluding the Swing Loans) and Reimbursement Obligations (including,
without limitation, Letter of Credit Borrowings) due to such Lenders (excluding
Defaulting Lenders) then outstanding aggregates in excess of 50% of the total
principal amount of all of the Loans (excluding the Swing Loans) and
Reimbursement Obligations (including, without limitation, Letter of Credit
Borrowings) due to all Lenders (excluding those of Defaulting Lenders) then
outstanding.

 

Required Share has the meaning assigned to such term in Section 4.10 [Settlement
Date Procedures].

 

Reserve Percentage means as of any day the maximum percentage in effect on such
day to be maintained by a Lender as required for reserve liquidity, special
deposit, or similar purpose by any governmental or monetary authority of any
country or political subdivision thereof (including any central bank), against
(i) any category of liabilities that includes deposits by reference to which a
LIBOR Rate or an Optional Currency rate for which the LIBOR Rate is unavailable
is to be determined, or (ii) any category of extension of credit or other assets
that includes Loans or Borrowing Tranches to which a LIBOR Rate or an Optional
Currency rate for which the LIBOR Rate is unavailable applies.

 

Revolving Credit Commitment means, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
“Amount of Commitment for Revolving Credit Loans,” and thereafter on Schedule I
to the most recent Assignment and Assumption Agreement, and Revolving Credit
Commitments means the aggregate Revolving Credit Commitments of all of the
Lenders.

 

Revolving Credit Loans means collectively and Revolving Credit Loan means
separately all Revolving Credit Loans or any Revolving Credit Loan made by the
Lenders or one of the Lenders to the Borrower pursuant to Section 2.1 [Revolving
Credit Commitments] or Section 2.10.3 [Disbursement, Reimbursement].

 

Revolving Credit Notes means collectively all Revolving Credit Notes of the
Borrower in the form of Exhibit 1.1(R) evidencing the Revolving Credit Loans,
together with all amendments, extensions, renewals, replacements, refinancings
or refundings thereof in whole or in part and Revolving Credit Note means any of
them separately.

 

28

--------------------------------------------------------------------------------


 

Revolving Facility Usage means at any time the sum of the amount of Revolving
Credit Loans then outstanding, the amount of Swing Loans then outstanding and
the amount of Letters of Credit Outstanding.

 

Safety Complaints means any (i) written notice of non-compliance or violation,
citation or order relating in any way to any Safety Law; (ii) civil, criminal,
administrative or regulatory investigation, or judicial action, suit, claim or
proceeding instituted by an Official Body relating in any way to any Safety Law;
(iii) civil, criminal, administrative or regulatory or judicial action, suit,
claim or proceeding instituted by any Official Body for civil or administrative
penalties, criminal fines or penalties, or declaratory or equitable relief
arising under any Safety Laws; or (iv) subpoena, request for information or
other written notice or demand of any type issued by an Official Body pursuant
to any Safety Laws.

 

Safety Laws means the Occupational Safety and Health Act, 29 U.S.C. § 651 et
seq., as amended, and any regulations promulgated thereunder or any equivalent
or other foreign, territorial, provincial state or local Law, each as amended,
and any regulations promulgated thereunder, pertaining or relating to the
protection of employees from exposure to Regulated Substances or hazardous
conditions in the workplace (but excluding workers compensation and wage and
hour laws).

 

Sanctioned Country means a country subject to a sanctions program maintained
under any Anti-Terrorism Law.

 

Sanctioned Person means any individual person, group, regime or entity listed or
otherwise recognized as a specially designated, prohibited, sanctioned or
debarred person, group, regime or entity, or the subject of any limitations or
prohibitions (including but not limited to the blocking of property or rejection
of transactions), under any Anti-Terrorism Law.

 

SEC means the Securities and Exchange Commission or any governmental agencies
substituted therefore.

 

Section 20 Subsidiary means the Subsidiary of the bank holding company
controlling any Lender, which Subsidiary has been granted authority by the
Federal Reserve Board to underwrite and deal in certain Ineligible Securities.

 

Senior Notes means, collectively, the Borrower’s (i) 3.25% Senior Notes,
Series 2013A, due November 15, 2018 issued in the aggregate principal amount of
$15,000,000, (ii) 3.90% Senior Notes, Series 2013B, due November 15, 2020 issued
in the aggregate principal amount of $50,000,000, (iii) 4.50% Senior Notes,
Series 2013C, due November 15, 2023 issued in the aggregate principal amount of
$90,000,000 and (iv) 4.65% Senior Notes, Series 2013D, due November 15, 2025
issued in the aggregate principal amount of $95,000,000.

 

Settlement Date means the date selected from time to time by the Agent on which
the Agent elects to effect settlement pursuant to Section 4.10 [Settlement Date
Procedures].

 

29

--------------------------------------------------------------------------------


 

Solvent means, with respect to any Person on a particular date, that on such
date (i) the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person, (ii) the present fair saleable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts as they become absolute and matured, (iii) such
Person is able to pay its debts and other liabilities, contingent obligations
and other commitments as they mature in the normal course of business, (iv) such
Person does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (v) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged.  In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

 

Standard & Poor’s or S&P means Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc.

 

Standby Letter of Credit means a Letter of Credit issued to support obligations
of one or more of the Loan Parties, contingent or otherwise, which finance the
working capital and business needs of the Loan Parties incurred in the ordinary
course of business, but excluding any letter of credit under which the stated
amount of such letter of credit increases automatically over time.

 

Subsidiary of any Person at any time means (i) any corporation or trust of which
50% or more (by number of shares or number of votes) of the outstanding capital
stock or shares of beneficial interest normally entitled to vote for the
election of one or more directors or trustees (regardless of any contingency
which does or may suspend or dilute the voting rights) is at such time owned
directly or indirectly by such Person or one or more of such Person’s
Subsidiaries, (ii) any partnership of which such Person is a general partner or
of which 50% or more of the partnership interests is at the time directly or
indirectly owned by such Person or one or more of such Person’s Subsidiaries,
(iii) any limited liability company of which such Person is a member or of which
50% or more of the limited liability company interests is at the time directly
or indirectly owned by such Person or one or more of such Person’s Subsidiaries
or (iv) any corporation, trust, partnership, limited liability company or other
entity which is controlled by such Person or one or more of such Person’s
Subsidiaries.  It is expressly agreed that, notwithstanding the foregoing
definition of Subsidiary, the Loan Parties, upon written notice to the Agent and
the Lenders, may elect that any Person in which any Loan Party or any Subsidiary
of any Loan Party has made an Investment permitted by Section 7.2.4(v) shall not
be treated as a Subsidiary for all purposes of the Loan Documents (including,
without limitation, for purposes of the representations, warranties, covenants
and defaults thereof) and in the event of such election, it is expressly agreed
that the assets, liabilities, equity, net worth and results of operations of
such Person subject to such election shall be excluded from the determination of
the financial covenants set forth in Section 7.2.12 [Maximum Leverage Ratio] and
Section 7.2.13 [Minimum Interest Coverage Ratio], any other financial covenant
(pro-forma or

 

30

--------------------------------------------------------------------------------


 

otherwise) set forth in the Loan Documents and for purposes of determining the
Applicable Margin.

 

Swap means any “swap” as defined in Section 1a(47) of the CEA and regulations
thereunder, other than (a) a swap entered into, or subject to the rules of, a
board of trade designated as a contract market under Section 5 of the CEA, or
(b) a commodity option entered into pursuant to CFTC Regulation 32.3(a).

 

Swap Obligation means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a Swap which is also a Lender Provided
Hedge.

 

Swing Loan Commitment has the meaning assigned to such term in Section 2.2.1
[Swing Loans].

 

Swing Loan Note means the Swing Loan Note of the Borrower in the form of
Exhibit 1.1(S) evidencing the Swing Loans, together with all amendments,
extensions, renewals, replacements, refinancings or refundings thereof in whole
or in part.

 

Swing Loan Request has the meaning assigned to such term in Section 2.5.2 [Swing
Loan Requests] hereof.

 

Swing Loans means collectively and Swing Loan means separately all Swing Loans
or any Swing Loan made by PNC Bank to the Borrower pursuant to Section 2.2.1
[Swing Loans] hereof.

 

Taxes means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholdings), assessments, fees or other charges
imposed by any Official Body, including any interest, additions to tax or
penalties applicable thereto.

 

Total Debt means, as of any date of determination, the amount under the
following clause (i) less the amount under the following clause (ii):

 

(i)                                     as of the date of determination the
aggregate amount for the Borrower and its Subsidiaries (determined without
duplication) of Indebtedness, less

 

(ii)                                  the sum of (a) as of the date of
determination the aggregate amount for the Borrower and its Subsidiaries
(determined without duplication) of account deficits arising from Cash Pooling
Obligations, which account deficits do not result in overdrafts, plus (b) as of
the date of determination the aggregate amount for the Borrower and its
Subsidiaries (determined without duplication) of Intercompany Indebtedness (it
being expressly understood that any Indebtedness payable by the Borrower or any
Consolidated Subsidiary to any Excluded Subsidiary shall not be included as
Intercompany Indebtedness).

 

Transferor Lender means the selling Lender pursuant to an Assignment and
Assumption Agreement.

 

31

--------------------------------------------------------------------------------


 

Treasury Regulations means the regulations promulgated under the Internal
Revenue Code of the U.S.

 

U.S. means the United States of America.

 

U.S. Person means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

USA Patriot Act means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

 

U.S. Tax Compliance Certificate has the meaning assigned to it in Section 4.7.6.

 

Voting Stock of a corporation, limited liability company or partnership means,
at any time, all classes of the capital stock, equivalent ownership interests or
other voting securities of such Person then outstanding and ordinarily entitled
to vote in the election of directors (or similar governing authority).

 

Withholding Agent means any Loan Party and the Agent.

 

1.2                               Construction.

 

Unless the context of this Agreement otherwise clearly requires, the following
rules of construction shall apply to this Agreement and each of the other Loan
Documents:

 

1.2.1                                             Number; Inclusion.

 

references to the plural include the singular, the plural, the part and the
whole; “or” has the inclusive meaning represented by the phrase “and/or,” and
“including” has the meaning represented by the phrase “including without
limitation”;

 

1.2.2                                             Determination.

 

references to “determination” of or by the Agent or the Lenders shall be deemed
to include good-faith estimates by the Agent or the Lenders (in the case of
quantitative determinations) and good-faith beliefs by the Agent or the Lenders
(in the case of qualitative determinations) and such determination shall be
conclusive absent manifest error;

 

1.2.3                                             Agent’s Discretion and
Consent.

 

whenever the Agent or the Lenders are granted the right herein to act in its or
their sole discretion or to grant or withhold consent such right shall be
exercised in good faith;

 

32

--------------------------------------------------------------------------------


 

1.2.4                                             Documents Taken as a Whole.

 

the words “hereof,” “herein,” “hereunder,” “hereto” and similar terms in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document as a whole and not to any particular provision of this Agreement or
such other Loan Document;

 

1.2.5                                             Headings.

 

the section and other headings contained in this Agreement or such other Loan
Document and the Table of Contents (if any), preceding this Agreement or such
other Loan Document are for reference purposes only and shall not control or
affect the construction of this Agreement or such other Loan Document or the
interpretation thereof in any respect;

 

1.2.6                                             Implied References to this
Agreement.

 

article, section, subsection, clause, schedule and exhibit references are to
this Agreement or other Loan Document, as the case may be, unless otherwise
specified;

 

1.2.7                                             Persons.

 

reference to any Person includes such Person’s successors and assigns but, if
applicable, only if such successors and assigns are permitted by this Agreement
or such other Loan Document, as the case may be, and reference to a Person in a
particular capacity excludes such Person in any other capacity;

 

1.2.8                                             Modifications to Documents.

 

reference to any agreement (including this Agreement and any other Loan Document
together with the schedules and exhibits hereto or thereto), document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated;

 

1.2.9                                             From, To and Through.

 

relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding,” and “through” means “through and
including”; and

 

1.2.10                                      Shall; Will.

 

references to “shall” and “will” are intended to have the same meaning.

 

1.3                               Accounting Principles.

 

Except as otherwise provided in this Agreement, all computations and
determinations as to accounting or financial matters and all financial
statements to be delivered

 

33

--------------------------------------------------------------------------------


 

pursuant to this Agreement shall be made and prepared in accordance with GAAP
(including principles of consolidation where appropriate), and all accounting or
financial terms shall have the meanings ascribed to such terms by GAAP;
provided, however, that all accounting terms used in Section 7.2 [Negative
Covenants] (and all defined terms used in the definition of any accounting term
used in Section 7.2 [Negative Covenants] shall have the meaning given to such
terms (and defined terms) under GAAP as in effect on the date hereof applied on
a basis consistent with those used in preparing the Historical Statements
referred to in Section 5.1.8(i) [Historical Statements].  In the event of any
change after the date hereof in GAAP, and

 

(i)                                     if such change would result in the
inability to determine compliance with the financial covenants set forth in
Section 7.2 [Negative Covenants] and/or Leverage Ratio for purposes of
determining interest, the Letter of Credit Fee, or the Commitment Fee based upon
the Borrower’s regularly prepared financial statements by reason of the
preceding sentence, then the parties hereto agree to endeavor, in good faith, to
agree upon an amendment to this Agreement that would adjust such financial
covenants in a manner that would not affect the substance thereof, but would
allow compliance therewith to be determined in accordance with the Borrower’s
financial statements at that time, and/or

 

(ii)                                  if such change relates to the treatment of
operating leases as capital leases for some or every purpose, such that the
assumptions relied upon by the parties hereto in fixing the maximum amounts set
forth in clause (viii) of the definition of Permitted Liens and
Section 7.2.1(iii) are no longer valid, then the parties hereto agree to
endeavor, in good faith, to agree upon an amendment to clause (viii) of the
definition of Permitted Liens and Section 7.2.1(iii) to re-establish maximums
consistent with the assumptions prior to such change in GAAP,

 

provided, however, if (i) the Borrower shall object to determining such
compliance on such basis at the time of delivery of such financial statements
due to any change in GAAP or the rules promulgated with respect thereto, or
(ii) either the Agent or the Required Lenders shall so object in writing within
60 days after delivery of such financial statements (or after the Lenders have
been informed of the changes in GAAP affecting such financial statements, if
later), then for the period following such objection, unless otherwise agreed by
the Borrower and the Required Lenders, such calculations shall be made on a
basis consistent with the most recent financial statements delivered by the
Borrower to the Lenders as to which no such objection shall have been made.

 

1.4                               Currency Calculations.

 

All financial statements and Compliance Certificates shall be set forth in
Dollars.  For purposes of preparing the financial statements, calculating
financial covenants and determining compliance with covenants expressed in
Dollars, Optional Currencies shall be converted to Dollars in accordance with
GAAP.

 

34

--------------------------------------------------------------------------------


 

2.                                      REVOLVING CREDIT AND SWING LOAN
FACILITIES

 

2.1                               Revolving Credit Commitments.

 

2.1.1                                             Revolving Credit Loans;
Optional Currency Loans.

 

Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, each Lender severally agrees to make Revolving
Credit Loans in either Dollars or one or more Optional Currencies to the
Borrower at any time or from time to time on or after the date hereof to the
Expiration Date; provided that after giving effect to each such Loan (i) the
aggregate Dollar Equivalent amount of Revolving Credit Loans from such Lender
shall not exceed such Lender’s Revolving Credit Commitment minus such Lender’s
Ratable Share of the outstanding Swing Loans and Letter of Credit Obligations,
(ii) the Revolving Facility Usage shall not exceed the Revolving Credit
Commitments, and (iii) no Revolving Credit Loan to which the Base Rate Option
applies shall be made in an Optional Currency.  Within such limits of time and
amount and subject to the other provisions of this Agreement, the Borrower may
borrow, repay and reborrow pursuant to this Section 2.1.  The Borrower may
request, not more than sixty (60) and not less than thirty (30) days prior to
each anniversary of the Closing Date, in writing to the Administrative Agent
that the Expiration Date applicable to the Revolving Credit Loans and Revolving
Credit Commitments be extended for an additional one (1) year period (provided,
however, that the Borrower may not receive more than two (2) such one (1) year
extensions).  The Lenders and Administrative Agent may approve such request, in
their sole and absolute discretion, in writing, prior to such anniversary of the
Closing Date.  The Loan Parties will provide such financial and other
information, documents and instruments as the Administrative Agent and Lenders
may reasonably request in connection with any such extension request.

 

2.2                               Swing Loan Commitment.

 

2.2.1                                             Swing Loans.

 

Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, and in order to facilitate loans and repayments
between Settlement Dates, PNC Bank may, at its option, cancelable at any time
for any reason whatsoever, make Swing Loans in Dollars to the Borrower at any
time or from time to time after the Closing Date to, but not including, the
Expiration Date, in an aggregate principal amount up to but not in excess of
$15,000,000.00 (the “Swing Loan Commitment”), provided that the Dollar
Equivalent Revolving Facility Usage at any time, shall not exceed the Revolving
Credit Commitments of all the Lenders.  Within such limits of time and amount
and subject to the other provisions of this Agreement, the Borrower may borrow,
repay and reborrow pursuant to this Section 2.2.1.

 

2.3                               Nature of Lenders’ Obligations with Respect to
Revolving Credit Loans.

 

Each Lender shall be obligated to participate in each request for Revolving
Credit Loans pursuant to Section 2.5 [Revolving Credit Loan Requests; Swing Loan
Requests] in

 

35

--------------------------------------------------------------------------------


 

accordance with its Ratable Share.  The aggregate Dollar Equivalent amount of
each Lender’s Revolving Credit Loans outstanding hereunder to the Borrower at
any time shall never exceed its Revolving Credit Commitment minus its Ratable
Share of the sum of the Dollar Equivalent amount of Letters of Credit
Outstanding, subject to Section 4.5.6 [Mandatory Prepayment Currency
Fluctuations] plus the then outstanding amount of the Swing Loans not being
repaid with the Revolving Credit Loan then being requested, if any.  The
obligations of each Lender hereunder are several and not joint.  The failure of
any Lender to perform its obligations hereunder shall not affect the Obligations
of the Borrower to any other party nor shall any other party be liable for the
failure of such Lender to perform its obligations hereunder.  The Lenders shall
have no obligation to make Revolving Credit Loans hereunder on or after the
Expiration Date except in accordance with Section 2.10.3.3 in the case of any
Letter of Credit drawn on or after the Expiration Date.

 

2.4                               Commitment Fees.

 

Accruing from the date hereof until the Expiration Date, the Borrower agrees to
pay to the Agent in Dollars for the account of each Lender, as consideration for
such Lender’s Revolving Credit Commitment hereunder, a nonrefundable commitment
fee (the “Commitment Fee”) equal to the Applicable Commitment Fee Rate (computed
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed) on the average daily difference between the amount of (i) such Lender’s
Revolving Credit Commitment as the same may be constituted from time to time
(for purposes of this computation, PNC Bank’s Swing Loans shall be deemed to be
borrowed amounts under its Revolving Credit Commitment) and (ii) the sum of such
Lender’s Revolving Credit Loans outstanding plus its Ratable Share of Letters of
Credit Outstanding, provided, however, that any Commitment Fee accrued with
respect to the Revolving Credit Commitment of a Defaulting Lender during the
period prior to the time such Lender became a Defaulting Lender and unpaid at
such time shall not be payable by the Borrower so long as such Lender shall be a
Defaulting Lender except to the extent that such Commitment Fee shall otherwise
have been due and payable by the Borrower prior to such time; and provided
further that no Commitment Fee shall accrue with respect to the Revolving
Commitment of a Defaulting Lender so long as such Lender shall be a Defaulting
Lender.  For the purpose of calculating the Commitment Fee as set forth in this
Section 2.4, amounts of any Revolving Credit Loans outstanding and/or Letters of
Credit Outstanding which are denominated in any Optional Currency shall be
converted to the Dollar Equivalent.  Subject to the provisos in the first
sentence of this section, all Commitment Fees shall be payable in arrears on the
first day of each July, October, January and April after the date hereof and on
the Expiration Date or upon acceleration of the Loans.  All Commitment Fees
shall be payable in U.S. Dollars.

 

2.5                               Revolving Credit Loan Requests; Swing Loan
Requests.

 

2.5.1                                             Revolving Credit Loan
Requests.

 

Except as otherwise provided herein, the Borrower may from time to time prior to
the Expiration Date request the Lenders to make Revolving Credit Loans, or renew
or convert the Interest Rate Option applicable to existing Revolving Credit
Loans pursuant to Section 3.2 [Interest Periods], by delivering to the Agent,
not later than 11:00 a.m., Pittsburgh time, (i) three (3) Business Days prior to
the proposed Borrowing Date with respect to the

 

36

--------------------------------------------------------------------------------


 

making of Revolving Credit Loans in Dollars to which the LIBOR Rate Option
applies or the date of conversion to or the renewal of the LIBOR Rate Option for
any such Loans and four (4) Business Days prior to the proposed Borrowing Date
with respect to the making of Optional Currency Loans or the date of conversion
to or renewal of the LIBOR Rate Option for any Optional currency Loan; and
(ii) the same Business Day of the proposed Borrowing Date with respect to the
making of a Revolving Credit Loan to which the Base Rate Option applies or the
last day of the preceding Interest Period with respect to the conversion to the
Base Rate Option for any Loan, of a duly completed Loan Request therefor
substantially in the form of Exhibit 2.5.1.  Each Loan Request shall be
irrevocable and shall specify (a) the proposed Borrowing Date; (b) the aggregate
amount of the proposed Loans (expressed in the currency in which such Loans
shall be funded if such Loans shall be funded in an Optional Currency)
comprising each Borrowing Tranche, the Dollar Equivalent amount of which shall
be in integral multiples of $1,000,000.00 and not less than $5,000,000.00 for
each Borrowing Tranche to which the LIBOR Rate Option applies and in integral
multiples of $100,000.00 and not less than the lesser of $500,000.00 or the
maximum amount available for Borrowing Tranches to which the Base Rate Option
applies; (c) whether the LIBOR Rate Option or Base Rate Option shall apply to
the proposed Dollar denominated Loans comprising the applicable Borrowing
Tranche; (d) the currency in which such Loans shall be funded if the Borrower is
electing the LIBOR Rate Option; and (e) in the case of a Borrowing Tranche to
which the LIBOR Rate Option applies, an appropriate Interest Period for the
Loans comprising such Borrowing Tranche.

 

2.5.2                                             Swing Loan Requests.

 

Except as otherwise provided herein, the Borrower may from time to time prior to
the Expiration Date request PNC Bank to make Swing Loans by delivery to PNC Bank
not later than 1:00 p.m. Pittsburgh time on the proposed Borrowing Date of a
duly completed request therefor substantially in the form of Exhibit 2.5.2
hereto (each, a “Swing Loan Request”).  Each Swing Loan Request shall be
irrevocable and shall specify the proposed Borrowing Date and the principal
amount of such Swing Loan, which shall be in integral multiples of $500,000.00
and not less than $1,000,000.00.

 

2.6                               Making Revolving Credit Loans and Swing Loans.

 

2.6.1                                             Making Revolving Credit Loans.

 

The Agent shall, promptly after receipt by it of a Loan Request pursuant to
Section 2.5 [Revolving Credit Loan Requests; Swing Loan Requests], notify the
Lenders of its receipt of such Loan Request specifying:  (i) the proposed
Borrowing Date and the time and method of disbursement of the Revolving Credit
Loans requested thereby; (ii) the amount and type of each such Revolving Credit
Loan and the applicable Interest Period (if any); (iii) the currency in which
such Revolving Credit Loan is made; and (iv) the apportionment among the Lenders
of such Revolving Credit Loans as determined by the Agent in accordance with
Section 2.3 [Nature of Lenders’ Obligations with Respect to Revolving Credit
Loans].  Each Lender shall remit the principal amount of each Revolving Credit
Loan in the requested currency to the Agent such that the Agent is able to, and
the Agent shall, to the extent the Lenders have made funds available to it for
such purpose and subject to Section 6.2 [Each Additional Loan or Letter of
Credit], fund such Revolving Credit Loans to the Borrower in U.S.

 

37

--------------------------------------------------------------------------------


 

Dollars or the Optional Currency as the Borrower shall have requested, and
immediately available funds at the Principal Office prior to 2:00 p.m.,
Pittsburgh time, on the applicable Borrowing Date, provided that if any Lender
fails to remit such funds to the Agent in a timely manner, the Agent may elect
in its sole discretion to fund with its own funds the Revolving Credit Loans of
such Lender on such Borrowing Date, and such Lender shall be subject to the
repayment obligation in Section 9.12 [Availability of Funds].

 

2.6.2                                   Presumptions by the Agent.

 

Unless the Agent shall have received notice from a Lender prior to the proposed
time of any Base Rate Loan, or, for Loans other than Base Rate Loans, prior to
the close of business the day before the Borrowing Date, that such Lender will
not make available to the Agent such Lender’s share of such Loan, the Agent may
assume that such Lender has made such share available on such date in accordance
with Section 2.6.1 [Making Revolving Credit Loans] and may, in reliance upon
such assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Loan
available to the Agent, then the applicable Lender and the Borrower severally
agree to pay to the Agent forthwith on demand such corresponding amount in the
appropriate currency with interest thereon, for each day from and including the
date such amount is made available to the Borrower to but excluding the date of
payment to the Agent, at (i) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Effective Rate (or, for payments in an Optional
Currency, the Overnight Rate), and a rate determined by the Agent in accordance
with banking industry rules on interbank compensation and (ii) in the case of a
payment to be made by the Borrower, the interest rate applicable to Loans under
the Base Rate Option or, if specified, the same Interest Rate Option designated
by the Borrower in its applicable Loan Request.  If such Lender pays its share
of the applicable Loan to the Agent, then the amount so paid shall constitute
such Lender’s Loan.  Any payment by the Borrower shall be without prejudice to
any claim the Borrower may have against a Lender that shall have failed to make
such payment to the Agent.

 

2.6.3                                             Making Swing Loans.

 

So long as PNC Bank elects to make Swing Loans, PNC Bank shall, after receipt by
it of a Swing Loan Request pursuant to Section 2.5.2 [Swing Loan Requests], fund
such Swing Loan to the Borrower in U.S. Dollars and immediately available funds
at the Principal Office prior to 2:00 p.m. Pittsburgh time on the Borrowing
Date.

 

2.7                               Notes.

 

The obligation of the Borrower to repay the aggregate unpaid principal amount of
the Revolving Credit Loans and the Swing Loans, respectively, made to it by each
Lender and, in the case of the Swing Loans, PNC Bank, together, in each case,
with interest thereon shall be evidenced by a Revolving Credit Note and a Swing
Loan Note of the Borrower dated the Closing Date, payable to the order of PNC
Bank, in the case of the Swing Loan Note, in a face amount equal to the Swing
Loan Commitment and payable to the order of such Lender, in the case of its
Revolving Credit Note, in the face amount equal to the Revolving Credit
Commitment of such Lender.

 

38

--------------------------------------------------------------------------------


 

2.8                               Use of Proceeds.

 

The proceeds of the Revolving Credit Loans shall be used to refinance existing
Indebtedness, to fund the repurchase of existing common equity of the Borrower,
and for general corporate purposes of the Borrower and in accordance with
Section 7.1.10 [Use of Proceeds]; provided, however, that none of the
Commitments or the Loans shall be used for currency speculation or similar
purposes.

 

2.9                               Borrowings to Repay Swing Loans.

 

PNC Bank may, at its option, exercisable at any time for any reason whatsoever,
demand repayment of the Swing Loans, and each Lender shall make a Revolving
Credit Loan in an amount equal to such Lender’s Ratable Share of the aggregate
principal amount of the outstanding Swing Loans, plus, if PNC Bank so requests,
accrued interest thereon, provided that no Lender shall be obligated in any
event to make Revolving Credit Loans in excess of its Revolving Credit
Commitment, minus its Ratable Share of Letter of Credit Obligations.  Revolving
Credit Loans made pursuant to the preceding sentence shall bear interest at the
Base Rate Option and shall be deemed to have been properly requested in
accordance with Section 2.5.1 [Revolving Credit Loan Requests] without regard to
any of the requirements of that provision.  PNC Bank shall provide notice to the
Lenders that such Revolving Credit Loans are to be made under this Section 2.9
and of the apportionment among the Lenders, and the Lenders shall be
unconditionally obligated to fund such Revolving Credit Loans (whether or not
the conditions specified in Section 2.5.1 [Revolving Credit Loan Requests] or
Section 7 [Conditions of Lending and Issuance of Letters of Credit] are then
satisfied) by the time PNC Bank so requests, which shall not be earlier than
3:00 p.m. Pittsburgh time on the Business Day next after the date the Lenders
receive such notice from PNC Bank.

 

2.10                        Letter of Credit Subfacility.

 

2.10.1                                      Issuance of Letters of Credit.

 

The Borrower may request the issuance of a letter of credit (each a “Letter of
Credit”) on behalf of itself or another Loan Party by delivering or having such
other Loan Party deliver to the Agent a completed application and agreement for
letters of credit in such form as the Agent may specify from time to time by no
later than 11:00 a.m., Pittsburgh time, at least three (3) Business Days, or
such shorter period as may be agreed to by the Agent, in advance of the proposed
date of issuance.  Each Letter of Credit shall be a Standby Letter of Credit
(and may not be a Commercial Letter of Credit) and may be denominated in either
Dollars or an Optional Currency. Subject to the terms and conditions hereof and
in reliance on the agreements of the other Lenders set forth in this
Section 2.10, the Agent or any of the Agent’s Affiliates will issue a Letter of
Credit provided that each Letter of Credit shall (i) have a maximum maturity of
twelve (12) months from the date of issuance, (ii) in no event expire later than
(a) for Letters of Credit denominated in an Optional Currency, the Expiration
Date, and (b) for Letters of Credit denominated in Dollars, one hundred eighty
(180) days after the Expiration Date, and (iii) in no event be amended to
increase the amount thereof following the issuance thereof unless the conditions
set forth in Section 6.2 [Each Additional Loan or Letter of Credit] have been
satisfied as of the date of such amendment (treating such date the same as the
date of

 

39

--------------------------------------------------------------------------------


 

issuance of a Letter of Credit) and provided further that in no event shall
(a) the Dollar Equivalent amount of Letters of Credit Outstanding exceed, at any
one time, $20,000,000.00 or (b) the Dollar Equivalent Revolving Facility Usage
exceed, at any one time, the Revolving Credit Commitments. It is expressly
agreed that each Existing Letter of Credit shall be deemed to be a Letter of
Credit for all purposes of this Agreement and each other Loan Document.
Notwithstanding any other provision hereof, the Agent shall not be required to
issue any Letter of Credit, if any Lender is at such time a Defaulting Lender
hereunder, unless the Agent has entered into arrangements satisfactory to the
Agent with the Borrower or such Defaulting Lender to eliminate the Agent’s risk
with respect to such Defaulting Lender.

 

2.10.2                                      Letter of Credit Fees.

 

The Borrower shall pay in Dollars (i) to the Agent for the ratable account of
the Lenders a fee (the “Letter of Credit Fee”) equal to the Applicable Letter of
Credit Fee per annum, and (ii) to the Agent for its own account a fronting fee
equal to 1/8% per annum (computed on the basis of a year of 360 days and actual
days elapsed), which fees shall be computed on the daily average Dollar
Equivalent amount of Letters of Credit Outstanding and shall be payable
quarterly in arrears commencing with the first day of each January, April,
July and October following issuance of each Letter of Credit and on the
Expiration Date.  The Borrower shall also pay to the Agent in Dollars for the
Agent’s sole account the Agent’s then in effect customary fees and
administrative expenses payable with respect to the Letters of Credit as the
Agent may generally charge or incur from time to time in connection with the
issuance, maintenance, modification (if any), assignment or transfer (if any),
negotiation, and administration of Letters of Credit.

 

2.10.3                                      Disbursements, Reimbursement.

 

2.10.3.1                            Immediately upon the issuance of each Letter
of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Agent a participation in such
Letter of Credit and each drawing thereunder in an amount equal to such Lender’s
Ratable Share of the maximum amount available to be drawn under such Letter of
Credit and the amount of such drawing, respectively.

 

2.10.3.2                            In the event of any request for a drawing
under a Letter of Credit by the beneficiary or transferee thereof, the Agent
will promptly notify the Borrower.  Provided that it shall have received such
notice, the Borrower shall reimburse (such obligation to reimburse the Agent
shall sometimes be referred to as a “Reimbursement Obligation”) the Agent in
Dollars prior to 12:00 noon, Pittsburgh time on each date that an amount is paid
by the Agent under any Letter of Credit (each such date, an “Drawing Date”) in
an amount equal to the Dollar Equivalent amount so paid by the Agent.  In the
event the Borrower fails to reimburse the Agent for the full Dollar Equivalent
amount of any drawing under any Letter of Credit by 12:00 noon, Pittsburgh time,
on the Drawing Date, the Agent will promptly notify each Lender thereof, and the
Borrower shall be deemed to have requested that Revolving Credit Loans be made
by the Lenders in Dollars under the Base Rate Option to be disbursed on the
Drawing Date under such Letter of Credit, subject to the amount of the
unutilized portion of the Revolving Credit Commitment and subject to the
conditions set forth in Section 6.2 [Each Additional Loan or Letter of Credit]
other than any notice requirements.  Any notice given by the Agent pursuant to

 

40

--------------------------------------------------------------------------------


 

this Section 2.10.3.2 may be oral if immediately confirmed in writing; provided
that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

 

2.10.3.3                            Each Lender shall, upon any notice pursuant
to Section 2.10.3.2, make available to the Agent an amount in Dollars in
immediately available funds equal to its Ratable Share of the Dollar Equivalent
amount of the drawing minus, in the event of any drawing after the Expiration
Date, any amount applied by the Agent against such drawing from amounts
deposited to Cash Collateralize such Obligations pursuant to Section 2.10.10
[Cash Collateral] (whether or not the conditions set forth in Section 6.2 [Each
Additional Loan or Letter of Credit] have been satisfied), whereupon the
participating Lenders shall (subject to Section 2.10.3.4) each be deemed to have
made a Revolving Credit Loan under the Base Rate Option to the Borrower in that
amount.  If any Lender so notified fails to make available in Dollars to the
Agent for the account of the Agent the amount of such Lender’s Ratable Share of
such Dollar Equivalent amount by no later than 2:00 p.m., Pittsburgh time on the
Drawing Date, then interest shall accrue, and shall be payable by such Lender on
demand, on such Lender’s obligation to make such payment, from the Drawing Date
to the date on which such Lender makes such payment (i) at a rate per annum
equal to the Federal Funds Effective Rate during the first three days following
the Drawing Date, and (ii) at a rate per annum equal to the rate applicable to
Loans under the Base Rate Option on and after the fourth day following the
Drawing Date.  The Agent will promptly give notice of the occurrence of the
Drawing Date, but failure of the Agent to give any such notice on the Drawing
Date or in sufficient time to enable any Lender to effect such payment on such
date shall not relieve such Lender from its obligation under this
Section 2.10.3.3.

 

2.10.3.4                            With respect to any unreimbursed drawing
that is not converted into Revolving Credit Loans under the Base Rate Option to
the Borrower in whole or in part as contemplated by Section 2.10.3.2, because of
the Borrower’s failure to satisfy the conditions set forth in Section 6.2 [Each
Additional Loan or Letter of Credit] other than any notice requirements or for
any other reason, the Borrower shall be deemed to have incurred from the Agent a
borrowing (each a “Letter of Credit Borrowing”) in Dollars in the Dollar
Equivalent amount of such drawing.  Such Letter of Credit Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
rate per annum applicable to the Revolving Credit Loans under the Base Rate
Option.  Each Lender’s payment to the Agent pursuant to Section 2.10.3.3 shall
be deemed to be a payment in respect of its participation in such Letter of
Credit Borrowing and shall constitute a “Participation Advance” from such Lender
in satisfaction of its participation obligation under this Section 2.10.3.

 

2.10.4                                      Repayment of Participation Advances.

 

2.10.4.1                            Upon (and only upon) receipt by the Agent
for its account of immediately available funds from the Borrower (i) in
reimbursement of any payment made by the Agent under the Letter of Credit with
respect to which any Lender has made a Participation Advance to the Agent, or
(ii) in payment of interest on such a payment made by the Agent under such a
Letter of Credit, the Agent will pay to each Lender, in the same funds as those
received by the Agent, the amount of such Lender’s Ratable Share of such funds,
except the Agent shall retain the amount of the Ratable Share of such funds of
any Lender that (a) did not make a

 

41

--------------------------------------------------------------------------------


 

Participation Advance in respect of such payment by Agent, or (b) is a
Defaulting Lender in such latter case, up to the amount by which such Defaulting
Lender has defaulted.

 

2.10.4.2                            If the Agent is required at any time to
return to any Loan Party, or to a trustee, receiver, liquidator, custodian, or
any official in any Insolvency Proceeding or otherwise, any portion of the
payments made by any Loan Party to the Agent pursuant to Section 2.10.4.1 in
reimbursement of a payment made under the Letter of Credit or interest or fee
thereon, each Lender shall, on demand of the Agent, forthwith return to the
Agent the amount of its Ratable Share of any amounts so returned by the Agent
plus interest thereon from the date such demand is made to the date such amounts
are returned by such Lender to the Agent, at a rate per annum equal to the
Federal Funds Effective Rate in effect from time to time.

 

2.10.5                                      Documentation.

 

Each Loan Party agrees to be bound by the terms of the Agent’s application and
agreement for letters of credit and the Agent’s written regulations and
customary practices relating to letters of credit, though such interpretation
may be different from such Loan Party’s own.  In the event of a conflict between
such application or agreement and this Agreement, this Agreement shall govern. 
It is understood and agreed that, except in the case of gross negligence or
willful misconduct, as determined by a final non-appealable judgment of a court
of competent jurisdiction, the Agent shall not be liable for any error,
negligence and/or mistakes, whether of omission or commission, in following any
Loan Party’s instructions or those contained in the Letters of Credit or any
modifications, amendments or supplements thereto.

 

2.10.6                                      Determinations to Honor Drawing
Requests.

 

In determining whether to honor any request for drawing under any Letter of
Credit by the beneficiary thereof, the Agent shall be responsible only to
determine that the documents and certificates required to be delivered under
such Letter of Credit have been delivered and that they comply on their face
with the requirements of such Letter of Credit.

 

2.10.7                                      Nature of Participation and
Reimbursement Obligations.

 

Each Lender’s obligation in accordance with this Agreement to make the Revolving
Credit Loans or Participation Advances, as contemplated by Section 2.10.3
[Disbursements, Reimbursement], as a result of a drawing under a Letter of
Credit, and the Obligations of the Borrower to reimburse the Agent upon a draw
under a Letter of Credit, shall be absolute, unconditional and irrevocable, and
shall be performed strictly in accordance with the terms of this Section 2.10
under all circumstances, including the following circumstances:

 

(i)                                     any set-off, counterclaim, recoupment,
defense or other right which such Lender may have against the Agent or any of
its Affiliates, the Borrower or any other Person for any reason whatsoever;

 

(ii)                                  the failure of any Loan Party or any other
Person to comply, in connection with a Letter of Credit Borrowing, with the
conditions set forth in Section 2.1 [Revolving Credit Commitments], Section 2.5
[Revolving Credit Loan Requests;

 

42

--------------------------------------------------------------------------------


 

Swing Loan Requests], Section 2.6 [Making Revolving Credit Loans and Swing
Loans] or Section 6.2 [Each Additional Loan or Letter of Credit] or as otherwise
set forth in this Agreement for the making of a Revolving Credit Loan, it being
acknowledged that such conditions are not required for the making of a Letter of
Credit Borrowing and the obligation of the Lenders to make Participation
Advances under Section 2.10.3 [Disbursements, Reimbursement].

 

(iii)                               any lack of validity or enforceability of
any Letter of Credit;

 

(iv)                              any claim of breach of warranty that might be
made by any Loan Party or any Lender against any beneficiary of a Letter of
Credit, or the existence of any claim, set-off, recoupment, counterclaim,
crossclaim, defense or other right which any Loan Party or any Lender may have
at any time against a beneficiary, successor beneficiary, any transferee or
assignee of any Letter of Credit or the proceeds thereof (or any Persons for
whom any such transferee may be acting), the Agent or its Affiliates or any
Lender or any other Person or, whether in connection with this Agreement, the
transactions contemplated herein or any unrelated transaction (including any
underlying transaction between any Loan Party or Subsidiaries of a Loan Party
and the beneficiary for which any Letter of Credit was procured);

 

(v)                                 the lack of power or authority of any signer
of (or any defect in or forgery of any signature or endorsement on) or the form
of or lack of validity, sufficiency, accuracy, enforceability or genuineness of
any draft, demand, instrument, certificate or other document presented under or
in connection with any Letter of Credit, or any fraud or alleged fraud in
connection with any Letter of Credit, or the transport of any property or
provision of services relating to a Letter of Credit, in each case even if the
Agent or any of the Agent’s Affiliates has been notified thereof;

 

(vi)                              payment by the Agent or any of its Affiliates
under any Letter of Credit against presentation of a demand, draft or
certificate or other document which does not comply with the terms of such
Letter of Credit;

 

(vii)                           the solvency of, or any acts of omissions by,
any beneficiary of any Letter of Credit, or any other Person having a role in
any transaction or obligation relating to a Letter of Credit, or the existence,
nature, quality, quantity, condition, value or other characteristic of any
property or services relating to a Letter of Credit;

 

(viii)                        any failure by the Agent or any of Agent’s
Affiliates to issue any Letter of Credit in the form requested by any Loan
Party, unless the Agent has received written notice from such Loan Party of such
failure within three (3) Business Days after the Agent shall have furnished such
Loan Party a copy of such Letter of Credit and such error is material and no
drawing has been made thereon prior to receipt of such notice;

 

(ix)                              any adverse change in the business,
operations, properties, assets, condition (financial or otherwise) or prospects
of any Loan Party or Subsidiaries of a Loan Party;

 

43

--------------------------------------------------------------------------------


 

(x)                                 any breach of this Agreement or any other
Loan Document by any party thereto;

 

(xi)                              the occurrence or continuance of an Insolvency
Proceeding with respect to any Loan Party;

 

(xii)                           the fact that an Event of Default or a Potential
Default shall have occurred and be continuing;

 

(xiii)                        the fact that the Expiration Date shall have
passed or this Agreement or the Commitments hereunder shall have been
terminated, provided however, that the Lenders’ obligation to fund Participation
Advances after the Expiration Date shall terminate ten (10) Business Days after
the expiration of the last Letter of Credit issued hereunder with no demand for
funding having been made by the Agent or issuing Lender prior to the end of such
ten (10) Business Day period; and

 

(xiv)                       any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing.

 

2.10.8                                      Indemnity.

 

In addition to amounts payable as provided in Section 9.8 [Reimbursement and
Indemnification of Agent by Borrower], the Borrower hereby agrees to protect,
indemnify, pay and save harmless the Agent and any of Agent’s Affiliates that
has issued a Letter of Credit from and against any and all claims, demands,
liabilities, damages, taxes, penalties, interest, judgments, losses, costs,
charges and expenses (including reasonable fees, expenses and disbursements of
counsel and allocated costs of internal counsel) which the Agent or any of
Agent’s Affiliates may incur or be subject to as a consequence, direct or
indirect, of the issuance of any Letter of Credit, other than as a result of
(i) the gross negligence, bad faith, or willful misconduct of the Agent as
determined by a final judgment of a court of competent jurisdiction or (ii) the
wrongful dishonor by the Agent or any of Agent’s Affiliates of a proper demand
for payment made under any Letter of Credit, except if such dishonor resulted
from any act or omission, whether rightful or wrongful, of any present or future
de jure or de facto government or governmental authority (all such acts or
omissions herein called “Governmental Acts”).

 

2.10.9                                      Liability for Acts and Omissions.

 

As between any Loan Party and the Agent, or the Agent’s Affiliates, such Loan
Party assumes all risks of the acts and omissions of, or misuse of the Letters
of Credit by, the respective beneficiaries of such Letters of Credit.  In
furtherance and not in limitation of the foregoing, the Agent shall not be
responsible for any of the following including any losses or damages to any Loan
Party or other Person or property relating therefrom:  (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for an issuance of any such Letter
of Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if the Agent or the Agent’s
Affiliates shall have been notified thereof); (ii) the validity or sufficiency
of any instrument transferring or assigning or

 

44

--------------------------------------------------------------------------------


 

purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) the failure of the beneficiary
of any such Letter of Credit, or any other party to which such Letter of Credit
may be transferred, to comply fully with any conditions required in order to
draw upon such Letter of Credit or any other claim of any Loan Party against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any Loan Party and any beneficiary of any Letter of Credit or
any such transferee; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (vii) the misapplication by the beneficiary of any such
Letter of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Agent or
the Agent’s Affiliates, as applicable, including any Governmental Acts, and none
of the above shall affect or impair, or prevent the vesting of, any of the
Agent’s or the Agent’s Affiliates rights or powers hereunder.  Nothing in the
preceding sentence shall relieve the Agent from liability for the Agent’s bad
faith, gross negligence or willful misconduct in connection with actions or
omissions described in such clauses (i) through (viii) of such sentence, as
determined by a final non-appealable judgment of a court of competent
jurisdiction.  In no event shall the Agent or the Agent’s Affiliates be liable
to any Loan Party for any indirect, consequential, incidental, punitive,
exemplary or special damages or expenses (including without limitation
attorneys’ fees), or for any damages resulting from any change in the value of
any property relating to a Letter of Credit.

 

Without limiting the generality of the foregoing, the Agent and each of its
Affiliates (a) may rely on any oral or other communication believed in good
faith by the Agent or such Affiliate to have been authorized or given by or on
behalf of the applicant for a Letter of Credit, (b) may honor any presentation
if the documents presented appear on their face substantially to comply with the
terms and conditions of the relevant Letter of Credit; (c) may honor a
previously dishonored presentation under a Letter of Credit, whether such
dishonor was pursuant to a court order, to settle or compromise any claim of
wrongful dishonor, or otherwise, and shall be entitled to reimbursement to the
same extent as if such presentation had initially been honored, together with
any interest paid by the Agent or its Affiliate; (d) may honor any drawing that
is payable upon presentation of a statement advising negotiation or payment,
upon receipt of such statement (even if such statement indicates that a draft or
other document is being delivered separately), and shall not be liable for any
failure of any such draft or other document to arrive, or to conform in any way
with the relevant Letter of Credit; (e) may pay any paying or negotiating bank
claiming that it rightfully honored under the laws or practices of the place
where such bank is located; and (f) may settle or adjust any claim or demand
made on the Agent or its Affiliate in any way related to any order issued at the
applicant’s request to an air carrier, a letter of guarantee or of indemnity
issued to a carrier or any similar document (each an “Order”) and honor any
drawing in connection with any Letter of Credit that is the subject to such
Order, notwithstanding that any drafts or other documents presented in
connection with such Letter of Credit fail to conform in any way with such
Letter of Credit.

 

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Agent or the Agent’s
Affiliates

 

45

--------------------------------------------------------------------------------


 

under or in connection with the Letters of Credit issued by it or any documents
and certificates delivered thereunder, if taken or omitted in good faith, shall
not put the Agent or the Agent’s Affiliates under any resulting liability to the
Borrower or any Lender.

 

2.10.10                               Cash Collateral.

 

If, on the Expiration Date, there exists any Letters of Credit outstanding for
any reason, the Borrower shall immediately Cash Collateralize the aggregate
amount then or thereafter available for draw under all outstanding Letters of
Credit.  The Borrower hereby grants to the Agent, for the benefit of the Agent
and the Lenders, a security interest in all cash collateral pledged pursuant to
this Section or otherwise under this Agreement.

 

2.11                        Utilization of Commitments in Optional Currencies.

 

2.11.1                                      Periodic Computations of Dollar
Equivalent Amounts of Revolving Credit Loans that are Optional Currency Loans
and Letters of Credit Outstanding; Repayment in Same Currency.

 

For purposes of determining utilization of the Revolving Credit Commitments, the
Agent will determine the Dollar Equivalent amount of (i) the outstanding and
proposed Revolving Credit Loans that are Optional Currency Loans and Letters of
Credit to be denominated in an Optional Currency as of the requested Borrowing
Date or date of issuance, as the case may be, (ii) the outstanding Letter of
Credit Obligations denominated in an Optional Currency as of the last Business
Day of each month, and (iii) the outstanding Revolving Credit Loans denominated
in an Optional Currency as of the end of each Interest Period (each such date
under clauses (i) through (iii), and any other date on which the Agent
determines it is necessary or advisable to make such computation, in its sole
discretion, is referred to as a “Computation Date”).  Unless otherwise provided
in this Agreement or agreed to by the Agent and the Company, each Loan and
Reimbursement Obligation shall be repaid or prepaid in the same currency in
which the Loan or Reimbursement Obligation was made.

 

2.11.2                                      Notices From Lenders That Optional
Currencies Are Unavailable to Fund New Loans.

 

The Lenders shall be under no obligation to make the Revolving Credit Loans
requested by the Borrower which are denominated in an Optional Currency, nor
shall the Agent be obligated to issue any Letter of Credit denominated in an
Optional Currency if any Lender notifies the Agent by 5:00 p.m. (Pittsburgh
time) four (4) Business Days prior to the Borrowing Date for such Revolving
Credit Loans, or issuance date for such Letter of Credit, that such Lender
cannot provide its share of such Revolving Credit Loans, or its Participation
Advance, in such Optional Currency due to the introduction of, or any change in,
any applicable Law or any change in the interpretation or administration thereof
by any Official Body charged with the administration or interpretation thereof,
or compliance by such Lender (or any of its lending offices) with any request or
directive (whether or not having the force of Law) of any such Official Body
which would make it unlawful or impossible for such Lender (or any of its
lending offices) to honor its obligations to make a Loan or Participation
Advance in an Optional Currency.  In the event the Agent timely receives a
notice from a Lender pursuant to the

 

46

--------------------------------------------------------------------------------


 

preceding sentence, the Agent will notify the Borrower no later than 12:00 noon
(Pittsburgh time) three (3) Business Days prior to the Borrowing Date for such
Revolving Credit Loans or issuance date of such Letter of Credit, as the case
may be, that the Optional Currency is not then available for such Revolving
Credit Loans or Letters of Credit, and the Agent shall promptly thereafter
notify the Lenders of the same.  If the Borrower receives a notice described in
the preceding sentence, the Borrower may, by notice to the Agent not later than
5:00 p.m. (Pittsburgh time) three (3) Business Days prior to the Borrowing Date
for such Revolving Credit Loans or issuance date of such Letter of Credit,
withdraw the Loan Request for such Revolving Credit Loans or Letters of Credit. 
If the Borrower withdraws such Loan Request, the Agent will promptly notify each
Lender of the same and the Lenders shall not make such Revolving Credit Loans
and the Agent shall not issue such Letter of Credit.  If the Borrower does not
withdraw such Loan Request before such time, (i) the Borrower shall be deemed to
have requested that the Revolving Credit Loans or Letters of Credit referred to
in its Loan Request shall be made in Dollars in an amount equal to the Dollar
Equivalent amount of such Revolving Credit Loans or Letters of Credit, as the
case may be, and any such Loan shall bear interest under the Base Rate Option,
and (ii) the Agent shall promptly deliver a notice to each Lender stating: 
(a) that such Revolving Credit Loans or Letters of Credit shall be made in
Dollars and shall bear interest under the Base Rate Option, (b) the aggregate
amount of such Revolving Credit Loans and face amount of such Letters of Credit,
and (c) such Lender’s Ratable Share of such Revolving Credit Loans.

 

2.11.3                                      Notices From Lenders That Optional
Currencies Are Unavailable to Fund Renewals of the LIBOR Rate Option.

 

If the Borrower delivers a Loan Request requesting that the Lenders renew the
LIBOR Rate Option with respect to an outstanding Borrowing Tranche of Revolving
Credit Loans denominated in an Optional Currency, the Lenders shall be under no
obligation to renew such LIBOR Rate Option if any Lender delivers to the Agent a
notice by 5:00 p.m. (Pittsburgh time) four (4) Business Days prior to effective
date of such renewal that such Lender cannot continue to provide Revolving
Credit Loans in such Optional Currency due to the introduction of, or any change
in, any applicable Law or any change in the interpretation or administration
thereof by any Official Body charged with the administration or interpretation
thereof, or compliance by such Lender (or any of its lending offices with) any
request or directive (whether or not having the force of Law) of any such
Official Body which would make it unlawful or impossible for such Lender (or any
of its lending offices) to honor its obligations to make a Loan in an Optional
Currency.  In the event the Agent timely receives a notice from a Lender
pursuant to the preceding sentence, the Agent will notify the Borrower no later
than 12:00 noon (Pittsburgh time) three (3) Business Days prior to the renewal
date that the renewal of such Revolving Credit Loans in such Optional Currency
is not then available, and the Agent shall promptly thereafter notify the
Lenders of the same.  If the Agent shall have so notified the Borrower that any
such continuation of Optional Currency Loans is not then available, any notice
of renewal with respect thereto shall be deemed withdrawn, and such Optional
Currency Loans shall be redenominated into Loans in Dollars subject to the Base
Rate Option with effect from the last day of the Interest Period with respect to
any such Optional Currency Loans.  The Agent will promptly notify the Borrower
and the Lenders of any such redenomination, and in such notice, the Agent will
state the aggregate Dollar Equivalent amount of the redenominated

 

47

--------------------------------------------------------------------------------


 

Optional Currency Loans as of the Computation Date with respect thereto and such
Lender’s Ratable Share thereof.

 

2.11.4                                      European Monetary Union.

 

2.11.4.1                            Payments In Euros Under Certain
Circumstances.

 

If (i) any Optional Currency ceases to be lawful currency of the nation issuing
the same and is replaced by the Euro or (ii) any Optional Currency and the Euro
are at the same time recognized by any governmental authority of the nation
issuing such currency as lawful currency of such nation and the Agent or the
Required Lenders shall so request in a notice delivered to the Borrower, then
any amount payable hereunder by any party hereto in such Optional Currency shall
instead be payable in the Euro and the amount so payable shall be determined by
translating the amount payable in such Optional Currency to the Euro at the
exchange rate established by that nation for the purpose of implementing the
replacement of the relevant Optional Currency by the Euro (and the provisions
governing payments in Optional Currencies in this Agreement shall apply to such
payment in the Euro as if such payment in the Euro were a payment in an Optional
Currency).  Prior to the occurrence of the event or events described in clause
(i) or (ii) of the preceding sentence, each amount payable hereunder in any
Optional Currency will, except as otherwise provided herein, continue to be
payable only in that currency.

 

2.11.4.2                            Additional Compensation Under Certain
Circumstances.

 

The Borrower agrees, at the request of any Lender, to compensate such Lender for
any loss, cost, expense or reduction in return that such Lender shall reasonably
determine shall be incurred or sustained by such Lender as a result of the
replacement of any Optional Currency by the Euro and that would not have been
incurred or sustained but for the transactions provided for herein.  A
certificate of any Lender setting forth such Lender’s determination of the
amount or amounts necessary to compensate such Lender shall be delivered to the
Borrower and shall be conclusive absent manifest error so long as such
determination is made on a reasonable basis.  The Borrower shall pay such Lender
the amount shown as due on any such certificate within ten (10) days after
receipt thereof.

 

2.11.5                                      Requests for Additional Optional
Currencies.

 

The Borrower may deliver to the Agent a written request that Revolving Credit
Loans hereunder also be permitted to be made in any other lawful currency (other
than Dollars), in addition to the currencies specified in the definition of
“Optional Currency” herein, provided that such currency must be freely traded in
the offshore interbank foreign exchange markets, freely transferable, freely
convertible into Dollars and available to the Lenders in the Relevant Interbank
Market.  The Agent will promptly notify the Lenders of any such request promptly
after the Agent receives such request.  The Agent and each Lender may grant or
accept such request in their sole discretion.  The Agent will promptly notify
the Borrower of the acceptance or rejection by the Agent and each of the Lenders
of the Borrower’s

 

48

--------------------------------------------------------------------------------


 

request.  The requested currency shall be approved as an Optional Currency
hereunder only if the Agent and all of the Lenders approve of the Borrower’s
request.

 

2.12                        Currency Repayments.

 

Notwithstanding anything contained herein to the contrary, the entire amount of
principal of and interest on any Loan made in an Optional Currency shall be
repaid in the same Optional Currency in which such Loan was made, provided,
however, that if it is impossible or illegal for the Borrower to effect payment
of a Loan in the Optional Currency in which such Loan was made, or if the
Borrower defaults in its obligations to do so, the Required Lenders may at their
option permit such payment to be made (i) at and to a different location,
subsidiary, affiliate or correspondent of Agent, or (ii) in the Equivalent
Amount of Dollars or (iii) in an Equivalent Amount of such other currency
(freely convertible into Dollars) as the Required Lenders may solely at their
option designate.  Upon any events described in (i) through (iii) of the
preceding sentence, the Borrower shall make such payment and Borrower agrees to
hold each Lender harmless from and against any loss incurred by any Lender
arising from the cost to such Lender of any premium, any costs of exchange, the
cost of hedging and covering the Optional Currency in which such Loan was
originally made, and from any change in the value of Dollars, or such other
currency, in relation to the Optional Currency that was due and owing.  Such
loss shall be calculated for the period commencing with the first day of the
Interest Period for such Loan and continuing through the date of payment
thereof.  Without prejudice to the survival of any other agreement of Borrower
hereunder, Borrower’s obligations under this Section 2.12 shall survive
termination of this Agreement.

 

2.13                        Optional Currency Amounts.

 

Notwithstanding anything contained herein to the contrary, the Agent may, with
respect to notices by the Borrower for Loans in an Optional Currency or
voluntary prepayments of less than the full amount of an Optional Currency
Borrowing Tranche, engage in reasonable rounding of the Optional Currency
amounts requested to be loaned or repaid; and, in such event, the Agent shall
promptly notify the Borrower and the Lenders of such rounded amounts and the
Borrower’s request or notice shall thereby be deemed to reflect such rounded
amounts.

 

2.14                        Right to Increase Revolving Credit Commitments.

 

Provided that there is no Event of Default or Potential Default, if the Borrower
wishes to increase the Revolving Credit Commitments, the Borrower shall notify
the Agent thereof, provided that any such increase shall be in a minimum of
$10,000,000.00 and the aggregate of all such increases in the Revolving Credit
Commitments shall not exceed $150,000,000.00 from and after the Closing Date. 
Each Lender shall have the right at any time within fifteen (15) Business Days
following such notice to increase its respective Revolving Credit Commitment so
as to provide such added commitment pro rata in accordance with such Lender’s
Ratable Share, and any portion of such requested increase that is not provided
by any Lender shall:  (i) first be available to the other Lenders pro rata in
accordance with their Ratable Share, (ii) next be available to the other Lenders
in such a manner as the Borrower, the Agent and those Lenders shall agree, and
(iii) thereafter, to the extent not provided by the Lenders, to any additional
lender proposed by the Borrower, which is approved by the Agent (which

 

49

--------------------------------------------------------------------------------


 

approval shall not be unreasonably withheld) and that becomes a party to this
Agreement pursuant to Section 10.11 [Successors and Assigns]. In the event of
any such increase in the aggregate Revolving Credit Commitments effected
pursuant to the terms of this Section 2.14, new Revolving Credit Notes shall, to
the extent necessary, be executed and delivered by the Borrower in exchange for
the surrender of the existing Revolving Credit Notes and the Agent shall amend
Schedule 1.1(B) to reflect any additional Lender(s) and any change in Lenders’
Revolving Credit Commitments and Ratable Shares.

 

2.15                        Defaulting Lenders.

 

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

 

(i)                                     fees shall cease to accrue on the
unfunded portion of the Commitment of such Defaulting Lender pursuant to
Section 2.4 [Commitment Fees];

 

(ii)                                  the Commitment and outstanding Loans of
such Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder including any consent to an
amendment waiver or other modification pursuant to Section 10.1 [Modifications,
Amendments or Waivers]); provided, that this clause (ii) shall not apply to the
vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of such Lender or each Lender directly
affected thereby;

 

(iii)                               if any Swing Loans are outstanding or any
Letters of Credit Outstanding exist at the time such Lender becomes a Defaulting
Lender, then:

 

(a)                                 all or any part of the outstanding Swing
Loans and of Letters of Credit Outstanding of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Ratable Shares but only to the extent that (1) the Revolving Facility Usage does
not exceed the total of all non-Defaulting Lenders’ Revolving Credit
Commitments, (2) no Potential Default or Event of Default has occurred and is
continuing at such time and (3) the representations and warranties of the Loan
Parties contained in Section 5 shall be true in all material respects on the
date of such reallocation as if made on such date (except for those which
expressly relate solely to an earlier date);

 

(b)                                 if the reallocation described in clause
(a) above cannot, or can only partially, be effected, the Borrower shall within
three (3) Business Days following notice by the Agent (1) first, prepay such
outstanding Swing Loans, and (2) second, Cash Collateralize for the benefit of
the Agent, as Letter of Credit issuer, the Borrower’s obligations corresponding
to such Defaulting Lender’s Letters of Credit Outstanding (after giving effect
to any partial reallocation pursuant to clause (a) above) in a deposit account
held at the Agent for so long as such Letters of Credit Outstanding are
outstanding;

 

(c)                                  if the Borrower Cash Collateralizes any
portion of such Defaulting Lender’s Letters of Credit Outstanding pursuant to
clause (b) above, the Borrower shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 2.10.2 [Letter

 

50

--------------------------------------------------------------------------------


 

of Credit Fees] with respect to such Defaulting Lender’s Letters of Credit
Outstanding during the period such Defaulting Lender’s Letters of Credit
Outstanding are cash collateralized;

 

(d)                                 if the Letters of Credit Outstanding of the
non-Defaulting Lenders are reallocated pursuant to clause (a) above, then the
fees payable to the Lenders pursuant to Section 2.10.2 shall be adjusted in
accordance with such non-Defaulting in Lenders’ Ratable Share; and

 

(e)                                  if all or any portion of such Defaulting
Lender’s Letters of Credit Outstanding are neither reallocated nor cash
collateralized pursuant to clause (a) or (b) above, then, without prejudice to
any rights or remedies of the Agent as the issuer of Letters of Credit or any
other Lender hereunder; all Letter of Credit Fees payable under Section 2.10.2
with respect to such Defaulting Lender’s Letters of Credit Outstanding shall be
payable to the Agent as the issuing lender of Letters of Credit (and not to such
Defaulting Lender) until and to the extent that such Letters of Credit
Outstanding are reallocated and/or Cash Collateralized; and

 

(iv)                              so long as such Lender is a Defaulting Lender,
the Agent shall not be required to issue, amend or increase any Letter of
Credit, unless the Agent is satisfied that the related exposure and the
Defaulting Lender’s then Letters of Credit Outstanding will be 100% covered by
the Revolving Credit Commitments of the non-Defaulting Lenders and/or cash
collateral will be provided by the Borrower in accordance with
Section 2.15(iii), and any participating interests in any newly made Swing Loan
or any newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a consistent with Section 2.15(iii)(a) (and such
Defaulting Lender shall not participate therein).

 

If (i) a Bankruptcy Event with respect to a parent company of any Lender shall
occur following the date hereof and for so long as such event shall continue, or
(ii) the Agent has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, the Agent shall not be required to issue, amend
or increase any Letter of Credit, unless the Agent shall have entered into
arrangement with the Borrower or such Lender, satisfactory to Agent to defease
any risk to it in respect of such Lender hereunder.

 

In the event that the Agent, the Borrower and PNC Bank agree in writing that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the Agent will so notify the parties hereto, and
the Ratable Share of the Swing Loans and Letters of Credit Outstanding of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s
Commitment, and on such date such Lender shall purchase at par such of the Loans
of the other Lenders (other than Swing Loans) as the Agent shall determine may
be necessary in order for such Lender to hold such Loans in accordance with its
Ratable Share.

 

3.                                      INTEREST RATES

 

3.1                               Interest Rate Options.

 

The Borrower shall pay interest in respect of the outstanding unpaid principal
amount of the Revolving Credit Loans as selected by it from the Base Rate Option
or LIBOR Rate Option set forth below applicable to the Loans, it being
understood that, subject to the

 

51

--------------------------------------------------------------------------------


 

provisions of this Agreement, the Borrower may select different Interest Rate
Options and different Interest Periods to apply simultaneously to the Loans
comprising different Borrowing Tranches and may convert to or renew one or more
Interest Rate Options with respect to all or any portion of the Loans comprising
any Borrowing Tranche, provided that there shall not be at any one time
outstanding more than ten (10) Borrowing Tranches in the aggregate among all of
the Loans, and provided further that Swing Loans shall bear interest at the
Daily LIBOR Rate Option in effect from time to time plus the percentage rate
spread described in clause (ii) of the definition of Applicable Margin, and each
time either the Daily LIBOR Rate or the percentage rate spread described in such
clause (ii) shall change, so shall the rate applicable to the Swing Loans
change, effective immediately, unless PNC Bank and the Borrower otherwise
mutually agree in writing that a different rate shall apply to Swing Loans, in
which event such agreed upon alternate rate shall so apply to Swing Loans for
the period for which PNC Bank and the Borrower shall agree, provided further
that if an Event of Default or Potential Default is continuing, the Borrower may
not request, convert or renew the LIBOR Rate Option for any Dollar Loans.  If at
any time the designated rate applicable to any Loan made by any Lender exceeds
such Lender’s highest lawful rate, the rate of interest on such Lender’s Loan
shall be limited to such Lender’s highest lawful rate. Interest on the principal
amount of each Loan made in an Optional Currency as provided in Section 2.11.4,
shall be paid by the Borrower in such Optional Currency.

 

3.1.1                                             Interest Rate Options.

 

The Borrower shall have the right to select from the following Interest Rate
Options applicable to the Revolving Credit Loans (subject to the provisions
above regarding Swing Loans), except that no Loan to which a Base Rate shall
apply may be made in an Optional Currency:

 

(i)                                     Base Rate Option:  A fluctuating rate
per annum (computed on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed), equal to the Base Rate plus the Applicable Margin,
such interest rate to change automatically from time to time effective as of the
effective date of each change in the Base Rate or Applicable Margin; or

 

(ii)                                  LIBOR Rate Option:  A rate per annum
(computed on the basis of a year of 360 days and actual days elapsed, provided
that, for Loans made in an Optional Currency for which a 365 day basis is the
only market practice available to the Agent, such rate shall be calculated on
the basis of a year of 365 days, for the actual days) equal to the LIBOR Rate
plus the Applicable Margin, such interest rate to change automatically from time
to time effective as of the effective date of each change in Applicable Margin.

 

3.1.2                                             Rate Quotations.

 

The Borrower may call the Agent on or before the date on which a Loan Request is
to be delivered to receive an indication of the interest rates and the
applicable currency exchange rates then in effect, but it is acknowledged that
such projection shall not be binding on the Agent or the Lenders nor affect the
rate of interest or the calculation of Equivalent Amounts which thereafter are
actually in effect when the election is made.

 

52

--------------------------------------------------------------------------------


 

3.2                               Interest Periods.

 

At any time when the Borrower shall select, convert to or renew a LIBOR Rate
Option, the Borrower shall notify the Agent thereof by delivering a Loan Request
no later than 11:00 a.m. (Pittsburgh time) at least (i) four (4) Business Days
prior to the effective date of such Interest Rate Option, with respect to an
Optional Currency Loan, and (ii) three (3) Business Days prior to the effective
date of such Interest Rate Option with respect to a Dollar Loan. The notice
shall specify an Interest Period during which such Interest Rate Option shall
apply.  Notwithstanding the preceding sentence, the following provisions shall
apply to any selection of, renewal of, or conversion to a LIBOR Rate Option:

 

3.2.1                                             Amount of Borrowing Tranche.

 

The Dollar Equivalent amount of each Borrowing Tranche of LIBOR Rate Loans shall
be in integral multiples of $1,000,000.00 and not less than $5,000,000.00; and

 

3.2.2                                             Renewals.

 

In the case of the renewal of a LIBOR Rate Option at the end of an Interest
Period, the first day of the new Interest Period shall be the last day of the
preceding Interest Period, without duplication in payment of interest for such
day.

 

3.3                               Interest After Default.

 

To the extent permitted by Law, upon the occurrence of an Event of Default and
until such time such Event of Default shall have been cured or waived, at the
discretion of the Agent or upon written demand by the Required Lenders to the
Agent:

 

3.3.1                                             Letter of Credit
Fees, Interest Rate.

 

the Letter of Credit Fees and the rate of interest for each Loan otherwise
applicable pursuant to Section 2.10.2 [Letter of Credit Fees] or Section 3.1
[Interest Rate Options], respectively, shall be increased by 2.0% per annum; and

 

3.3.2                                             Other Obligations.

 

each other Obligation hereunder if not paid when due shall bear interest at a
rate per annum equal to the sum of the rate of interest applicable under the
Interest Rate Option plus an additional two percent (2%) per annum from the time
such Obligation becomes due and payable and until it is paid in full.

 

3.3.3                                             Acknowledgment.

 

The Borrower acknowledges that the increase in rates referred to in this
Section 3.3 reflects, among other things, the fact that such Loans or other
amounts have become a substantially greater risk given their default status and
that the Lenders are entitled to

 

53

--------------------------------------------------------------------------------


 

additional compensation for such risk; and all such interest shall be payable by
Borrower upon demand by Agent.

 

3.4                               LIBOR Rate Unascertainable; Illegality;
Increased Costs; Deposits Not Available.

 

3.4.1                                             Unascertainable.

 

If on any date on which a LIBOR Rate would otherwise be determined, the Agent
shall have determined that:

 

(i)                                     adequate and reasonable means do not
exist for ascertaining such LIBOR Rate, or

 

(ii)                                  a contingency has occurred which
materially and adversely affects the Relevant Interbank Market relating to the
LIBOR Rate,

 

then the Agent shall have the rights specified in Section 3.4.3[Agent’s and
Lender’s Rights].

 

3.4.2                                             Illegality; Increased Costs;
Deposits Not Available.

 

If at any time any Lender shall have determined that:

 

(i)                                     the making, maintenance or funding of
any Loan to which a LIBOR Rate Option applies has been made impracticable or
unlawful by compliance by such Lender in good faith with any Law or any
interpretation or application thereof by any Official Body or with any request
or directive of any such Official Body (whether or not having the force of Law),
or

 

(ii)                                  such LIBOR Rate Option will not adequately
and fairly reflect the cost to such Lender of the establishment or maintenance
of any such Loan, or

 

(iii)                               after making all reasonable efforts,
deposits of the relevant amount in Dollars or in the Optional Currency, as
applicable, for the relevant Interest Period for a Loan, or to banks generally,
to which a LIBOR Rate Option applies, respectively, are not available to such
Lender with respect to such Loan, or to banks generally, in the interbank
eurodollar market,

 

then the Agent shall have the rights specified in Section 3.4.3 [Agent’s and
Lender’s Rights].

 

3.4.3                                             Agent’s and Lender’s Rights.

 

In the case of any event specified in Section 3.4.1 [Unascertainable] above, the
Agent shall promptly so notify the Lenders and the Borrower thereof, and in the
case of an event specified in Section 3.4.2 [Illegality; Increased Costs;
Deposits Not Available] above, such Lender shall promptly so notify the Agent
and endorse a certificate to such notice as to the specific circumstances of
such notice, and the Agent shall promptly send copies of such notice and
certificate to the other Lenders and the Borrower.  Upon

 

54

--------------------------------------------------------------------------------


 

such date as shall be specified in such notice (which shall not be earlier than
the date such notice is given), the obligation of (i) the Lenders, in the case
of such notice given by the Agent, or (ii) such Lender, in the case of such
notice given by such Lender, to allow the Borrower to select, convert to or
renew a LIBOR Rate Option or select an Optional Currency (as applicable) shall
be suspended until the Agent shall have later notified the Borrower, or such
Lender shall have later notified the Agent, of the Agent’s or such Lender’s, as
the case may be, determination that the circumstances giving rise to such
previous determination no longer exist.  If at any time the Agent makes a
determination under Section 3.4.1 [Unascertainable] and the Borrower has
previously notified the Agent of its selection of, conversion to or renewal of a
LIBOR Rate Option and such Interest Rate Option has not yet gone into effect,
such notification shall be deemed to provide for the selection of, conversion to
or renewal of the Base Rate Option otherwise available with respect to such
Loans.  If any Lender notifies the Agent of a determination under Section 3.4.2
[Illegality; Increased Costs; Deposits Not Available], the Borrower shall,
subject to the Borrower’s indemnification Obligations under Section 4.8
[Indemnity], as to any Loan of the Lender to which a LIBOR Rate Option applies,
on the date specified in such notice either, as applicable, (a) convert such
Loan to the Base Rate Option otherwise available with respect to such Loan, or
select a different Optional Currency or Dollars, or (b) prepay such Loan in
accordance with Section 4.5 [Voluntary Prepayments, Mandatory Prepayments].
Absent due notice from the Borrower of conversion or prepayment, such Loan shall
automatically be converted to the Base Rate Option otherwise available with
respect to such Loan upon such specified date.

 

3.5                               Selection of Interest Rate Options.

 

If the Borrower fails to select a new Interest Period or Optional Currency to
apply to any Borrowing Tranche of Loans under the LIBOR Rate Option at the
expiration of an existing Interest Period applicable to such Borrowing Tranche
in accordance with the provisions of Section 3.2 [Interest Periods], the
Borrower shall be deemed to have converted such Borrowing Tranche to the Base
Rate Option or to an Optional Currency Loan in the same Optional Currency, as
applicable, commencing upon the last day of the existing Interest Period and
such currency conversion to U.S. Dollars shall be determined by the Agent at the
time of such conversion.

 

4.                                      PAYMENTS

 

4.1                               Payments.

 

All payments and prepayments to be made in respect of principal, interest,
Commitment Fees, Letter of Credit Fees, Agent’s Fees, processing fees for
Optional Currency Loans, or other fees or amounts due from the Borrower
hereunder shall be payable prior to 11:00 a.m., Pittsburgh time, on the date
when due without presentment, demand, protest or notice of any kind, all of
which are hereby expressly waived by the Borrower, and without set-off,
counterclaim or other deduction of any nature, and an action therefore shall
immediately accrue.  Such payments shall be made to the Agent at the Principal
Office for the account of PNC Bank with respect to the Swing Loans and for the
ratable accounts of the Lenders with respect to the Revolving Credit Loans, in
U.S. Dollars except that payment of principal or interest shall be made in the
currency in which such Loan was made, and in immediately available funds, and
the

 

55

--------------------------------------------------------------------------------


 

Agent shall promptly distribute such amounts to the Lenders in immediately
available funds, provided that in the event payments are received by 11:00 a.m.,
Pittsburgh time, by the Agent with respect to the Loans and such payments are
not distributed to the Lenders on the same day received by the Agent, the Agent
shall pay the Lenders the Federal Funds Effective Rate in the case of Loans or
other amounts due in Dollars, or the Overnight Rate in the case of Loans or
other amounts due in an Optional Currency, with respect to the amount of such
payments for each day held by the Agent and not distributed to the Lenders.  The
Agent’s and each Lender’s statement of account, ledger or other relevant record
shall, in the absence of manifest error, be conclusive as the statement of the
amount of principal of and interest on the Loans and other amounts owing under
this Agreement (including the Equivalent Amounts of the applicable currencies
where such computations are required) and shall be deemed an “account stated.”

 

4.2                               Pro Rata Treatment of Lenders.

 

(i)                                     Each borrowing of Revolving Credit Loans
shall be allocated to each Lender according to its Ratable Share, and each
selection of, conversion to or renewal of any Interest Rate Option applicable to
Revolving Credit Loans, and each payment or prepayment by the Borrower with
respect to principal or interest on the Revolving Credit Loans or Commitment
Fees, Letter of Credit Fees, or other fees (except for the Agent’s Fee, the
Optional Currency Loan Processing Fee, the fronting fee payable to the Agent as
issuer of Letters of Credit, or other fees payable solely for the Agent’s
account) or amounts due from the Borrower hereunder to the Lenders with respect
to the Revolving Credit Loans, shall (except as otherwise provided with respect
to a Defaulting Lender and except as provided in Section 3.4.3 [Agent’s and
Lender’s Rights] in the case of an event specified in Section 3.4 [LIBOR Rate
Unascertainable; Illegality; Increased Costs; Deposits Not Available],
Section 4.5.2 [Replacement of a Lender] or Section 4.6 [Additional Compensation
in Certain Circumstances]) be made in proportion to the applicable Loans
outstanding from each Lender and, if no such Loans are then outstanding, in
proportion to the Ratable Share of each Lender.  Notwithstanding any of the
foregoing, each borrowing or payment or prepayment by the Borrower of principal,
interest, fees or other amounts from the Borrower with respect to Swing Loans
shall be made by or to PNC Bank for its own account according to Section 2
[Revolving Credit and Swing Loan Facilities] except for such Swing Loan
borrowings that have been converted to Revolving Credit Loans in accordance with
Section 2.9 [Borrowings to Repay Swing Loans].

 

(ii)                                  If any Lender shall, by exercising any
right of setoff, counterclaim or banker’s lien, by receipt of voluntary payment,
by realization upon security, or by any other non-pro rata source, obtain
payment in respect of any principal of or interest on any of its Loans or other
Obligations held by it hereunder resulting in such Lender’s receiving payment of
a proportion of the aggregate amount of its Loans and accrued interest thereon
or other such Obligations greater than the pro-rata share of the amount such
Lender is entitled thereto, then the Lender receiving such greater proportion
shall (a) notify the Agent of such fact, and (b) purchase (for cash at face
value) participations in the Loans and such other Obligations held by the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

 

56

--------------------------------------------------------------------------------


 

(1)                                 if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, together with interest or other amounts, if any, required by
Law (including court order) to be paid by the Lender or the holder making such
purchase; and

 

(2)                                 the provisions of this Section 4.2 shall not
be construed to apply to (A) any payment made by the Loan Parties pursuant to
and in accordance with the express terms of the Loan Documents or (B) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or Participation Advances to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this Section 4.2 shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

 

4.3                               Presumption by the Agent.

 

Unless the Agent shall have received notice from the Borrower prior to the date
on which any payment is due to the Agent for the account of the Lenders or the
Agent hereunder that the Borrower will not make such payment, the Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
to itself as issuer of Letters of Credit, as the case may be, the amount due. 
In such event, if the Borrower has not in fact made such payment, then each of
the Lenders, severally agrees to repay to the Agent forthwith on demand the
amount so distributed to such Lender, with interest thereon, for each day from
and including the date such amount is distributed to it, but excluding the date
of payment to the Agent, at the greater of the Federal Funds Effective Rate (or,
for payments in an Optional Currency, the Overnight Rate) and a rate determined
by the Agent in accordance with banking industry rules on interbank
compensation.

 

4.4                               Interest Payment Dates.

 

Interest on Loans to which the Base Rate Option applies shall be due and payable
in arrears on the first day of each January, April, July and October after the
date hereof and on the Expiration Date or upon acceleration of the Loans. 
Interest on Loans to which the LIBOR Rate Option applies shall be due and
payable in the currency in which such Loan was made on the last day of each
Interest Period for those Loans and, if such Interest Period is longer than
three (3) Months, also on the 90th day of such Interest Period.  Interest on
Swing Loans shall be due and payable on demand, and if demand is not sooner
made, on the first day of each January, April, July and October.  Interest on
mandatory prepayments of principal under Section 4.5.6 [Mandatory
Prepayment-Currency Fluctuations] shall be made in the currency in which such
Loan was made and shall be due on the date such mandatory prepayment is due.
Interest on the principal amount of each Loan or other monetary Obligation shall
be due and payable in the

 

57

--------------------------------------------------------------------------------


 

currency in which such Loan was made on demand after such principal amount or
other monetary Obligation becomes due and payable (whether on the stated
maturity date, upon acceleration or otherwise).

 

4.5                               Voluntary Prepayments, Mandatory Prepayments.

 

4.5.1                                             Right to Prepay.

 

The Borrower shall have the right at its option from time to time to prepay the
Loans in whole or part without premium or penalty (except as provided in
Section 4.5.2 [Replacement of a Lender], in Section 4.6 [Additional Compensation
in Certain Circumstances]), or in Section 4.8 [Indemnity] in the currency in
which such Loan was made:

 

(i)                                     at any time with respect to any Loan to
which the Base Rate Option applies,

 

(ii)                                  on the last day of the applicable Interest
Period with respect to Loans to which a LIBOR Rate Option applies,

 

(iii)                               on the date specified in a notice by any
Lender pursuant to Section 3.4 [LIBOR Rate Unascertainable; Illegality;
Increased Costs; Deposits Not Available] with respect to any Loan to which a
LIBOR Rate Option applies.

 

Whenever the Borrower desires to prepay any part of the Loans, it shall provide
a prepayment notice to the Agent by 1:00 p.m. (at least three (3) Business Days
prior to the date of prepayment of Loans made in Dollars to which the LIBOR Rate
Option applies, four (4) Business Days prior to the date of prepayment of Loans
made in an Optional Currency and at least one (1) Business Day prior to the date
of prepayment of Loans to which the Base Rate Option applies) or no later than
1:00 p.m., Pittsburgh time, on the date of prepayment of Swing Loans, setting
forth the following information:

 

(a)                                 the date, which shall be a Business Day, on
which the proposed prepayment is to be made;

 

(b)                                 a statement indicating the application of
the prepayment between the Swing Loans and Revolving Credit Loans; and

 

(c)                                  the total principal amount and currency of
such prepayment, the Dollar Equivalent amount of which shall not be less than
$1,000,000.00 for any Swing Loan (or integral multiples of $500,000.00
thereabove) or not less than $5,000,000.00 (or integral multiples of
$1,000,000.00 thereabove) for any Revolving Credit Loan subject to the LIBOR
Rate Option, or not less than $500,000.00 (or integral multiples of $100,000.00
thereabove) for any Revolving Credit Loan subject to the Base Rate Option.

 

All prepayment notices shall be irrevocable.  The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount except with respect to Revolving Credit Loans to which the Base Rate
Option applies, shall be due and payable on the date specified in such
prepayment notice as the date on which the

 

58

--------------------------------------------------------------------------------


 

proposed prepayment is to be made in the currency in which such Loan was made. 
Except as provided in Section 3.4.3 [Agent’s and Lender’s Rights], if the
Borrower prepays a Revolving Credit Loan but fails to specify the applicable
Borrowing Tranche which the Borrower is prepaying, the prepayment shall be
applied to Revolving Credit Loans (1) first, to which the Base Rate Option
applies, then (2) to Dollar Revolving Credit Loans to which the LIBOR Rate
Option applies, and then (3) to Optional Currency Revolving Credit Loans.  Any
prepayment hereunder shall be subject to the Borrower’s Obligation to indemnify
the Lenders under Section 4.8 [Indemnity].  Amounts prepaid on the Revolving
Credit Loans shall be available for reborrowing subject to the terms and
conditions of this Agreement.

 

4.5.2                                             Replacement of a Lender.

 

In the event any Lender (i) gives notice under Section 3.4 [LIBOR Rate
Unascertainable; Illegality; Increased Costs; Deposits Not Available],
(ii) requests compensation under Section 4.6.1 [Increased Costs Generally] or
under Section 4.6.2 [Capital Requirements], or requires the Borrower to pay any
additional amount to any Lender or any Official Body for the account of any
Lender pursuant to Section 4.7 [Taxes], (iii) is a Defaulting Lender,
(iv) becomes subject to the control of an Official Body (other than normal and
customary supervision), or (v) is a Non-Consenting Lender referred to in
Section 10.1 [Modifications, Amendments or Waivers], then in any such event the
Borrower may, at its sole expense, upon notice to such Lender and the Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 10.11 [Successors and Assigns], all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

 

(i)                                     the Borrower shall have paid to the
Agent the assignment fee specified in Section 10.11 [Successors and Assigns];

 

(ii)                                  such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and Participation
Advances, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Loan Documents (including any amounts under
Section 4.8 [Indemnity] from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), including, without limitation, under Section 4.6.1 [Increased
Costs Generally], Section 4.6.2 [Capital Requirements] and Section 4.7 [Taxes];

 

(iii)                               in the case of any such assignment resulting
from a claim for compensation under Section 4.6.1 [Increased Costs Generally] or
Section 4.6.2 [Capital Requirements] or payments required to be made pursuant to
Section 4.7 [Taxes], such assignment will result in a reduction in such
compensation or payments thereafter; and

 

(iv)                              such assignment does not conflict with
applicable Law.

 

59

--------------------------------------------------------------------------------


 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

4.5.3                                             Change of Lending Office.

 

Each Lender agrees that upon the occurrence of any event giving rise to
increased costs or other special payments under Section 3.4.2
[Illegality, Increased Costs; Deposits Not Available] or Section 4.6.1
[Increased Costs, Generally] with respect to such Lender, it will, if requested
by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
or Letters of Credit affected by such event, provided that such designation is
made on such terms that such Lender and its lending office suffer no economic,
legal or regulatory disadvantage, with the object of avoiding the consequence of
the event giving rise to the operation of such Section.  Nothing in this
Section 4.5.3 shall affect or postpone any of the Obligations of the Borrower or
any other Loan Party or the rights of the Agent or any Lender provided in this
Agreement.

 

4.5.4                                             Voluntary Reduction of
Revolving Credit Commitments.

 

The Borrower shall have the right, upon not less than three (3) Business Days’
written irrevocable notice to the Agent provided no later than 11:00 a.m. on the
date such notice is provided, to terminate the Revolving Credit Commitments or,
from time to time, to reduce the amount of the Revolving Credit Commitments,
which notice shall specify the date and amount of any such reduction and
otherwise be substantially in the form of Exhibit 4.5.4 (a “Commitment Reduction
Notice”).  Any such reduction shall be in a minimum amount equal to
$5,000,000.00 or in integral multiples of $1,000,000.00 thereabove, provided,
that the Revolving Credit Commitments may not be reduced below the aggregate
principal amount of all Dollar Equivalent Revolving Facility Usage.  Each
reduction of Revolving Credit Commitments shall ratably reduce the Revolving
Credit Commitments of the Lenders.

 

4.5.5                                             Application Among Interest
Rate Options.

 

All prepayments pursuant to this Section 4.5 shall first be applied among the
Interest Rate Options to the principal amount of the Loans subject to the Base
Rate Option, then to Loans subject to a LIBOR Rate Option and then to Optional
Currency Loans. In accordance with Section 4.8 [Indemnity], the Borrower shall
indemnify the Lenders for any loss or expense, including loss of margin,
incurred with respect to any such prepayments applied against Loans subject to a
LIBOR Rate Option on any day other than the last day of the applicable Interest
Period.

 

4.5.6                                             Mandatory Prepayment -
Currency Fluctuations.

 

If on any Computation Date the Dollar Equivalent Revolving Facility Usage is
equal to or greater than 100% of the Revolving Credit Commitments as a result of
a change in exchange rates between one (1) or more Optional Currencies and
Dollars, then the Agent shall notify the Borrower of the same.  The Borrower
shall pay or prepay the Revolving Credit Loans (subject to Borrower’s indemnity
obligations under Section 4.5 [Voluntary Prepayments, Mandatory Prepayments],
Section 4.6 [Additional Compensation in Certain

 

60

--------------------------------------------------------------------------------


 

Circumstances] and Section 4.8 [Indemnity] within one (1) Business Day after
receiving such notice such that the Dollar Equivalent Revolving Facility Usage
shall not exceed the aggregate Revolving Credit Commitments after giving effect
to such payments or prepayments.

 

4.5.7                                             Expiration Date.

 

Unless sooner paid in full in connection with the termination of the
Commitments, the Borrower shall pay all outstanding Obligations hereunder,
including without limitation, principal, interest and fees in Dollars in
immediately available funds on the Expiration Date except in the case of any
Letter of Credit Borrowing with respect to any such Letter of Credit drawn on or
after the Expiration Date which such Letter of Credit Borrowing shall be due on
demand in accordance with Section 2.10.3.4.

 

4.6                               Additional Compensation in Certain
Circumstances.

 

4.6.1                                             Increased Costs Generally.  If
any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
reflected in the LIBOR Rate) or the Agent;

 

(ii)                                  subject any Lender or the Agent to any
Taxes (other than (a) Indemnified Taxes, (b) Taxes described in
clauses (ii) through (iv) of the definition of Excluded Taxes and (c) Other
Connection Taxes) on its loans, loan principal, letters of credit, commitments,
or other obligation or its deposits, reserves, other liabilities or capital
attributable thereto; or

 

(iii)                               impose on any Lender, the Agent or the
London interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or the Agent of making, converting to, continuing or maintaining any Loan
or of maintaining its obligation to make any such Loan, or to increase the cost
to such Lender or the Agent of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the Agent hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender or the Agent, which is provided
to the Borrower with the certificate referred to in Section 4.6.3 [Certificates
for Reimbursement; Repayment of Outstanding Loans; Borrowing of New Loans] the
Borrower will pay to such Lender or the Agent, as the case may be, in accordance
with Section 4.6.3 [Certificates for Reimbursement; Repayment of Outstanding
Loans; Borrowing of New Loans] and Section 4.6.4 [Delay in Requests] such
additional amount or amounts as will compensate such Lender or the Agent, as the
case may be, for such additional costs incurred or reduction suffered.

 

61

--------------------------------------------------------------------------------


 

4.6.2                                             Capital Requirements.

 

If any Lender or the Agent determines that any Change in Law affecting such
Lender or the Agent or any lending office of such Lender or such Lender’s or the
Agent’s holding company, if any, regarding capital or liquidity requirements has
or would have the effect of reducing the rate of return on such Lender’s or the
Agent’s capital or on the capital of such Lender’s or the Agent’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by the Agent, to a level below that
which such Lender or the Agent or such Lender’s or the Agent’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the Agent’s policies and the policies of such Lender’s or the
Agent’s holding company with respect to capital adequacy and liquidity ), then
from time to time the Borrower will pay to such Lender or the Agent, as the case
may be, in accordance with the terms of Section 4.6.3 [Certificates for
Reimbursement; Repayment of Outstanding Loans; Borrowing of New Loans] and
Section 4.6.4 [Delay in Requests] such additional amount or amounts as will
compensate such Lender or the Agent or such Lender’s or the Agent’s holding
company for any such reduction suffered.

 

4.6.3                                             Certificates for
Reimbursement; Repayment of Outstanding Loans; Borrowing of New Loans.

 

A certificate of a Lender or the Agent setting forth the amount or amounts
necessary to compensate such Lender or the Agent or its holding company, as the
case may be, as specified in Section 4.6.1 [Increased Costs Generally],
Section 4.6.2 [Capital Requirements] or Section 4.6.5 [Additional Costs with
Respect to Loans in Optional Currencies] and delivered to the Borrower shall be
conclusive absent manifest error.  The Borrower shall pay such Lender or the
Agent, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof, subject to the provisions of
Section 4.6.5 [Additional Costs with Respect to Loans in Optional Currencies].

 

4.6.4                                             Delay in Requests.

 

Failure or delay on the part of any Lender or the Agent to demand compensation
pursuant to this Section 4.6 shall not constitute a waiver of such Lender’s or
the Agent’s right to demand such compensation, provided that the Borrower shall
not be required to compensate a Lender or the Agent pursuant to this Section 4.6
for any increased costs incurred or reductions suffered more than nine months
prior to the date that such Lender or the Agent, as the case may be, notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the Agent’s intention to claim compensation
therefore (except that, if Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine (9) month period referred to above
shall be extended to include the period of retroactive effect thereof).

 

4.6.5                                             Additional Costs with Respect
to Loans in Optional Currencies.

 

In the event any Lender incurs costs in complying with minimum reserve
requirements of any Official Body with respect to making or maintaining any
Loans in

 

62

--------------------------------------------------------------------------------


 

an Optional Currency, then upon written request of such Lender to the Borrower
(with copy to the Agent) which is accompanied by the certificate referred in
Section 4.6.3 [Certificates for Reimbursement; Repayment of Outstanding Loans;
Borrowing of New Loans], the Borrower will pay to the Agent for such Lender in
accordance with Section 4.6.3 [Certificate for Reimbursement; Repayment of
Outstanding Loans; Borrowing of New Loans] such additional amount or amounts as
will reimburse such Lender for such additional costs it has incurred.  At such
Lender’s option, stated in its written request, such reimbursement may be
calculated as an additional per annum rate to the interest rate applicable to
any Loan in an Optional Currency for which such costs are incurred, and payable
by the Borrower with each interest payment on such Loan.

 

4.7                               Taxes.

 

4.7.1                                             Payments Free of Taxes.

 

Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Documents shall be made free and clear of and
without reduction or withholding for any Taxes except as required by applicable
Law.  If any applicable Law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Official Body in
accordance with applicable Law and, if such Tax is an Indemnified Tax, then the
sum payable by the applicable Loan Party shall be increased as necessary so that
after such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 4.7
[Taxes]) the applicable Lender or the Agent receives an amount equal to the sum
it would have received had no such deduction or withholding been made.

 

4.7.2                                             Payment of Other Taxes by the
Borrower.

 

The Borrower shall timely pay to the relevant Official Body in accordance with
applicable Law, or at the option of the Agent timely reimburse it for the
payment of, any Other Taxes.

 

4.7.3                                             Indemnification by the
Borrower.

 

The Borrower shall indemnify the Agent and each Lender, within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 4.7 [Taxes]) payable or paid by the Agent or such Lender, as
the case may be, or required to be withheld or deducted from a payment to such
Lender or the Agent, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Official Body.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with copy to the Agent), or by the Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

 

63

--------------------------------------------------------------------------------


 

4.7.4                                             Indemnification by the
Lenders.

 

Each Lender shall severally indemnify the Agent, within ten (10) days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that any Loan Party has not already indemnified the Agent for
such Indemnified Taxes and without limiting the obligation of any of the Loan
Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 10.11.4 [Participations] relating to the
maintenance of a Participant Register, and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Official Body.  A certificate as to the
amount of such payment or liability delivered to any Lender by the Agent shall
be conclusive absent manifest error.  Each Lender hereby authorizes the Agent to
set off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Agent to the Lender from any other
source against any amount due to the Agent under this Section 4.7.4
[Indemnification by the Lenders].

 

4.7.5                                             Evidence of Payments.

 

As soon as practicable after any payment of Taxes by the Borrower to an Official
Body, the Borrower shall deliver to the Agent the original or a certified copy
of a receipt issued by such Official Body evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.

 

4.7.6                                             Status of Lenders.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
hereunder or under any other Loan Document shall deliver to the Borrower (with a
copy to the Agent), at the time or times prescribed by applicable Law or
reasonably requested by the Borrower or the Agent, such properly completed and
executed documentation prescribed by applicable Law or reasonably requested by
the Borrower or the Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding.  Notwithstanding the submission
of any such documentation claiming a reduced rate of or exemption from U.S.
withholding tax, the Agent shall be entitled to withhold United States federal
income taxes at the full 30% withholding rate if in its reasonable judgment it
is required to do so under the due diligence requirements imposed upon a
withholding agent under §1.1441-7(b) of the United States Income Tax
Regulations.  Further, the Agent is indemnified under §1.1461-1(e) of the United
States Income Tax Regulations against any claims and demands of any Lender or
assignee or participant of a Lender for the amount of any tax it deducts and
withholds in accordance with regulations under §1441 of the Internal Revenue
Code.  In addition, any Lender, if requested by the Borrower or the Agent, shall
deliver such other documentation prescribed by applicable Law or reasonably
requested by the Borrower or the Agent as will enable the Borrower or the Agent
to determine whether or not such Lender is subject to backup withholding or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in

 

64

--------------------------------------------------------------------------------


 

Section 4.7.6(ii)(a), 4.7.6(ii)(b) and 4.7.6(ii)(d) below) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is resident for tax purposes in the
United States of America:

 

(a)                                 any Lender that is a U.S. Person shall
deliver to the Borrower and the Agent on or prior to the date on which such
Lender becomes a Lender hereunder (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), properly executed originals of
IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(b)                                 any Foreign Lender, to the extent it is
legally entitled to do so, shall deliver to the Borrower and the Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the request of the Borrower or the Agent),
whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States of America is a
party, (A) with respect to payments of interest under any Loan Document,
executed originals of IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (B) with respect to any other applicable payment under any
Loan Document, IRS Form W-8BEN establishing an exemption from, a reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(2)                                 duly completed and executed originals of IRS
Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (A) a certificate substantially in the form of Exhibit 4.7.6(A) to the
effect that such Foreign Lender is not (i) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (ii) a “10 percent shareholder” of the
Borrower within the meaning of section 881(c)(3)(B) of the Code, or (iii) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (B) duly completed and executed
originals of IRS Form W-8BEN, or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, properly executed originals of IRS Form W-8IMY, accompanied by
IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 4.7.6(B) or Exhibit 4.7.6(C), IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio

 

65

--------------------------------------------------------------------------------


 

interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit 4.7.6(D) on behalf of each such
direct and indirect partner;

 

(c)                                  any Foreign Lender shall, to the extent it
is legally entitled to do so, deliver to the Borrower and the Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Agent to determine
the withholding or deduction required to be made; and

 

(d)                                 if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Agent such documentation prescribed by applicable Law (including
as prescribed by Section 1471(b)(3)(c)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (d), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.

 

4.7.7                                             Refund.

 

If any party determines, in its reasonable discretion, that it has received a
refund or credit in respect of any Taxes as to which it has been indemnified
pursuant to this Section 4.7 [Taxes], (including by payment of additional
amounts pursuant to this Section 4.7 [Taxes]), it shall pay to the indemnifying
party an amount equal to such refund or credit (but only to the extent of
indemnity payments made under this Section 4.7 [Taxes] with respect to the Taxes
(including without limitation Other Taxes) giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of the indemnified party and
without interest (other than any interest paid by the relevant Official Body
with respect to such refund or credit).  Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this Section 4.7.7 (plus any penalties, interest or
other charges imposed by the relevant Official Body) in the event that such
indemnified party is required to repay such refund or credit to such Official
Body.  Notwithstanding anything to the contrary in this Section 4.7.7, in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 4.7.7, the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party

 

66

--------------------------------------------------------------------------------


 

would have been in if the indemnification payments or additional amounts giving
rise to such refund or credit had never been paid.  This paragraph shall not be
construed to require any indemnified party to make available its tax returns (or
any other information relating to its taxes which it deems confidential) to the
indemnifying party or any other Person.

 

4.7.8                                             Survival.

 

Each party’s obligations under this Section 4.7 [Taxes] shall survive the
resignation of the Agent or any assignment of rights by, or the replacement of,
a Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all Obligations.

 

4.8                               Indemnity.

 

In addition to the compensation or payments required by Section 4.6 [Additional
Compensation in Certain Circumstances] or Section 4.7 [Taxes], the Borrower
shall indemnify each Lender against all liabilities, losses or expenses
(including loss of anticipated profits, any foreign exchange losses and any loss
or expense arising from the liquidation or reemployment of funds obtained by it
to maintain such Loan, from fees payable to terminate the deposits from which
such funds were obtained or from the performance of any foreign exchange
contract) which such Lender sustains or incurs as a consequence of any

 

(i)                                     payment, prepayment, conversion or
renewal of any Loan to which an LIBOR Rate Option applies on a day other than
the last day of the corresponding Interest Period (whether or not such payment
or prepayment is mandatory, voluntary or automatic and whether or not such
payment or prepayment is then due),

 

(ii)                                  attempt by the Borrower to revoke
(expressly, by later inconsistent notices or otherwise) in whole or part any
Loan Requests under Section 2.5 [Revolving Credit Loan Requests; Swing Loan
Requests] or Section 3.2 [Interest Periods] or notice relating to prepayments
under Section 4.5 [Voluntary Prepayments, Mandatory Prepayments],

 

(iii)                               default by the Borrower in the performance
or observance of any covenant or condition contained in this Agreement or any
other Loan Document, including any failure of the Borrower to pay when due (by
acceleration or otherwise) any principal, interest, Commitment Fee or any other
amount due hereunder, or

 

(iv)                              assignment of such Lender’s interest, rights
and obligations under this Agreement and the related Loan Documents as required
by Borrower under Section 4.5.2 [Replacement of a Lender].

 

If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrower of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or expense. 
Such notice shall set forth in reasonable detail the basis for such
determination.  Such amount shall be due and payable by the Borrower to such
Lender ten (10) Business Days after such notice is given.

 

67

--------------------------------------------------------------------------------


 

4.9                               Interbank Market Presumption.

 

For all purposes of this Agreement and each Note with respect to any aspects of
the LIBOR Rate, or any Loan under the LIBOR Rate Option or any Optional
Currency, each Lender and the Agent shall be presumed to have obtained rates,
funding, currencies, deposits, and the like in the applicable interbank market
regardless whether it did so or not; and, each Lender’s and Agent’s
determination of amounts payable under, and actions required or authorized by,
Section 3.4 [LIBOR Rate Unascertainable; Illegality, Increased Costs; Deposits
Not Available] and Section 4.8 [Indemnity] shall be calculated, at each Lender’s
and Agent’s option, as though each Lender and Agent funded each Borrowing
Tranche of Loans under the LIBOR Rate Option through the purchase of deposits of
the types and maturities corresponding to the deposits used as a reference in
accordance with the terms hereof in determining the LIBOR Rate applicable to
such Loans, whether in fact that is the case.

 

4.10                        Settlement Date Procedures.

 

In order to minimize the transfer of funds between the Lenders and the Agent,
the Borrower may borrow, repay and reborrow Swing Loans and PNC Bank may make
Swing Loans as provided in Section 2.1.1 [Revolving Credit Loans] hereof.  On
any Business Day, the Agent may notify each Lender of its Ratable Share of the
total of the Revolving Credit Loans and the Swing Loans (each a “Required
Share”).  Prior to 2:30 p.m. (Pittsburgh time) on the date of such notice, each
Lender shall pay to the Agent the amount equal to the difference between its
Required Share and its Revolving Credit Loans, and the Agent shall pay to each
Lender its Ratable Share of all payments made by the Borrower to the Agent with
respect to the Revolving Credit Loans.  The Agent shall also effect settlement
in accordance with the foregoing sentence on the proposed Borrowing Dates for
Revolving Credit Loans, on any date where payments of principal of any Loan is
required to be paid by any Loan Party hereunder, and may at its option (and in
consultation with the Borrower) effect settlement on any other Business Day. 
These settlement procedures are established solely as a matter of administrative
convenience, and nothing contained in this Section 4.10 shall relieve the
Lenders of their obligations to fund Revolving Credit Loans on dates other than
a Settlement Date.  The Agent may at any time at its option for any reason
whatsoever require each Lender to pay immediately to the Agent such Lender’s
Ratable Share of the outstanding Revolving Credit Loans and each Lender may at
any time require the Agent to pay immediately to such Bank its Ratable Share of
all payments made by the Borrower to the Agent with respect to the Revolving
Credit Loans.

 

4.11                        Judgment Currency.

 

4.11.1                                      Currency Conversion Procedures for
Judgments.

 

If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder or under a Note in any currency (the “Original
Currency”) into another currency (the “Other Currency”), the parties hereby
agree, to the fullest extent permitted by Law, that the rate of exchange used
shall be that at which in accordance with normal banking procedures each Lender
could purchase the Original Currency with the Other Currency after any premium
and costs of exchange on the Business Day preceding that on which final judgment
is given.

 

68

--------------------------------------------------------------------------------


 

4.11.2                                      Indemnity in Certain Events.

 

The obligation of the Borrower in respect of any sum due from the Borrower to
any Lender hereunder shall, notwithstanding any judgment in an Other Currency,
whether pursuant to a judgment or otherwise, be discharged only to the extent
that, on the Business Day following receipt by any Lender of any sum adjudged to
be so due in such Other Currency, such Lender may in accordance with normal
banking procedures purchase the Original Currency with such Other Currency.  If
the amount of the Original Currency so purchased is less than the sum originally
due to such Lender in the Original Currency, the Borrower agrees, as a separate
obligation and notwithstanding any such judgment or payment, to indemnify such
Lender against such loss.

 

5.                                      REPRESENTATIONS AND WARRANTIES

 

5.1                               Representations and Warranties.

 

Except as set forth on the correspondingly numbered section of Schedule 5.1
attached hereto, the Loan Parties, jointly and severally, represent and warrant
to the Agent and each of the Lenders as follows:

 

5.1.1                                             Organization and
Qualification.

 

Each Loan Party and each Subsidiary of each Loan Party is a corporation,
partnership or limited liability company duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization.  Each Loan
Party and each Subsidiary of each Loan Party has the lawful power to own or
lease its properties and to engage in the business it presently conducts or
proposes to conduct.  Each Loan Party and each Subsidiary of each Loan Party is
duly licensed or qualified and in good standing in each jurisdiction where the
property owned or leased by it or the nature of the business transacted by it or
both makes such licensing or qualification necessary, except in jurisdictions
where the failure to be so qualified or in good standing would not reasonably be
expected to result in a Material Adverse Effect.

 

5.1.2                                             Subsidiaries.

 

As of the Closing Date, Schedule 5.1 states the name of each of the Borrower’s
Subsidiaries, its jurisdiction of incorporation, and whether it is a Material
Domestic Subsidiary or a Material First Tier Foreign Subsidiary.  The Borrower
and each Subsidiary of the Borrower has valid title to all of the Subsidiary
Shares it purports to own, free and clear in each case of any Lien.  All
Subsidiary Shares have been validly issued, and all Subsidiary Shares are fully
paid and nonassessable.  All capital contributions and other consideration
required to be made or paid in connection with the issuance of the Subsidiary
Shares have been made or paid, as the case may be.  As of the Closing Date,
there are no options, warrants or other rights outstanding to purchase any such
Subsidiary Shares except as indicated on Schedule 5.1.

 

69

--------------------------------------------------------------------------------


 

5.1.3                                             Power and Authority.

 

Each Loan Party has full power to enter into, execute, deliver and carry out
this Agreement and the other Loan Documents to which it is a party, to incur the
Indebtedness contemplated by the Loan Documents and to perform its Obligations
under the Loan Documents to which it is a party, and all such actions have been
duly authorized by all necessary proceedings on its part.

 

5.1.4                                             Validity and Binding Effect.

 

This Agreement has been duly and validly executed and delivered by each Loan
Party, and each other Loan Document which any Loan Party is required to execute
and deliver on or after the date hereof will have been duly executed and
delivered by such Loan Party on the required date of delivery of such Loan
Document.  This Agreement and each other Loan Document constitutes, or will
constitute, legal, valid and binding obligations of each Loan Party which is or
will be a party thereto on and after its date of delivery thereof, enforceable
against such Loan Party in accordance with its terms, except to the extent that
enforceability of any of such Loan Document may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforceability of creditors’ rights generally or limiting the right of specific
performance.  This Agreement and the other Loan Documents have been duly
authorized by all necessary corporate action on the part of the Loan Parties.

 

5.1.5                                             No Conflict.

 

The execution, delivery and performance by the Loan Parties of this Agreement
and the other Loan Documents will not (i) result in any breach of, or constitute
a default under, or result in the creation of any Lien in respect of any
property of any Loan Party or any Subsidiary of a Loan Party under, any
indenture, mortgage, deed of trust, loan, purchase or credit agreement, lease,
corporate charter or by laws, shareholders agreement or any other agreement or
instrument to which any Loan Party or any Subsidiary of a Loan Party is bound or
by which any Loan Party or any Subsidiary of a Loan Party or any of their
respective properties may be bound or affected, (ii) conflict with or result in
a breach of any of the terms, conditions or provisions of any order, judgment,
decree or ruling of any court, arbitrator or Official Body applicable to any
Loan Party or any Subsidiary of a Loan Party, or (iii) violate any provision of
any statute or other rule or regulation of any Official Body applicable to any
Loan Party or any Subsidiary of a Loan Party.

 

5.1.6                                             Litigation.

 

There are no actions, suits, proceedings or investigations pending or, to the
knowledge of any Loan Party, threatened against such Loan Party or any
Subsidiary of such Loan Party at law or equity before any Official Body which
individually or in the aggregate would reasonably be expected to result in any
Material Adverse Effect.  None of the Loan Parties or any Subsidiaries of any
Loan Party is in violation of any order, writ, injunction or any decree of any
Official Body which would reasonably be expected to result in any Material
Adverse Effect.

 

70

--------------------------------------------------------------------------------


 

5.1.7                                             Title to Properties.

 

Each Loan Party and each Subsidiary of each Loan Party has title to or valid
leasehold interest in or other valid rights to use all properties, assets and
other rights which it purports to own or lease or which are reflected as owned
or leased on its books and records, except for such property where the failure
to maintain such title or interest, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect, and none of such
property is subject to any Lien, except Permitted Liens.

 

5.1.8                                             Financial Statements.

 

(i)                                     Historical Statements.  The Borrower has
delivered to the Agent copies of its audited consolidated year-end financial
statements for and as of the end of the fiscal year ended December 31, 2013 (the
“Historical Statements”).  The Historical Statements fairly represent the
consolidated financial condition of the Borrower and its Subsidiaries as of
their dates and the results of operations for the fiscal periods then ended and
have been prepared in accordance with GAAP.

 

(ii)                                  No Material Adverse Change.  Since
December 31, 2013, no Material Adverse Change has occurred.

 

5.1.9                                             Use of Proceeds; Margin Stock;
Section 20 Subsidiaries.

 

5.1.9.1                                   General.

 

The Loan Parties intend to use the proceeds of the Loans in accordance with
Section 2.8 [Use of Proceeds] and Section 7.1.10 [Use of Proceeds].

 

5.1.9.2                                   Margin Stock.

 

None of the Loan Parties or any Subsidiaries of any Loan Party engages or
intends to engage principally, or as one of its important activities, in the
business of extending credit for the purpose, immediately, incidentally or
ultimately, of purchasing or carrying margin stock (within the meaning of
Regulation U).  No part of the proceeds of any Loan has been or will be used,
immediately, incidentally or ultimately, for the purpose of purchasing or
carrying any margin stock, or extending credit to others for the purpose of
purchasing or carrying any margin stock, or to refund Indebtedness originally
incurred for such purpose, which purpose, in any case, causes a Lender to be in
violation of or is inconsistent with the provisions of the regulations of the
Board of Governors of the Federal Reserve System.  None of the Loan Parties or
any Subsidiary of any Loan Party holds or intends to hold margin stock, in such
amounts that more than 25% of the reasonable value of the assets of any Loan
Party or Subsidiary of any Loan Party are or will be represented by margin
stock, if the holding or intent to hold thereof causes a Lender to be in
violation of or is inconsistent with the provisions of the regulations of the
Board of Governors of the Federal Reserve System.

 

71

--------------------------------------------------------------------------------


 

5.1.9.3                                   Section 20 Subsidiaries.

 

The Loan Parties do not intend to use and shall not use any portion of the
proceeds of the Loans, directly or indirectly, to purchase during the
underwriting period, or for thirty (30) days thereafter, Ineligible Securities
being underwritten by a Section 20 Subsidiary.

 

5.1.10                                      Full Disclosure.

 

Neither this Agreement nor any other Loan Document, nor any certificate,
statement, agreement or other documents furnished by the Borrower to the Agent
or any Lender in connection herewith or therewith, when taken as a whole,
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained herein and therein, in
light of the circumstances under which they were made, not misleading.  As of
the Closing Date there is no fact known to any Loan Party which would reasonably
be expected to have a Material Adverse Effect that has not been set forth in
this Agreement or in the certificates, statements, agreements or other documents
furnished in writing to the Agent and the Lenders prior to or at the date hereof
in connection with the transactions contemplated hereby.

 

5.1.11                                      Taxes.

 

Each Loan Party and each Subsidiary of a Loan Party has filed all federal,
state, local and other tax returns that are required to have been filed in any
jurisdiction, and have paid or made adequate provisions for all taxes shown to
be due and payable on such returns and all other taxes and assessments levied
upon them or their properties, assets, income or profits, to the extent such
taxes and assessments have become due and payable and before they have become
delinquent, except for any taxes and assessments (i) the amount of which is not
material in relation to the business, operations, affairs, financial condition,
assets or properties of the Borrower and its Subsidiaries taken as a whole, or
(ii) the amount, applicability or validity of which is currently being contested
in good faith by appropriate proceedings and with respect to which the Borrower
or a Subsidiary, as the case may be, has established adequate reserves in
accordance with GAAP.  The Borrower knows of no basis for any other tax or
assessment that would, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.  The charges, accruals and reserves on the
books of the Borrower and its Subsidiaries in respect of U.S. federal, state or
other taxes for all fiscal periods are adequate.  The U.S. federal income tax
liabilities of the Borrower and its Subsidiaries have been finally determined
(whether by reason of completed audits or the statute of limitations having run)
for all fiscal years up to and including the fiscal year ended December 31,
2011, except for Covance Central Laboratory Services LP, which is under audit
for the fiscal years ended December 31, 2011 and 2012.

 

5.1.12                                      Consents and Approvals.

 

No consent, approval, exemption, order or authorization of, or a registration or
filing with, any Official Body or any other Person is required by any Law or any
agreement in connection with the execution, delivery and carrying out of this
Agreement and the

 

72

--------------------------------------------------------------------------------


 

other Loan Documents by any Loan Party, except for those which shall have been
obtained or made on or prior to the Closing Date.

 

5.1.13                                      No Event of Default; Compliance with
Instruments.

 

As of the Closing Date after giving effect to the borrowings or other extensions
of credit to be made on the Closing Date under or pursuant to the Loan
Documents, no Event of Default or Potential Default exists.  None of the Loan
Parties or any Subsidiaries of any Loan Party is in violation of (i) any term of
its certificate of incorporation, bylaws, certificate of limited partnership,
partnership agreement, certificate of formation, limited liability company
agreement or other organizational documents or (ii) any material agreement or
instrument to which it is a party or by which it or any of its properties may be
subject or bound where such violation would reasonably be expected to constitute
a Material Adverse Effect.

 

5.1.14                                      Patents, Trademarks, Copyrights,
Licenses, Etc.

 

Each Loan Party and each Subsidiary of each Loan Party owns or possesses all the
material patents, trademarks, service marks, trade names, copyrights, licenses,
registrations, franchises, permits and rights necessary to own and operate its
properties and to carry on its business as presently conducted and planned to be
conducted by such Loan Party or Subsidiary, without known possible, alleged or
actual conflict with the rights of others which would reasonably be expected to
result in a Material Adverse Effect.  To the actual knowledge of the Borrower
after due inquiry, there is no violation by any Person of any right of the
Borrower or any of its Subsidiaries with respect to any patent, copyright,
proprietary software, service mark, trademark, trade name or other right owned
or used by the Borrower or any of its Subsidiaries which would reasonably be
expected to result in a Material Adverse Effect.

 

5.1.15                                      Insurance.

 

The policies and bonds applicable to the Loan Parties and their Subsidiaries
provide adequate coverage from reputable and financially sound insurers in
amounts sufficient to insure the assets and risks of the Loan Parties and their
Subsidiaries taken as a whole in accordance with prudent business practice in
the industry of the Loan Parties and their Subsidiaries.

 

5.1.16                                      Compliance with Laws.

 

The Loan Parties and their Subsidiaries are in compliance with all applicable
Laws (other than Environmental Laws which are specifically addressed in
Section 5.1.20 [Environmental and Safety Matters]) in all jurisdictions in which
any Loan Party or Subsidiary of any Loan Party is presently or will be doing
business except where the failure to do so would not reasonably be expected to
constitute a Material Adverse Effect.

 

5.1.17                                      Investment Companies; Regulated
Entities.

 

None of the Loan Parties or any Subsidiaries of any Loan Party is an “investment
company” registered or required to be registered under the Investment Company
Act of 1940 or under the “control” of an “investment company” as such terms are
defined in the

 

73

--------------------------------------------------------------------------------


 

Investment Company Act of 1940 and shall not become such an “investment company”
or under such “control.”  None of the Loan Parties or any Subsidiaries of any
Loan Party is subject to any other Federal or state statute or regulation
limiting its ability to incur Indebtedness for borrowed money.

 

5.1.18                                      Plans and Benefit Arrangements.

 

(i)                                     The Borrower and each other member of
the ERISA Group are in compliance in all respects with any applicable provisions
of ERISA with respect to all Benefit Arrangements, Plans and Multiemployer
Plans.  There has been no Prohibited Transaction with respect to any Benefit
Arrangement or any Plan or, to the best knowledge of the Borrower, with respect
to any Multiemployer Plan or Multiple Employer Plan, which could result in any
liability of the Borrower or any other member of the ERISA Group.  The Borrower
and all other members of the ERISA Group have made when due any and all payments
required to be made under any agreement relating to a Multiemployer Plan or a
Multiple Employer Plan or any Law pertaining thereto.  With respect to each Plan
and Multiemployer Plan, the Borrower and each other member of the ERISA Group
(i) have fulfilled in all respects their obligations under the minimum funding
standards of ERISA, (ii) have not incurred any liability to the PBGC, and
(iii) have not had asserted against them any penalty for failure to fulfill the
minimum funding requirements of ERISA.  All Plans, Benefit Arrangements and
Multiemployer Plans have been administered in accordance with their terms and
applicable Law.

 

(ii)                                  No event requiring notice to the PBGC
under Section 302(f)(4)(A) of ERISA has occurred or is reasonably expected to
occur with respect to any Plan, and no amendment with respect to which security
is required under Section 307 of ERISA has been made or is reasonably expected
to be made to any Plan.

 

(iii)                               Neither the Borrower nor any other member of
the ERISA Group has incurred or reasonably expects to incur any withdrawal
liability under ERISA to any Multiemployer Plan or Multiple Employer Plan. 
Neither the Borrower nor any other member of the ERISA Group has been notified
by any Multiemployer Plan or Multiple Employer Plan that such Multiemployer Plan
or Multiple Employer Plan has been terminated within the meaning of Title IV of
ERISA and, to the best knowledge of the Borrower, no Multiemployer Plan or
Multiple Employer Plan is reasonably expected to be reorganized or terminated,
within the meaning of Title IV of ERISA.

 

(iv)                              Notwithstanding any provision of this
Agreement to the contrary, no representation or warranty contained in this
Section 5.1.18 shall apply with respect to any act or omission described in this
Section 5.1.18 that, as of the applicable date described in Section 5.1.18
hereof, would not reasonably be expected to cause a Material Adverse Effect.  In
addition, to the extent that a Benefit Arrangement, Multiemployer Plan or a Plan
is described in Section 4(b) of ERISA, any representation and warranty contained
in this Section 5.1.18 shall be deemed to have been made at the applicable time
in accordance with the best knowledge of Borrower.

 

74

--------------------------------------------------------------------------------


 

5.1.19                                      Employment Matters.

 

Each of the Loan Parties and each of their Subsidiaries is in compliance with
all applicable federal, state and local labor and employment Laws including
those related to equal employment opportunity and affirmative action, labor
relations, minimum wage, overtime, child labor, medical insurance continuation,
worker adjustment and relocation notices, immigration controls and worker and
unemployment compensation, where the failure to comply would reasonably be
expected to result in a Material Adverse Effect.  There are no outstanding
grievances, arbitration awards or appeals arising therefrom or current or
threatened strikes, picketing, hand-billing or other work stoppages or slowdowns
at facilities of any of the Loan Parties or any of their Subsidiaries which in
any case would reasonably be expected to result in a Material Adverse Effect.

 

5.1.20                                      Environmental and Safety Matters.

 

The Loan Parties and their Subsidiaries are in compliance with all applicable
Environmental Laws and all applicable Safety Laws except where the failure to do
so would not be reasonably expected to constitute a Material Adverse Effect. The
Loan Parties and their Subsidiaries have all Required Environmental Permits and
are in compliance with all such Required Environmental Permits, except where the
failure to do so would not be reasonably expected to constitute a Material
Adverse Effect, all such Required Environmental Permits are in full force and
effect and none of the Loan Parties has received any written notice from an
Official Body that such Official Body has or intends to suspend or revoke,
whether in whole or in part, any such Required Environmental Permit.  None of
the Loan Parties or any Subsidiaries of any Loan Party has received any
Environmental Complaint, none of the Loan Parties has any reason to believe that
an Environmental Complaint might be received, and there are no pending or, to
any Loan Party’s knowledge, threatened Environmental Complaints relating to any
Loan Party or Subsidiary of any Loan Party or, to any Loan Party’s knowledge,
any prior owner, operator or occupant of any of the Properties pertaining to, or
arising out of, any Contamination, Remedial Actions or violations of
Environmental Laws or Required Environmental Permits.  None of the Loan Parties
or any Subsidiaries of any Loan Party has received any Safety Complaint, none of
the Loan Parties has any reason to believe that a Safety Complaint might be
received and there are no pending or, to any Loan Party’s knowledge, threatened
Safety Complaints relating to any Loan Party or Subsidiary of any Loan Party. 
Notwithstanding any provision of this Agreement, whenever the representations
and warranties are or are deemed restated after the Closing Date (including
without limitation in connection with the submission of any Loan Request other
than the Loan Request submitted in connection with the Closing Date), all of the
representations and warranties set forth in this Section 5.1.20 shall be
qualified by the clause “except for those, which in the aggregate would not be
reasonably expected to result in a Material Adverse Effect.”

 

5.1.21                                      Senior Debt Status.

 

The Obligations of each Loan Party under this Agreement, the Guaranty Agreement
and each of the other Loan Documents to which it is a party do rank and will
rank at least pari passu in priority of payment with all other Indebtedness of
such Loan Party

 

75

--------------------------------------------------------------------------------


 

outstanding under each Material Credit Facility.  No Material Credit Facility is
secured except by Permitted Liens.

 

5.1.22                                      Anti-Terrorism Laws.

 

Each Covered Entity is in compliance with Section 7.1.12 [Anti-Terrorism Laws]. 
Each Covered Entity is subject to policies designed to ensure compliance by such
Covered Entity and its directors, officers, employees and agents with
Anti-Terrorism Laws.

 

5.1.23                                      Solvency.

 

The Loan Parties, taken as a whole, are Solvent after giving effect to the
transactions contemplated by the Loan Documents and the incurrence of all
Indebtedness and all other Obligations.

 

5.2                               Continuation of Representations.

 

The Loan Parties make the representations and warranties in this Section 5 on
the date hereof and on the Closing Date and each date thereafter on which a Loan
is made or a Letter of Credit is issued as provided in and subject to
Section 6.1 [First Loans and Letters of Credit] and Section 6.2 [Each Additional
Loan or Letter of Credit].

 

5.3                               Updates to Schedules.

 

Should any of the information or disclosures provided on any of the Schedules
attached hereto become outdated or incorrect in any material respect, the
Borrower shall promptly provide the Agent in writing with such revisions or
updates to such Schedule as may be necessary or appropriate to update or correct
same; provided, however, that no Schedule shall be deemed to have been amended,
modified or superseded by any such correction or update, nor shall any breach of
warranty or representation resulting from the inaccuracy or incompleteness of
any such Schedule be deemed to have been cured thereby, unless and until the
Required Lenders, in their sole and absolute discretion, shall have accepted in
writing such revisions or updates to such Schedule.

 

6.                                      CONDITIONS OF LENDING AND ISSUANCE OF
LETTERS OF CREDIT

 

The obligation of each Lender to make Loans and of the Agent to issue Letters of
Credit hereunder is subject to the performance by each of the Loan Parties of
its Obligations to be performed hereunder at or prior to the making of any such
Loans or issuance of such Letters of Credit and to the satisfaction of the
following further conditions:

 

6.1                               First Loans and Letters of Credit.

 

On the Closing Date:

 

76

--------------------------------------------------------------------------------


 

6.1.1                                             Officer’s Certificate.

 

The representations and warranties of each of the Loan Parties contained in
Section 5 [Representations and Warranties] and in each of the other Loan
Documents shall be true and accurate on and as of the Closing Date with the same
effect as though such representations and warranties had been made on and as of
such date (except representations and warranties which relate solely to an
earlier date or time, which representations and warranties shall be true and
correct on and as of the specific dates or times referred to therein), and each
of the Loan Parties shall have performed and complied with all covenants and
conditions hereof and thereof, no Event of Default or Potential Default shall
have occurred and be continuing or shall exist; and there shall be delivered to
the Agent for the benefit of each Lender a certificate of each of the Loan
Parties, dated the Closing Date and signed by the Chief Executive Officer,
President, Chief Financial Officer or Senior Vice President of each of the Loan
Parties, to each such effect.

 

6.1.2                                             Secretary’s Certificate.

 

There shall be delivered to the Agent for the benefit of each Lender a
certificate dated the Closing Date and signed by the Secretary or an Assistant
Secretary of each of the Loan Parties, certifying as appropriate as to:

 

(i)                                     all action taken by each Loan Party in
connection with this Agreement and the other Loan Documents, with copies of such
action attached;

 

(ii)                                  the names of the officer or officers
authorized to sign this Agreement and the other Loan Documents and the true
signatures of such officer or officers and specifying the Authorized Officers
permitted to act on behalf of each Loan Party for purposes of this Agreement and
the true signatures of such officers, on which the Agent and each Bank may
conclusively rely; and

 

(iii)                               such Loan Party’s organizational documents,
including its certificate of incorporation, bylaws, certificate of limited
partnership, partnership agreement, certificate of formation, and limited
liability company agreement, as the case may be, each of which shall be
attached, together with certificates from the appropriate state officials as to
the continued existence and good standing of each Loan Party in each state where
organized, where significant assets are located or where significant business is
being conducted.

 

6.1.3                                             Delivery of Loan Documents.

 

This Agreement, the Notes and the other Loan Documents shall have been duly
executed and delivered to the Agent for the benefit of the Lenders.

 

6.1.4                                             Opinion of Counsel.

 

There shall be delivered to the Agent for the benefit of each Lender a written
opinion of Drinker Biddle & Reath LLP, counsel for the Loan Parties (who may
rely on the opinions of such other counsel as may be acceptable to the Agent),
dated the Closing Date and in form and substance satisfactory to the Agent and
its counsel:

 

77

--------------------------------------------------------------------------------


 

(i)                                     as to the matters set forth in
Exhibit 6.1.4; and

 

(ii)                                  as to such other matters incident to the
transactions contemplated herein as the Agent may reasonably request.

 

Loan Parties agree to deliver to the Agent for the benefit of each Lender within
sixty (60) days after the Closing Date written opinions from Indiana and
Washington counsel acceptable to the Agent as to Covance Central Laboratory
Services Limited Partnership and Covance Preclinical Corporation, respectively,
as to such matters not covered by the opinion of Drinker Biddle and Reath LLP
with respect to such entities.

 

6.1.5                                             Legal Details.

 

All legal details and proceedings in connection with the transactions
contemplated by this Agreement and the other Loan Documents shall be in form and
substance satisfactory to the Agent, and the Agent shall have received all such
other counterpart originals or certified or other copies of such documents and
proceedings in connection with such transactions, in form and substance
satisfactory to the Agent, as the Agent may reasonably request.

 

6.1.6                                             Payment of Fees.

 

The Borrower shall have paid or caused to be paid to the Agent for itself and
for the account of the Lenders to the extent not previously paid the fees
accrued through the Closing Date and the costs and expenses for which the Agent
and the Lenders are entitled to be reimbursed.

 

6.1.7                                             Consents.

 

All material consents required to effectuate the transactions contemplated
hereby shall have been obtained.

 

6.1.8                                             Officer’s Certificate
Regarding MACs; Solvency.

 

Since December 31, 2013, no Material Adverse Change shall have occurred and no
Loan Party shall be a party to any material litigation not otherwise disclosed
in the Historical Statements. After giving effect to the consummation of the
transactions under the Loan Documents and the incurrence of all Indebtedness and
all other Obligations, each Borrower and each other Loan Party, respectively, is
Solvent.  There shall have been delivered to the Agent for the benefit of each
Lender a certificate dated the Closing Date and signed by the Chief Financial
Officer of the Borrower and the President or Senior Vice President of each Loan
Party as to each matter which is the subject of this Section 6.1.8.

 

6.1.9                                             No Violation of Laws.

 

The making of the Loans and the issuance of the Letters of Credit shall not
contravene any Law applicable to any Loan Party, the Agent or any of the
Lenders.

 

78

--------------------------------------------------------------------------------


 

6.1.10                                      No Actions or Proceedings.

 

No action, proceeding, investigation, regulation or legislation shall have been
instituted, threatened or proposed before any court, governmental agency or
legislative body to enjoin, restrain or prohibit, or to obtain damages in
respect of, this Agreement, the other Loan Documents or the consummation of the
transactions contemplated hereby or thereby or which, in the Agent’s sole
discretion, would make it inadvisable to consummate the transactions
contemplated by this Agreement or any of the other Loan Documents.

 

6.1.11                                      Lien Searches.

 

The Agent shall have received searches under the Uniform Commercial Code against
each Loan Party and each Material Domestic Subsidiary of each Loan Party, in
each case as reasonably required by the Agent, in the jurisdiction of each such
Person’s formation and the results of such searches shall be satisfactory in
form, scope and substance to the Agent.

 

6.1.12                                      Insurance.

 

The Agent shall have received evidence that the Borrower has adequate insurance
required to be maintained by the Agreement, in full force and effect, in
amounts, from insurers and with terms acceptable to the Agent in its reasonable
discretion.

 

6.1.13                                      Other Conditions.

 

The Loan Parties shall have satisfied such other conditions as the Agent may
reasonably request.

 

6.2                               Each Additional Loan or Letter of Credit.

 

At the time of making any Loans or issuing any Letters of Credit other than
Loans made or Letters of Credit issued on the Closing Date and after giving
effect to the proposed extensions of credit:  the representations and warranties
of the Loan Parties contained in Section 5 and in the other Loan Documents shall
be true on and as of the date of such additional Loan or Letter of Credit with
the same effect as though such representations and warranties had been made on
and as of such date (except representations and warranties which expressly
relate solely to an earlier date or time, which representations and warranties
shall be true and correct on and as of the specific dates or times referred to
therein) and the Loan Parties shall have performed and complied with all
covenants and conditions hereof; no Event of Default or Potential Default shall
have occurred and be continuing or shall exist; the making of the Loans or
issuance of such Letter of Credit shall not contravene any Law applicable to any
Loan Party or Subsidiary of any Loan Party or any of the Banks; and the Borrower
shall have delivered to the Agent a duly executed and completed Loan Request or
application for a Letter of Credit as the case may be.

 

79

--------------------------------------------------------------------------------


 

7.                                      COVENANTS

 

7.1                               Affirmative Covenants.

 

The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans, Reimbursement Obligations and Letter of Credit Borrowings,
and interest thereon, expiration or termination of all Letters of Credit,
satisfaction of all of the Loan Parties’ other Obligations under the Loan
Documents and termination of the Commitments, the Loan Parties shall comply at
all times with the following affirmative covenants:

 

7.1.1                                             Preservation of
Existence, Etc.

 

Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain its
legal existence as a corporation, limited partnership or limited liability
company and its license or qualification and good standing in each jurisdiction
in which its ownership or lease of property or the nature of its business makes
such license or qualification necessary, except as otherwise expressly permitted
in Section 7.2.5 [Liquidations, Mergers, Consolidations, Acquisitions].

 

7.1.2                                             Payment of
Liabilities, Including Taxes, Etc.

 

Each Loan Party shall, and shall cause each of its Subsidiaries to, duly pay and
discharge all liabilities to which it is subject or which are asserted against
it, promptly as and when the same shall become due and payable, including all
taxes, assessments and governmental charges upon it or any of its properties,
assets, income or profits, prior to the date on which penalties attach thereto,
except to the extent that such liabilities, including taxes, assessments or
charges, are being contested in good faith and by appropriate and lawful
proceedings diligently conducted and for which such reserve or other appropriate
provisions, if any, as shall be required by GAAP shall have been made, but only
to the extent that failure to discharge any such liabilities would not be
reasonably expected to result in a Material Adverse Effect.

 

7.1.3                                             Maintenance of Insurance.

 

Each Loan Party shall, and shall cause each of its Subsidiaries to, insure its
properties and assets against loss or damage by fire and such other insurable
hazards as such assets are commonly insured (including fire, extended coverage,
property damage, workers’ compensation, public liability and business
interruption insurance) and against other risks (including errors and omissions)
in such amounts as similar properties and assets are insured by prudent
companies in similar circumstances carrying on similar businesses, and with
reputable and financially sound insurers, including self-insurance to the extent
customary.

 

7.1.4                                             Maintenance of Properties and
Leases.

 

Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain in
good repair, working order and condition (ordinary wear and tear excepted) in
accordance with the general practice of other businesses of similar character
and size, all of those

 

80

--------------------------------------------------------------------------------


 

properties useful or necessary to its business, and from time to time, such Loan
Party will make or cause to be made all appropriate repairs, renewals or
replacements thereof.

 

7.1.5                                             Maintenance of Patents,
Trademarks, Etc.

 

Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain in
full force and effect all patents, trademarks, service marks, trade names,
copyrights, licenses, franchises, permits and other authorizations necessary for
the ownership and operation of its properties and business if the failure so to
maintain the same would reasonably be expected to constitute a Material Adverse
Effect.

 

7.1.6                                             Visitation Rights.

 

Upon reasonable prior notice to the Borrower and the Agent and during normal
business hours and in a manner that will not interfere with its business
operations, each Loan Party shall, and shall cause each of its Subsidiaries to,
permit any of the officers or authorized employees or representatives of the
Agent or any of the Lenders to visit and inspect any of its properties and to
examine and make excerpts from its books and records and discuss its business
affairs, finances and accounts with its officers, all in such detail and at such
times and as often as any of the Lenders may reasonably request.  In the event
any Lender desires to conduct an audit of any Loan Party, such Lender shall make
a reasonable effort to conduct such audit contemporaneously with any audit to be
performed by the Agent.

 

7.1.7                                             Keeping of Records and Books
of Account.

 

The Borrower shall, and shall cause each Subsidiary of the Borrower to, maintain
and keep proper books of record and account which enable the Borrower and its
Subsidiaries to issue financial statements in accordance with GAAP and as
otherwise required by applicable Laws of any Official Body having jurisdiction
over the Borrower or any Subsidiary of the Borrower, and in which full, true and
correct entries shall be made in all material respects of all its dealings and
business and financial affairs.

 

7.1.8                                             Plans and Benefit
Arrangements.

 

The Borrower shall, and shall cause each other member of the ERISA Group to,
comply with ERISA, the Internal Revenue Code and other applicable Laws
applicable to Plans and Benefit Arrangements except where the failure to do so,
alone or in conjunction with any other failure, would not reasonably be expected
to result in a Material Adverse Effect.  Without limiting the generality of the
foregoing, the Borrower shall cause all of its Plans and all Plans maintained by
any member of the ERISA Group to be funded in accordance with the minimum
funding requirements of ERISA and shall make, and cause each member of the ERISA
Group to make, in a timely manner, all contributions due to Plans, Benefit
Arrangements and Multiemployer Plans, except where the failure to do so, alone
or in conjunction with any other failure, would not reasonably be expected to
result in a Material Adverse Effect.

 

81

--------------------------------------------------------------------------------


 

7.1.9                                             Compliance with Laws.

 

Each Loan Party shall, and shall cause each of its Subsidiaries to, comply with
all applicable Laws, including all Environmental Laws and all Safety Laws, in
all respects, provided that it shall not be deemed to be a violation of this
Section 7.1.9 if any failure to comply with any Law would not result in fines,
penalties, Remedial Actions, costs, other similar liabilities or injunctive
relief which in the aggregate would not reasonably be expected to constitute a
Material Adverse Effect. Without limiting the generality of the foregoing, each
Loan Party shall, and shall cause each of its Subsidiaries to, obtain, maintain,
renew and comply with all Environmental Permits applicable to their respective
operations and activities, provided that it shall not be deemed to be a
violation of this Section 7.1.9 if any failure to do so would not result in
cease and desist orders or fines, penalties or other similar liabilities or
injunctive relief which in the aggregate would not reasonably be expected to
constitute a Material Adverse Effect.

 

7.1.10                                      Use of Proceeds.

 

The Loan Parties will use the Letters of Credit and the proceeds of the Loans
only to retire Indebtedness existing on the Closing Date, for general corporate
purposes of the Borrower (including to fund the Borrower’s buy-back of the
Borrower’s stock) and for working capital of the Borrower.  The Loan Parties
shall not use the Letters of Credit or the proceeds of the Loans for any
purposes which contravenes any applicable Law or any provision hereof.

 

7.1.11                                      Tax Shelter Regulations.

 

None of the Loan Parties intends to treat the Loans and/or Letters of Credit and
related transactions as being a “reportable transaction” (within the meaning of
Treasury Regulation Section 1.6011-4).  In the event any of the Loan Parties
determines to take any action inconsistent with such intention, the Borrower
will promptly (i) notify the Agent thereof, and (ii) deliver to the Agent a duly
completed copy of IRS Form 8886 or any successor form.  If the Borrower so
notifies the Agent, the Borrower acknowledges that one or more of the Lenders
may treat its Loans and/or Letters of Credit as part of a transaction that is
subject to Treasury Regulation Section 301.6112-1, and such Lender or Lenders,
as applicable, will maintain the lists and other records required by such
Treasury Regulation.

 

7.1.12                                      Anti-Terrorism Laws.

 

(a)                                 No Covered Entity is or will become a
Sanctioned Person, (b) no Covered Entity either in its own right or through any
third party, (A) has or will have any of its assets in a Sanctioned Country or
in the possession, custody or control of a Sanctioned Person in a violation of
any applicable Anti-Terrorism Laws by, or other liability of, any Lender or the
Agent; (B) does or will do business in or with, or derives or will derive any of
its income from investments in or transactions with, any Sanctioned Country or
Sanctioned Person in a violation of any applicable Anti-Terrorism Laws by, or
other liability of, any Lender or the Agent; (C) engages or will engage in any
other activity subject to any Anti-Terrorism Law in a violation of any
applicable Anti-Terrorism Laws by, or other liability of, any Lender or the
Agent, or (D) uses or will use the Loans to fund any operations in, finance any
investments or

 

82

--------------------------------------------------------------------------------


 

activities in, or make any payments to, a Sanctioned Country or Sanctioned
Person in a violation of any applicable Anti-Terrorism Laws, (c) the funds used
to repay the Obligations are not and will not be derived from any of the
foregoing prohibited activities, (d) each Covered Entity does and shall comply
with all applicable Anti-Terrorism Laws in all material respects, (e) the
Borrower shall promptly notify the Agent in writing upon the occurrence of a
Reportable Compliance Event, and (f) each Covered Entity will maintain in effect
policies designed to ensure compliance by such Covered Entity and its directors,
officers, employees and agents with Anti-Terrorism Laws.

 

7.1.13                            Pari Passu Ranking.

 

The Obligations are and at all times shall remain direct obligations of the
Borrower ranking pari passu with all Indebtedness outstanding under any Material
Credit Facility.

 

7.1.14                            Keepwell.

 

Each Qualified ECP Loan Party jointly and severally (together with each other
Qualified ECP Loan Party) hereby absolutely unconditionally and irrevocably
(a) guarantees the prompt payment and performance of all Swap Obligations owing
by each Non-Qualifying Party (it being understood and agreed that this guarantee
is a guaranty of payment and not of collection), and (b) undertakes to provide
such funds or other support as may be needed from time to time by any
Non-Qualifying Party to honor all of such Non-Qualifying Party’s obligations
under this Agreement or any other Loan Document in respect of Swap Obligations
(provided, however, that each Qualified ECP Loan Party shall only be liable
under this Section 7.1.14 for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section 7.1.14, or
otherwise under this Agreement or any other Loan Document, voidable under
applicable law, including applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount).  The obligations of each
Qualified ECP Loan Party under this Section 7.1.14 shall remain in full force
and effect until payment in full of the Obligations and termination of this
Agreement and the other Loan Documents.  Each Qualified ECP Loan Party intends
that this Section 7.1.14 constitute, and this Section 7.1.14 shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18(A)(v)(II) of the CEA.

 

7.2                               Negative Covenants.

 

The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans, Reimbursement Obligations and Letter of Credit Borrowings
and interest thereon, expiration or termination of all Letters of Credit,
satisfaction of all of the Loan Parties’ other Obligations hereunder and
termination of the Commitments, the Loan Parties shall comply with the following
negative covenants:

 

7.2.1                                             Indebtedness.

 

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time create, incur, assume or suffer to exist any Indebtedness,
except:

 

83

--------------------------------------------------------------------------------


 

(i)                                     Indebtedness under the Loan Documents;

 

(ii)                                  Existing Indebtedness as set forth on
Schedule 7.2.1 (including any extensions, renewals, refinancings or replacements
thereof, provided there is no increase in the amount thereof or other
significant change in the terms thereof unless otherwise specified on
Schedule 7.2.1);

 

(iii)                               Indebtedness secured by Purchase Money
Security Interests or Indebtedness in respect of Capital Leases, so long as the
Indebtedness permitted by this clause (iii) does not exceed in the aggregate at
any time outstanding $75,000,000.00;

 

(iv)                              Indebtedness of a Loan Party or a Subsidiary
of a Loan Party to any Loan Party or to any Subsidiary of a Loan Party;

 

(v)                                 Any Lender-Provided Hedge or other Hedge
approved by the Agent;

 

(vi)                              Other unsecured Indebtedness so long as
(a) after giving effect thereto the Loan Parties are in compliance with
Section 7.2.12 [Maximum Leverage Ratio] (with, for purposes of determining such
pro-forma compliance with the Leverage Ratio:  (1) Consolidated EBITDA
determined as of the fiscal quarter most recently ended for which financial
statements in accordance with Section 7.3.1 [Quarterly Financial Statements] or
Section 7.3.2 [Annual Financial Statements], as the case may be, and the related
compliance certificate in accordance with Section 7.3.3 [Certificate of the
Borrower] have been delivered to the Agent, and (2) Total Debt determined as of
the date of incurrence or issuance of the Indebtedness proposed to be incurred
after giving effect thereto), (b) the covenants and events of default included
in the agreements, instruments and other documents evidencing such Indebtedness
shall be no more restrictive than the terms of the Credit Agreement, and (c) no
portion of the principal amount thereof shall amortize or otherwise be payable,
repurchased, redeemed or defeased prior to the date which is one hundred (100)
days after the Expiration Date;

 

(vii)                           Indebtedness of the Borrower or any of its
Subsidiaries arising from the honoring by a financial institution of a check,
draft or similar instrument drawn against insufficient funds in the ordinary
course of business;

 

(viii)                        Indebtedness of the Borrower and its Subsidiaries
secured by Liens permitted by clause (x) of the definition of Permitted Liens,
provided that the aggregate amount of such Indebtedness outstanding at any time
does not exceed twenty percent (20%) of Consolidated Net Worth;

 

(ix)                              Indebtedness in respect of Cash Pooling
Obligations; and

 

(x)                                 any Guaranty permitted by Section 7.2.3
[Guaranties].

 

84

--------------------------------------------------------------------------------


 

7.2.2                                             Liens.

 

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time create, incur, assume or suffer to exist any Lien on any of its
property or assets, tangible or intangible, now owned or hereafter acquired, or
agree or become liable to do so, except Permitted Liens.

 

7.2.3                                             Guaranties.

 

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time, directly or indirectly, become or be liable in respect of any
Guaranty, or assume, guarantee, become surety for, endorse or otherwise agree,
become or remain directly or contingently liable upon or with respect to any
obligation or liability of any other Person, except for (i) Guaranties of
Indebtedness of the Loan Parties permitted hereunder, (ii) any Guaranty issued
in connection with or related to the business of the Loan Parties and their
Subsidiaries, providing for indemnification or holding harmless another Person,
(iii) any Guaranty issued in connection with or related to the business of the
Loan Parties and their Subsidiaries, to assure the payment or performance of
ordinary course obligations of any Loan Party or any Subsidiary of any Loan
Party, or (iv) any Guaranty in the ordinary course of business of the Cash
Pooling Obligations.

 

7.2.4                                             Loans and Investments.

 

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time make or suffer to remain outstanding any loan or advance to, or
purchase, acquire or own any stock, bonds, notes or securities of, or any
partnership interest (whether general or limited) or limited liability company
interest in, or any other investment or interest in, or make any capital
contribution to, any other Person, or agree, become or remain liable to do any
of the foregoing, except:

 

(i)                                     trade credit extended on usual and
customary terms in the ordinary course of business;

 

(ii)                                  advances to employees to meet expenses
incurred by such employees in the ordinary course of business;

 

(iii)                               Permitted Investments;

 

(iv)                              loans, advances and investments in other Loan
Parties or in Subsidiaries;

 

(v)                                 Investments by the Loan Parties and their
Subsidiaries in any Person (other than a Loan Party or any Subsidiary) so long
as (a) the Person in which the Investment is made is engaged in a line of
business permitted by Section 7.2.8 [Continuation of or Change in Business], and
(b) after giving effect to each Investment in any Person, no Potential Default
or Event of Default shall exist or be continuing;

 

85

--------------------------------------------------------------------------------


 

(vi)                              so long as after giving effect thereto no
Potential Default or Event of Default shall exist or be continuing, any
transaction, event, agreement or liability to perform described in the first
paragraph of this Section 7.2.4 (i.e. such first paragraph being the paragraph
immediately before item (i) of this Section 7.2.4) that directly involves any
Benefit Plans;

 

(vii)                           any acquisition constituting a Permitted
Acquisition which is consummated in accordance with Section 7.2.5 [Liquidations,
Mergers, Consolidations, Acquisitions];

 

(viii)                        those Investments set forth on Schedule 7.2.4;

 

(ix)                              any consideration received in the form of
property, equity interests, securities, notes or otherwise in connection with
any disposition of assets permitted by Section 7.2.6 [Dispositions of Assets or
Subsidiaries]; and

 

(x)                                 any repurchase by the Borrower or any
Subsidiary of the Borrower of capital stock which has been issued by such
repurchaser thereof so long as after giving effect thereto no Potential Default
or Event of Default shall exist or be continuing.

 

7.2.5                                             Liquidations, Mergers,
Consolidations, Acquisitions.

 

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, dissolve, liquidate or wind-up its affairs, or become a party to any merger
or consolidation, or acquire by purchase, lease or otherwise all or
substantially all of the assets or capital stock of any other Person, provided
that

 

(i)                                     any Loan Party may consolidate or merge
into another Loan Party, provided, however, in the case of any merger or
consolidation involving the Borrower, the Borrower shall be the survivor
thereof;

 

(ii)                                  any Domestic Subsidiary of the Borrower
may consolidate or merge into another Domestic Subsidiary of the Borrower and
any Foreign Subsidiary of the Borrower may consolidate or merge into the
Borrower or any other Subsidiary of the Borrower, so long as in the case of any
consolidation or merger involving any Loan Party, such Loan Party shall be the
survivor thereof;

 

(iii)                               any Subsidiary which is not a Material
Subsidiary may dissolve, liquidate or wind-up its affairs; and

 

(iv)                              any Loan Party or any Subsidiary of any Loan
Party may acquire, whether by purchase or by merger, (a) all of the ownership
interests of another Person or (b) substantially all of assets of another Person
or of a business or division of another Person (each a “Permitted Acquisition”),
provided that each of the following requirements is met:

 

(A)                               if the Loan Parties are acquiring the
ownership interests in such Person, such Person, if a Material Domestic
Subsidiary, shall execute a

 

86

--------------------------------------------------------------------------------


 

Guarantor Joinder and join this Agreement as a Guarantor pursuant to
Section 10.18 [Joinder of Guarantors] on or before the date of such Permitted
Acquisition;

 

(B)                               the Loan Parties, such Person and its owners,
as applicable, shall comply with Section 10.18 [Joinder of Guarantors] on or
before the date of such Permitted Acquisition;

 

(C)                               the board of directors or other equivalent
governing body of such Person shall have approved such Permitted Acquisition
and, if the Loan Parties shall use any portion of the Loans to fund such
Permitted Acquisition, the Loan Parties also shall have delivered to the Agent
written evidence of the approval of the board of directors (or equivalent body)
of such Person for such Permitted Acquisition;

 

(D)                               the business acquired, or the business
conducted by the Person whose ownership interests are being acquired, as
applicable, shall be permitted by Section 7.2.8 [Continuation of or Change in
Business];

 

(E)                                no Potential Default or Event of Default
shall exist immediately prior to and after giving effect to such Permitted
Acquisition;

 

(F)                                 if the aggregate consideration paid or
payable (including any earn-outs or similar arrangements) in connection with
such Permitted Acquisition totals the Dollar equivalent amount of $25,000,000 or
more, the Borrower shall demonstrate that it shall be in compliance with the
covenants contained in Section 7.2.12 [Maximum Leverage Ratio] and
Section 7.2.13 [Minimum Interest Coverage Ratio] after giving effect to such
Permitted Acquisition (including in such computation (1) Indebtedness or other
liabilities assumed or incurred in connection with such Permitted Acquisition,
combining the stockholders equity (or similar equity) of the Person to be
acquired with Consolidated Net Worth, and (2) the financial performance of the
Person acquired for the period tested by such covenant including the portion of
such period prior to the date of such Permitted Acquisition, provided that, with
respect to clause (2) such financial performance of the Person acquired has been
audited by a firm of independent certified public accountants acceptable to the
Agent in its reasonable judgment as of the last fiscal year ended prior to such
Permitted Acquisition and such financial performance for the period since such
fiscal year ended are accurately reflected in management-prepared financial
statements including a balance sheet and statements of income, shareholders
equity and cash flows all prepared in accordance with GAAP), by delivering on or
before the date of such Permitted Acquisition a certificate in the form of
Exhibit 7.2.5 evidencing such compliance; and

 

(G)                               if requested by the Agent, the Loan Parties
shall deliver to the Agent copies of any material agreements entered into or
proposed to be entered into by such Loan Parties in connection with such
Permitted Acquisition, together with such other information about such Person or
its assets as any Loan Party may reasonably require.

 

7.2.6                                             Dispositions of Assets or
Subsidiaries.

 

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, sell, convey, assign, lease, abandon or otherwise transfer or dispose of,
voluntarily or involuntarily, any of its properties or assets, tangible or
intangible (including sale,

 

87

--------------------------------------------------------------------------------


 

assignment, discount or other disposition of accounts, contract rights, chattel
paper, equipment or general intangibles with or without recourse or of capital
stock, shares of beneficial interest, partnership interests or limited liability
company interests of a Subsidiary of such Loan Party), except:

 

(i)                                     transactions involving the sale of
inventory in the ordinary course of business;

 

(ii)                                  any sale, transfer or lease of assets in
the ordinary course of business which are obsolete or no longer necessary or
required in the conduct of such Loan Party’s or such Subsidiary’s business;

 

(iii)                               any sale, transfer or lease of assets by any
wholly owned Subsidiary of a Loan Party to another Loan Party;

 

(iv)                              any sale, transfer or lease of assets by any
Loan Party (other than the Borrower) to any other Loan Party;

 

(v)                                 any sale, transfer or lease of assets
constituting an Investment permitted under Section 7.2.4(v);

 

(vi)                              any sale, transfer or lease of assets in the
ordinary course of business which are replaced by substitute assets acquired or
leased within the ordinary course of business;

 

(vii)                           any sale, transfer or lease of assets, other
than those specifically excepted pursuant to clauses (i) through (vi) above,
provided that (a) at the time of any disposition, no Event of Default shall
exist or shall result from such disposition, and (b) the aggregate net book
value of all assets so sold by the Loan Parties and their Subsidiaries shall not
exceed in any fiscal year twenty-five percent (25%) of Consolidated Net Worth;

 

(viii)                        any sale, transfer or lease of any Investment set
forth on Schedule 7.2.4; or

 

(ix)                              any sale, transfer or lease of assets, other
than those specifically excepted pursuant to clauses (i) through (viii) above,
which is approved by the Required Lenders.

 

7.2.7                                             Subsidiaries, Partnerships and
Joint Ventures.

 

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, own or create directly or indirectly any Subsidiary other than (i) any
Material Domestic Subsidiary which has joined this Agreement as a Guarantor on
the Closing Date; (ii) any Material Domestic Subsidiary formed after the Closing
Date which joins this Agreement as a Guarantor pursuant to Section 10.18
[Joinder of Guarantors], and (iii) any other Subsidiary which is not the subject
of the immediately preceding clauses (i) and (ii) of this Section 7.2.7.  Each
of the Loan Parties and their Subsidiaries shall not become or agree to
(a) become a general or limited partner in any general or limited partnership,
except that the Loan Parties or their

 

88

--------------------------------------------------------------------------------


 

Subsidiaries may be general or limited partners in other Loan Parties and in
Subsidiaries of other Loan Parties or in any Person in which an Investment is
made as permitted by Sections 7.2.4(v), 7.2.4(vi), 7.2.4(vii), 7.2.4(viii) or
7.2.4(ix), (b) become a member or manager of, or hold a limited liability
company interest in, a limited liability company, except that the Loan Parties
or their Subsidiaries may be members or managers of, or hold limited liability
company interests in, other Loan Parties and in Subsidiaries of other Loan
Parties or in any Person in which an Investment is made as permitted by
Sections 7.2.4(v), 7.2.4(vi), 7.2.4(vii), 7.2.4(viii) or 7.2.4(ix), or
(c) become a joint venturer or hold a joint venture interest in any joint
venture, except that the Loan Parties or their Subsidiaries may hold a joint
venture interest in any Person in which an Investment is made as permitted by
Sections 7.2.4(v), 7.2.4(vi), 7.2.4(vii), 7.2.4(viii) or 7.2.4(ix).

 

7.2.8                                             Continuation of or Change in
Business.

 

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, engage in any business other than:  (i) the businesses in which the Borrower
(whether directly or through one or more of its Subsidiaries) engages in on the
Closing Date, (ii) similar or related businesses (including, without limitation,
similar or related businesses that serve the industries which purchase or use
goods manufactured or processed or services rendered by, any business in which
the Borrower is then permitted to engage (whether directly or through one or
more of its Subsidiaries), pursuant to this Section 7.2.8, or (iii) businesses
incidental to the foregoing.

 

7.2.9                                             Plans and Benefit
Arrangements.

 

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, engage in a Prohibited Transaction with any Plan, Benefit Arrangement or
Multiemployer Plan which, alone or in conjunction with any other circumstances
or set of circumstances, would result in liability under ERISA or otherwise
violate ERISA, except where any such transaction, liability or violation, alone
or in conjunction with any other circumstances or set of circumstances, would
not reasonably be expected to result in a Material Adverse Effect.

 

7.2.10                                      Fiscal Year.

 

Except for the Borrower’s Subsidiary in India, the Borrower shall not, and shall
not permit any Subsidiary of the Borrower to, change its fiscal year from the
twelve-month period beginning January 1 and ending December 31.

 

7.2.11                                      Changes in Organizational Documents.

 

The Borrower shall not amend in any respect its certificate of incorporation
(including any provisions or resolutions relating to capital stock), by-laws, or
other organizational documents without obtaining the prior written consent of
the Required Lenders in the event any such amendment would be adverse in any
material respect to the Lenders.

 

89

--------------------------------------------------------------------------------


 

7.2.12                                      Maximum Leverage Ratio.

 

The Loan Parties shall not at any time permit the Leverage Ratio calculated as
of the end of each fiscal quarter to exceed 3.00 to 1.00.

 

7.2.13                                      Minimum Interest Coverage Ratio.

 

The Loan Parties shall not permit the Interest Coverage Ratio calculated as of
the end of each fiscal quarter to be less than 3.00 to 1.00.

 

7.3                               Reporting Requirements.

 

The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans, Reimbursement Obligations and Letter of Credit Borrowings
and interest thereon, expiration or termination of all Letters of Credit,
satisfaction of all of the Loan Parties’ other Obligations hereunder and under
the other Loan Documents and termination of the Commitments, the Loan Parties
will furnish or cause to be furnished to the Agent and each of the Lenders:

 

7.3.1                                             Quarterly Financial
Statements.

 

As soon as available and in any event within forty-five (45) calendar days after
the end of each of the first three fiscal quarters in each fiscal year,
financial statements of the Borrower, consisting of a consolidated balance sheet
as of the end of such fiscal quarter and related consolidated statements of
income for the fiscal quarter then ended and the fiscal year through that date
and cash flows for the fiscal year ended through that date, all in reasonable
detail and certified (subject to normal year-end audit adjustments) by the Chief
Executive Officer, President or Chief Financial Officer of the Borrower as
having been prepared in accordance with GAAP, consistently applied, and setting
forth in comparative form the respective financial statements for the
corresponding date and period in the previous fiscal year.  The Loan Parties
will be deemed to have complied with the delivery requirements of this
Section 7.3.1 if within forty-five (45) days after the end of their fiscal
quarter, the Borrower delivers to the Agent and each of the Lenders a copy of
its Form 10-Q as filed with the SEC and the financial statements contained
therein meets the requirements described in this Section.

 

7.3.2                                             Annual Financial Statements.

 

As soon as available and in any event within ninety (90) days after the end of
each fiscal year of the Borrower, financial statements of the Borrower
consisting of a consolidated balance sheet as of the end of such fiscal year,
and related consolidated statements of income, stockholders’ equity and cash
flows for the fiscal year then ended, all in reasonable detail and setting forth
in comparative form the financial statements as of the end of and for the
preceding fiscal year, and certified by independent certified public accountants
of nationally or regionally recognized standing reasonably satisfactory to the
Agent.  The certificate or report of accountants shall be free of qualifications
(other than any consistency qualification that may result from a change in the
method used to prepare the financial statements as to which such accountants
concur) and shall not indicate the occurrence or existence of any event,
condition or contingency which would materially impair the prospect of payment
or performance of any

 

90

--------------------------------------------------------------------------------


 

covenant, agreement or duty of any Loan Party under any of the Loan Documents. 
The Loan Parties will be deemed to have complied with the delivery requirements
of this Section 7.3.2 if within ninety (90) days after the end of their fiscal
year, the Borrower delivers to the Agent and each of the Lenders a copy of its
Annual Report and Form 10-K as filed with the SEC and the financial statements
and certification of public accountants contained therein meets the requirements
described in this Section.

 

7.3.3                                             Certificate of the Borrower.

 

Concurrently with the financial statements of the Borrower furnished to the
Agent and to the Banks pursuant to Section 7.3.1 [Quarterly Financial
Statements] and Section 7.3.2 [Annual Financial Statements], a certificate (each
a “Compliance Certificate”) of the Borrower signed by the Chief Executive
Officer, President or Chief Financial Officer of the Borrower, in the form of
Exhibit 7.3.3, to the effect that (i) except as described pursuant to
Section 7.3.4 [Notice of Default] the representations and warranties of the
Borrower contained in Section 5 [Representations and Warranties] and in the
other Loan Documents are true on and as of the date of such certificate with the
same effect as though such representations and warranties had been made on and
as of such date (except representations and warranties which expressly relate
solely to an earlier date or time) and the Loan Parties have performed and
complied with all covenants and conditions hereof, (ii) no Event of Default or
Potential Default exists and is continuing on the date of such certificate
(iii) containing calculations in sufficient detail to demonstrate compliance as
of the date of such financial statements with all financial covenants contained
in Section 7.2 [Negative Covenants], (iv) listing each First Tier Foreign
Subsidiary and each Domestic Subsidiary formed or acquired during the fiscal
quarter or fiscal year, as the case may be, covered by such Compliance
Certificate and also indicating whether such Subsidiary is a Material
Subsidiary, (v) listing each Person in which an Investment has been made during
such fiscal quarter or fiscal year, with respect to which Person, as provided
herein in the definition of Subsidiary, the Loan Parties have elected that such
Person shall not be a Subsidiary, and (vi) setting forth a list of any
dispositions, transfers or sales of any asset or related assets during such
fiscal quarter or fiscal year if the net book value of the assets so disposed,
transferred or sold equals or exceeds 10% of Consolidated Net Worth as of such
quarter end or fiscal year end.

 

7.3.4                                             Notice of Default.

 

Promptly after any officer of any Loan Party has learned of the occurrence of an
Event of Default or Potential Default, a certificate signed by the Chief
Executive Officer, President or Chief Financial Officer of such Loan Party
setting forth the details of such Event of Default or Potential Default and the
action which the such Loan Party proposes to take with respect thereto.

 

7.3.5                                             Notice of Litigation.

 

Promptly after the commencement thereof, notice of all actions, suits,
proceedings or investigations before or by any Official Body or any other Person
against any Loan Party or Subsidiary of any Loan Party, which relate to any
pledged collateral or which if adversely determined would reasonably be expected
to constitute a Material Adverse Effect.

 

91

--------------------------------------------------------------------------------


 

7.3.6                                             Budgets, Forecasts, Other
Reports and Information.

 

Promptly upon their becoming available to the Borrower:

 

(i)                                     the annual budget (including a detailed
budget of revenue and expenses) and any forecasts or projections of the
Borrower, to be supplied within sixty (60) days after the commencement of the
fiscal year to which any of the foregoing may be applicable,

 

(ii)                                  any reports including management letters
submitted to the Borrower by independent accountants in connection with any
annual, interim or special audit,

 

(iii)                               any reports, notices or proxy statements
generally distributed by the Borrower to its stockholders on a date no later
than the date supplied to such stockholders,

 

(iv)                              regular or periodic reports, including Forms
10-K, 10-Q and 8-K, registration statements and prospectuses, filed by the
Borrower with the SEC,

 

(v)                                 a copy of any order, which is material and
adverse to the Borrower or any Subsidiary of the Borrower, in any proceeding to
which the Borrower or any of its Subsidiaries is a party issued by any Official
Body, and

 

(vi)                              such other reports and information as any of
the Lenders may from time to time reasonably request.  The Borrower shall also
notify the Lenders promptly of the enactment or adoption of any Law which may
result in a Material Adverse Effect.

 

7.3.7                                             Tax Shelter Provisions.

 

Promptly after any of the Loan Parties determines that it intends to treat any
of the Loans, Letters of Credit or related transactions as being a “reportable
transaction” as provided in Section 7.1.11 [Tax Shelter Regulations]

 

(i)                                     a written notice of such intention to
the Agent; and

 

(ii)                                  a duly completed copy of IRS Form 8886 or
any successor form.

 

7.3.8                                             Notices Regarding Plans and
Benefit Arrangements.

 

7.3.8.1                                   Certain Events.

 

Promptly upon becoming aware of the occurrence thereof, notice (including the
nature of the event and, when known, any action taken or threatened by the
Internal Revenue Service or the PBGC with respect thereto) of:

 

(a)                                 any Reportable Event with respect to the
Borrower or any other member of the ERISA Group (regardless of whether the
obligation to report said Reportable Event to the PBGC has been waived),

 

92

--------------------------------------------------------------------------------


 

(b)                                 any Prohibited Transaction which could
subject the Borrower or any other member of the ERISA Group to a civil penalty
assessed pursuant to Section 502(i) of ERISA or a tax imposed by Section 4975 of
the Internal Revenue Code in connection with any Plan, any Benefit Arrangement
or any trust created thereunder,

 

(c)                                  any assertion of material withdrawal
liability with respect to any Multiemployer Plan,

 

(d)                                 any partial or complete withdrawal from a
Multiemployer Plan by the Borrower or any other member of the ERISA Group under
Title IV of ERISA (or assertion thereof), where such withdrawal is likely to
result in material withdrawal liability,

 

(e)                                  any cessation of operations (by the
Borrower or any other member of the ERISA Group) at a facility in the
circumstances described in Section 4062(e) of ERISA,

 

(f)                                   withdrawal by the Borrower or any other
member of the ERISA Group from a Multiple Employer Plan,

 

(g)                                  a failure by the Borrower or any other
member of the ERISA Group to make a payment to a Plan required to avoid
imposition of a Lien under Section 302(f) of ERISA,

 

(h)                                 the adoption of an amendment to a Plan
requiring the provision of security to such Plan pursuant to Section 307 of
ERISA, or

 

(i)                                     any change in the actuarial assumptions
or funding methods used for any Plan, where the effect of such change is to
materially increase or materially reduce the unfunded benefit liability or
obligation to make periodic contributions.

 

7.3.8.2                                   Notices of Involuntary Termination and
Annual Reports.

 

Promptly after receipt thereof, copies of (i) all notices received by the
Borrower or any other member of the ERISA Group of the PBGC’s intent to
terminate any Plan administered or maintained by the Borrower or any member of
the ERISA Group, or to have a trustee appointed to administer any such Plan; and
(ii) at the request of the Agent or any Lender each annual report (IRS Form 5500
series) and all accompanying schedules, the most recent actuarial reports, the
most recent financial information concerning the financial status of each Plan
administered or maintained by the Borrower or any other member of the ERISA
Group, and schedules showing the amounts contributed to each such Plan by or on
behalf of the Borrower or any other member of the ERISA Group in which any of
their personnel participate or from which such personnel may derive a benefit,
and each Schedule B (Actuarial Information) to the annual report filed by the
Borrower or any other member of the ERISA Group with the Internal Revenue
Service with respect to each such Plan.

 

93

--------------------------------------------------------------------------------


 

7.3.8.3                                   Notice of Voluntary Termination.

 

Promptly upon the filing thereof, copies of any Form 5310, or any successor or
equivalent form to Form 5310, filed with the PBGC in connection with the
termination of any Plan.

 

7.3.9                                             Environmental and Safety
Matters.

 

Promptly upon receipt by an Authorized Officer, an attorney in the Loan Parties’
New Jersey offices, or the Borrower’s CEO, CFO or Treasurer, copies of any
Environmental Complaints and Safety Complaints which, if determined against a
Loan Party, would be reasonably likely to result in (i) material fines, damages
and/or costs, or (ii) a material disruption in the conduct of business by the
Borrower, or any of its Material Subsidiaries.

 

8.                                      DEFAULT

 

8.1                               Events of Default.

 

An Event of Default shall mean the occurrence or existence of any one or more of
the following events or conditions (whatever the reason therefor and whether
voluntary, involuntary or effected by operation of Law):

 

8.1.1                                             Payments Under Loan Documents.

 

The Borrower shall fail to pay (i) any principal of any Loan (including
scheduled installments, mandatory prepayments or the payment due at maturity),
Reimbursement Obligation or Letter of Credit Borrowing when such principal is
due hereunder or (ii) any interest on any Loan , Reimbursement Obligation or
Letter of Credit Borrowing or any other amount owing hereunder or under the
other Loan Documents within three (3) Business Days after such interest or other
amount becomes due in accordance with the terms hereof or thereof;

 

8.1.2                                             Breach of Warranty.

 

Any representation or warranty made at any time by any of the Loan Parties
herein or by any of the Loan Parties in any other Loan Document, or in any
certificate, other instrument or statement furnished pursuant to the provisions
hereof or thereof, shall prove to have been false or misleading in any material
respect (or, in the case of any representation or warranty contained in
Section 5.1.22, false or misleading in any respect, after taking into account
any materiality thresholds incorporated therein) as of the time it was made or
furnished;

 

8.1.3                                             Breach of Negative Covenants
or Visitation Rights.

 

Any of the Loan Parties shall default in the observance or performance of any
covenant contained in Section 7.1.6 [Visitation Rights] or Section 7.2 [Negative
Covenants];

 

94

--------------------------------------------------------------------------------


 

8.1.4                                             Breach of Other Covenants.

 

Any of the Loan Parties shall default in the observance or performance of any
other covenant, condition or provision hereof or of any other Loan Document and
such default shall continue unremedied for a period of thirty (30) days after
any officer of any Loan Party becomes aware of the occurrence thereof (such
grace period to be applicable only in the event such default can be remedied by
corrective action of the Loan Parties as determined by the Agent in its
reasonable discretion);

 

8.1.5                                             Defaults in Other Agreements
or Indebtedness.

 

A default or event of default shall occur at any time under the terms of any
other agreement involving borrowed money or the extension of credit or any other
Indebtedness under which any Loan Party or Material Subsidiary of any Loan Party
may be obligated as a borrower or guarantor in a principal amount in excess of
$30,000,000.00 in the aggregate, and such breach, default or event of default
consists of the failure to pay (beyond any period of grace permitted with
respect thereto, whether waived or not) any indebtedness when due (whether at
stated maturity, by acceleration or otherwise) or if such breach or default
permits or causes the acceleration of any indebtedness (whether or not such
acceleration, or breach or default permitting acceleration shall have been
waived) or the termination of any commitment to lend;

 

8.1.6                                             Final Judgments or Orders.

 

Any final judgments or orders for the payment of money in excess of
$30,000,000.00 in the aggregate (to the extent not paid or covered by insurance
from a reputable carrier who has not previously denied coverage) shall be
entered against any Loan Party by a court having jurisdiction in the premises,
which judgment is not discharged, vacated, bonded or stayed pending appeal
within a period of sixty (60) days from the date of entry;

 

8.1.7                                             Loan Document Unenforceable.

 

Any material provision of the Loan Documents shall cease to be legal, valid and
binding agreements enforceable against the party executing the same or such
party’s successors and assigns (as permitted under the Loan Documents) in
accordance with the respective terms thereof or shall in any way be terminated
(except in accordance with its terms) or become or be declared ineffective or
inoperative or shall in any way be challenged or contested or cease to give or
provide the respective Liens, security interests, rights, titles, interests,
remedies, powers or privileges intended to be created thereby;

 

8.1.8                                             Uninsured Losses; Proceedings
Against Assets.

 

Any material portion of the Loan Parties’ or any of their Material Subsidiaries’
assets are attached, seized, levied upon or subjected to a writ or distress
warrant; or such come within the possession of any receiver, trustee, custodian
or assignee for the benefit of creditors and the same is not cured within sixty
(60) days thereafter;

 

95

--------------------------------------------------------------------------------


 

8.1.9                                             Notice of Lien or Assessment.

 

A notice of Lien or assessment in excess of $30,000,000.00 which is not a
Permitted Lien is filed of record with respect to all or any part of any of the
Loan Parties’ or any of their Material Subsidiaries’ assets by the United
States, or any department, agency or instrumentality thereof, or by any state,
county, municipal or other governmental agency, including the PBGC, or any taxes
or debts owing at any time or times hereafter to any one of these becomes
payable and the same is not paid within thirty (30) days after the same becomes
payable, except for so long as the same is being contested in good faith in
appropriate proceedings which have the effect of staying any enforcement action
thereon and provided that such Loan Party has provided adequate bond or
established appropriate reserves;

 

8.1.10                                      Insolvency.

 

Any Loan Party or any Material Subsidiary of a Loan Party ceases to be Solvent
or admits in writing its inability to pay its debts as they mature;

 

8.1.11                                      Events Relating to Plans and Benefit
Arrangements.

 

Any of the following occurs:  (i) any Reportable Event, which the Agent
determines in good faith constitutes grounds for the termination of any Plan by
the PBGC or the appointment of a trustee to administer or liquidate any Plan,
shall have occurred and be continuing; (ii) proceedings shall have been
instituted or other action taken to terminate any Plan, or a termination notice
shall have been filed with respect to any Plan; (iii) a trustee shall be
appointed to administer or liquidate any Plan; (iv) the PBGC shall give notice
of its intent to institute proceedings to terminate any Plan or Plans or to
appoint a trustee to administer or liquidate any Plan; and, in the case of the
occurrence of (i), (ii), (iii) or (iv) above, the Required Lenders determine in
good faith that the amount of the Borrower’s liability is likely to exceed 10%
of its Consolidated Net Worth; (v) the Borrower or any member of the ERISA Group
shall fail to make any contributions when due to a Plan or a Multiemployer Plan;
(vi) the Borrower or any other member of the ERISA Group shall make any
amendment to a Plan with respect to which security is required under Section 307
of ERISA; (vii) the Borrower or any other member of the ERISA Group shall
withdraw completely or partially from a Multiemployer Plan; (viii) the Borrower
or any other member of the ERISA Group shall withdraw (or shall be deemed under
Section 4062(e) of ERISA to withdraw) from a Multiple Employer Plan; or (ix) any
applicable Law is adopted, changed or interpreted by any Official Body with
respect to or otherwise affecting one or more Plans, Multiemployer Plans or
Benefit Arrangements and, with respect to any of the events specified in (v),
(vi), (vii), (viii) or (ix), the Required Lenders determine in good faith that
any such occurrence would be reasonably likely to materially and adversely
affect the total enterprise represented by the Borrower and the other members of
the ERISA Group;

 

8.1.12                                      Cessation of Business.

 

Any Loan Party or any Material Subsidiary of a Loan Party (i) ceases to conduct
its business as contemplated, except as expressly permitted under Section 7.2.5
[Liquidations, Mergers, Etc.] or Section 7.2.6 [Disposition of Assets or
Subsidiaries], or (ii) is enjoined, restrained or in any way prevented by court
order from conducting all or any material

 

96

--------------------------------------------------------------------------------


 

part of its business and such injunction, restraint or other preventive order is
not dismissed within sixty (60) days after the entry thereof, if, in the case of
either clause (i) or clause (ii), such event would likely constitute a Material
Adverse Change, either alone or when combined with any previous events described
in either clause (i) or clause (ii) or both;

 

8.1.13                                      Change of Control.

 

Any person or group of persons (within the meaning of Sections 13(d) or 14(a) of
the Securities Exchange Act of 1934, as amended) shall have acquired beneficial
ownership of (within the meaning of Rule 13d-3 promulgated by the SEC under said
Act) 30% or more of the voting capital stock of the Borrower;

 

8.1.14                                      Involuntary Proceedings.

 

A proceeding shall have been instituted in a court having jurisdiction in the
premises seeking a decree or order for relief in respect of any Loan Party or
any Material Subsidiary of a Loan Party in an involuntary case under any
applicable bankruptcy, insolvency, reorganization or other similar law now or
hereafter in effect, or for the appointment of a receiver, liquidator, assignee,
custodian, trustee, sequestrator, conservator (or similar official) of any Loan
Party or any Material Subsidiary of a Loan Party for any substantial part of its
property, or for the winding-up or liquidation of its affairs, and such
proceeding shall remain undismissed or unstayed and in effect for a period of
sixty (60) consecutive days or such court shall enter a decree or order granting
any of the relief sought in such proceeding; or

 

8.1.15                                      Voluntary Proceedings.

 

Any Loan Party or any Material Subsidiary of a Loan Party shall commence a
voluntary case under any applicable bankruptcy, insolvency, reorganization or
other similar law now or hereafter in effect, shall consent to the entry of an
order for relief in an involuntary case under any such law, or shall consent to
the appointment or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator, conservator (or other similar official) of
itself or for any substantial part of its property or shall make a general
assignment for the benefit of creditors, or shall fail generally to pay its
debts as they become due, or shall take any action in furtherance of any of the
foregoing.

 

8.2                               Consequences of Event of Default.

 

8.2.1                                             Events of Default Other Than
Bankruptcy, Insolvency or Reorganization Proceedings.

 

If an Event of Default specified under Sections 8.1.1 through 8.1.13 shall occur
and be continuing, the Lenders and the Agent shall be under no further
obligation to make Loans or issue Letters of Credit, as the case may be, and the
Agent may, and upon the request of the Required Lenders, shall by written notice
to the Borrower, take one or both of the following actions:  (i) terminate the
Commitments and thereupon the Commitments shall be terminated and of no further
force and effect, or (ii) declare the unpaid principal amount of the Loans then
outstanding and all interest accrued thereon, any unpaid fees and all other
Indebtedness of the Borrower to the Lenders hereunder and thereunder to be
forthwith due and

 

97

--------------------------------------------------------------------------------


 

payable, and the same shall thereupon become and be immediately due and payable
to the Agent for the benefit of each Lender without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived, and
(ii) require the Borrower to, and the Borrower shall thereupon, deposit in a
non-interest-bearing account with the Agent, access to which shall be limited to
the Agent only, as cash collateral for its Obligations under the Loan Documents,
an amount equal to the maximum amount currently or at any time thereafter
available to be drawn on all outstanding Letters of Credit, and the Borrower
hereby pledges to the Agent and the Lenders, and grants to the Agent and the
Lenders a security interest in, all such cash as security for such Obligations. 
Upon the curing of all existing Events of Default to the satisfaction of the
Required Lenders, the Agent shall return such cash collateral to the Borrower;
and

 

8.2.2                                             Bankruptcy, Insolvency or
Reorganization Proceedings.

 

If an Event of Default specified under Section 8.1.14 [Involuntary Proceedings]
or Section 8.1.15 [Voluntary Proceedings] shall occur, the Commitments shall
automatically terminate and be of no further force and effect, the Lenders shall
be under no further obligations to make Revolving Credit Loans hereunder, PNC
Bank shall be under no obligation to make Swing Loans hereunder and the unpaid
principal amount of the Loans then outstanding and all interest accrued thereon,
any unpaid fees and all other Indebtedness of the Borrower to the Lenders
hereunder and thereunder shall be immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived; and

 

8.2.3                                             Set-off.

 

If an Event of Default shall occur and be continuing, any Lender to whom any
Obligation is owed by any Loan Party hereunder or under any other Loan Document
or any participant of such Lender which has agreed in writing to be bound by the
provisions of Section 4.2 and any branch, Subsidiary or Affiliate of such Lender
or participant anywhere in the world shall have the right, in addition to all
other rights and remedies available to it, without notice to such Loan Party, to
set-off against and apply to the then unpaid balance of all the Loans and all
other Obligations of the Borrower and the other Loan Parties hereunder or under
any other Loan Document any debt owing to, and any other funds held in any
manner for the account of, the Borrower or such other Loan Party by such Lender
or participant or by such branch, Subsidiary or Affiliate, including all funds
in all deposit accounts (whether time or demand, general or special,
provisionally credited or finally credited, or otherwise) now or hereafter
maintained by the Borrower or such other Loan Party for its own account (but not
including funds held in custodian or trust accounts) with such Lender or
participant or such branch, Subsidiary or Affiliate.  Such right shall exist
whether or not any Lender or the Agent shall have made any demand under this
Agreement or any other Loan Document, whether or not such debt owing to or funds
held for the account of the Borrower or such other Loan Party is or are matured
or unmatured and regardless of the existence or adequacy of any Guaranty, any
pledged collateral or any other security, right or remedy available to any
Lender or the Agent.  Each Lender agrees to notify the Borrower and the Agent
promptly after any set off, provided that the failure to give such notice shall
not affect the validity of such set off; and

 

98

--------------------------------------------------------------------------------


 

8.2.4                                             Application of Proceeds;
Collateral Sharing.

 

8.2.4.1                                   Application of Proceeds.

 

From and after the date on which the Agent has taken any action pursuant to this
Section 8.2 and until all Obligations of the Loan Parties have been paid in
full, any and all proceeds received by the Agent from the exercise of any remedy
by the Agent, shall be applied as follows:

 

(i)                                     first, to reimburse the Agent and the
Lenders for out-of-pocket costs, expenses and disbursements, including
reasonable attorneys’ and paralegals’ fees and legal expenses, incurred by the
Agent or the Lenders in connection with realizing on any collateral or
collection of any Obligations of any of the Loan Parties under any of the Loan
Documents;

 

(ii)                                  second, to the repayment of all
Obligations then due and unpaid of the Loan Parties to the Agent and the Lenders
(including without limitation PNC Bank as Swing Loan Lender) or their Affiliates
incurred under this Agreement or any of the other Loan Documents or a
Lender-Provided Hedge, whether of principal, interest, fees, expenses or
otherwise and to Cash Collateralize the Letter of Credit Outstandings, in such
manner as the Agent may determine in its discretion; and

 

(iii)                               the balance, if any, as required by Law.

 

Notwithstanding anything to the contrary in this Section 8.2.4, no Swap
Obligations of any Non-Qualifying Party shall be paid with amounts received from
such Non-Qualifying Party under its Guaranty Agreement (including sums received
as a result of the exercise of remedies with respect to such Guaranty Agreement)
or from the proceeds of such Non-Qualifying Party’s collateral (if any) if such
Swap Obligations would constitute Excluded Hedge Liabilities; provided, however,
that to the extent possible appropriate adjustments shall be made with respect
to payments and/or the proceeds of collateral (if any) from other Loan Parties
that are Eligible Contract Participants with respect to such Swap Obligations to
preserve the allocation to Obligations otherwise set forth above in this
Section 8.2.4.

 

8.2.4.2                                   Collateral Sharing.

 

The Loan Documents do not grant any Liens on the date hereof.  Any Liens
hereafter granted under any Loan Document (for purposes of this Section only,
the “Collateral Documents”) shall secure ratably and on a pari passu basis
(i) the Obligations in favor of the Agent and the Lenders (including without
limitation PNC Bank as Swing Loan Lender) hereunder, and (ii) the Obligations
incurred by any of the Loan Parties in favor of any Lender or Affiliate of a
Lender which provides a Lender-Provided Hedge (the “IRH Provider”).  The Agent
under the Collateral Documents shall be deemed to serve as the collateral agent
(the “Collateral Agent”) for itself, the IRH Providers, and the Lenders
(including without limitation PNC Bank as Swing Loan Lender) hereunder, provided
that the Collateral Agent shall comply with the instructions and directions of
the Agent (or the Banks under this Agreement to the extent that this Agreement
or any other Loan Documents empowers the Lenders to direct the Agent), as to all
matters relating to the collateral under the Collateral

 

99

--------------------------------------------------------------------------------


 

Documents, including the maintenance and disposition thereof.  No IRH Provider
(except in its capacity as a Lender hereunder) shall be entitled or have the
power to direct or instruct the Collateral Agent on any such matters or to
control or direct in any manner the maintenance or disposition of any hereafter
granted collateral under any hereafter existing Collateral Documents.

 

8.2.5                                             Other Rights and Remedies.

 

In addition to all of the rights and remedies contained in this Agreement or in
any of the other Loan Documents, the Agent shall have all of the rights and
remedies under the Uniform Commercial Code or other applicable Law, all of which
rights and remedies shall be cumulative and non-exclusive, to the extent
permitted by Law.  The Agent may, and upon the request of the Required Lenders
shall, exercise all post-default rights granted to the Agent and the Lenders
under the Loan Documents or applicable Law.

 

9.                                      THE AGENT

 

9.1                               Appointment and Authority.

 

Each of the Lenders hereby irrevocably appoints PNC Bank to act on its behalf as
the Agent hereunder and under the other Loan Documents and authorizes the Agent
to take such actions on its behalf and to exercise such powers as are delegated
to the Agent by the terms hereof or thereof, together with such actions and
powers as are reasonably incidental thereto.  The provisions of this Section 9
are solely for the benefit of the Agent and the Lenders, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.

 

9.2                               Rights as a Lender.

 

The Person serving as the Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not the Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Agent hereunder and without any duty to
account therefor to the Lenders.

 

9.3                               Exculpatory Provisions.

 

The Agent shall not have any duties or obligations except those expressly set
forth herein and in the other Loan Documents.  Without limiting the generality
of the foregoing, the Agent:

 

(i)                                     shall not be subject to any fiduciary or
other implied duties, regardless of whether a Potential Default or Event of
Default has occurred and is continuing;

 

(ii)                                  shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or

 

100

--------------------------------------------------------------------------------


 

by the other Loan Documents that the Agent is required to exercise as directed
in writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents); provided that the Agent shall not be required to take any action
that, in its opinion or the opinion of its counsel, may expose the Agent to
liability or that is contrary to any Loan Document or applicable Law; and

 

(iii)                               shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Agent or any of its Affiliates in any capacity.

 

The Agent shall not be liable for any action taken or not taken by it (a) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Section 10.1 [Modifications, Amendments or Waivers] and Section 8.2
[Consequences of Event of Default]) or (b) in the absence of its own gross
negligence or willful misconduct, as determined in a final, unappealable
judgment of a court of competent jurisdiction.  The Agent shall be deemed not to
have knowledge of any Potential Default or Event of Default unless and until
notice describing such Potential Default or Event of Default is given to the
Agent by the Borrower or a Lender.

 

The Agent shall not be responsible for or have any duty to ascertain or inquire
into (A) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (B) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (C) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Potential Default or Event of Default, (D) the
validity, enforceability, effectiveness or genuineness of this Agreement, any
other Loan Document or any other agreement, instrument or document or (E) the
satisfaction of any condition set forth in Section 6 [Conditions of Lending and
Issuance of Letters of Credit] or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Agent.

 

9.4                               Reliance by Agent.

 

The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon.  In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender, the Agent may
presume that such condition is satisfactory to such Lender unless the Agent
shall have received notice to the contrary from such Lender prior to the making
of such Loan.  The Agent may consult with legal counsel (who may be counsel for
the Borrower), independent accountants and other experts selected by it, and
shall not be liable for

 

101

--------------------------------------------------------------------------------


 

any action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

9.5                               Delegation of Duties.

 

The Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by the Agent.  The Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties.  The exculpatory provisions of this Section 9.5
shall apply to any such sub-agent and to the Related Parties of the Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Agent.

 

9.6                               Resignation of Agent.

 

The Agent may at any time give notice of its resignation to the Lenders, and the
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with approval from the Borrower (so long as no Event of
Default has occurred and is continuing), to appoint a successor, such approval
not to be unreasonably withheld or delayed.  If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within ninety (90) days after the retiring Agent gives notice of its
resignation, then the retiring Agent may on behalf of the Lenders, appoint a
reputable bank or financial institution as a successor Agent; provided that if
the Agent shall notify the Borrower and the Lenders that no Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (i) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Agent on behalf of
itself and the Lenders under any of the Loan Documents, the retiring Agent shall
continue to hold such collateral security until such time as a successor Agent
is appointed) and (ii) all payments, communications and determinations provided
to be made by, to or through the Agent shall instead be made by or to each
Lender directly, until such time as the Required Lenders appoint a successor
Agent as provided for above in this Section 9.6.  Upon the acceptance of a
successor’s appointment as Agent hereunder, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Agent, and the retiring Agent shall be discharged from all
of its duties and obligations hereunder or under the other Loan Documents (if
not already discharged therefrom as provided above in this Section).  The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Section 9, Section 2.10.8 [Indemnity],
Section 4.7 [Taxes], Section 4.7.3 [Indemnification by the Borrower], and
Section 10.3 [Reimbursement and Indemnification of Lenders by the Borrower;
Taxes] shall continue in effect for the benefit of such retiring Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Agent was acting as
Agent.

 

102

--------------------------------------------------------------------------------


 

If PNC Bank resigns as Agent under this Section 9.6, PNC Bank shall also resign
as the issuer of Letters of Credit and the Swing Loan Lender.  Upon the
appointment of a successor Agent hereunder, such successor shall (i) succeed to
all of the rights, powers, privileges and duties of PNC Bank as the retiring and
Agent and PNC Bank shall be discharged from all of its respective duties and
obligations as the issuer of Letters of Credit and the Swing Loan Lender and
Agent under the Loan Documents, and (ii) issue letters of credit in substitution
for the Letters of Credit issued by PNC Bank, as the Agent, if any, outstanding
at the time of such succession or make other arrangement satisfactory to PNC
Bank to effectively assume the obligations of PNC Bank with respect to such
Letters of Credit.

 

9.7                               Non-Reliance on Agent and Other Lenders.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

9.8                               Reimbursement and Indemnification of Agent by
the Borrower.

 

The Borrower unconditionally agrees to pay or reimburse the Agent and hold the
Agent harmless against (i) liability for the payment of all reasonable
out-of-pocket costs, expenses and disbursements, including reasonable fees and
expenses of counsel (including, without duplication of legal work of outside
counsel, the allocated costs of staff counsel), appraisers and environmental
consultants, incurred by the Agent (a) in connection with the development,
negotiation, preparation, printing, execution, administration, syndication,
interpretation and performance of this Agreement and the other Loan Documents,
(b) relating to any requested amendments, waivers or consents pursuant to the
provisions hereof, (c) in connection with the enforcement of this Agreement or
any other Loan Document or collection of amounts due hereunder or thereunder or
the proof and allowability of any claim arising under this Agreement or any
other Loan Document, whether in bankruptcy or receivership proceedings or
otherwise, (d) in any workout or restructuring or in connection with the
protection, preservation, exercise or enforcement of any of the terms hereof or
of any rights hereunder or under any other Loan Document or in connection with
any foreclosure, collection or bankruptcy proceedings, and (e) in connection
with any Environmental Complaint threatened or asserted against the Agent or the
Lenders in any way relating to or arising out of this Agreement or any other
Loan Documents (including, without limitation, the protection, preservation,
exercise or enforcement of any of the terms hereof or of any rights hereunder or
under any other Loan Document or in connection with any foreclosure, collection
or bankruptcy proceedings or in any workout or restructuring) and (ii) all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against the Agent, in its capacity as such,
and each of its Related Parties in any way relating to or arising out of
(A) this Agreement or any other Loan Documents or any action taken or omitted by
the Agent hereunder or thereunder and (B) any

 

103

--------------------------------------------------------------------------------


 

Environmental Complaint in any way relating to or arising out of this Agreement
or any other Loan Documents or any action taken or omitted by the Agent
hereunder or thereunder, provided that the Borrower shall not be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements if the same results from the
Agent’s bad faith, gross negligence or willful misconduct, as determined in a
final, unappealable judgment of a court of competent jurisdiction, or if the
Borrower was not given notice of the subject claim and the opportunity to
participate in the defense thereof, at its expense (except that the Borrower
shall remain liable to the extent such failure to give notice does not result in
a loss to the Borrower), or if the same results from a compromise or settlement
agreement entered into without the consent of the Borrower, which shall not be
unreasonably withheld.  In addition, the Borrower agrees to reimburse and pay
all reasonable out-of-pocket expenses of the Agent’s regular employees and
agents engaged periodically to perform audits of the Loan Parties’ books,
records and business properties. The Borrower shall pay to the Agent the Agent’s
annual charge for electronic distribution services, as and when billed.

 

9.9                               Exculpatory Provisions; Limitation of
Liability.

 

Neither the Agent nor any of its directors, officers, employees, agents,
attorneys or Affiliates shall (i) be liable to any Lender for any action taken
or omitted to be taken by it or them hereunder, or in connection herewith
including pursuant to any Loan Document, unless caused by its or their own bad
faith, gross negligence or willful misconduct, as determined in a final,
unappealable judgment of a court of competent jurisdiction; (ii) be responsible
in any manner to any of the Lenders for the effectiveness, enforceability,
genuineness, validity or the due execution of this Agreement or any other Loan
Documents or for any recital, representation, warranty, document, certificate,
report or statement herein or made or furnished under or in connection with this
Agreement or any other Loan Documents, or (iii) be under any obligation to any
of the Lenders to ascertain or to inquire as to the performance or observance of
any of the terms, covenants or conditions hereof or thereof on the part of the
Loan Parties, or the financial condition of the Loan Parties, or the existence
or possible existence of any Event of Default or Potential Default.  No claim
may be made by any of the Loan Parties, any Lender, the Agent or any of their
respective Subsidiaries against the Agent, any Lender or any of their respective
directors, officers, employees, agents, attorneys or Affiliates, or any of them,
for any special, indirect or consequential damages or, to the fullest extent
permitted by Law, for any punitive damages in respect of any claim or cause of
action (whether based on contract, tort, statutory liability, or any other
ground) based on, arising out of or related to any Loan Document or the
transactions contemplated hereby or any act, omission or event occurring in
connection therewith, including the negotiation, documentation, administration
or collection of the Loans, and each of the Loan Parties, (for itself and on
behalf of each of its Subsidiaries), the Agent and each Lender hereby waive,
releases and agree never to sue upon any claim for any such damages, whether
such claim now exists or hereafter arises and whether or not it is now known or
suspected to exist in its favor.  Each Lender agrees that, except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Agent hereunder or given to the Agent for the account of or with copies for
the Lenders, the Agent and each of its directors, officers, employees, agents,
attorneys or Affiliates shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
the Loan Parties

 

104

--------------------------------------------------------------------------------


 

which may come into the possession of the Agent or any of its directors,
officers, employees, agents, attorneys or Affiliates.

 

9.10                        Reimbursement and Indemnification of Agent by
Lenders.

 

Each Lender agrees to reimburse and indemnify the Agent (to the extent not
reimbursed by the Borrower and without limiting the Obligation of the Borrower
to do so) in proportion to its Ratable Share from and against all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements, including reasonable attorneys’ fees and
disbursements (including the allocated reasonable costs of staff counsel), and
costs of appraisers and environmental consultants, of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against the Agent,
in its capacity as such, in any way relating to or arising out of this Agreement
or any other Loan Documents or any action taken or omitted by the Agent
hereunder or thereunder, provided that no Lender shall be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements (i) if the same results from
the Agent’s gross negligence or willful misconduct, as determined in a final,
unappealable judgment of a court of competent jurisdiction or (ii) if such
Lender was not given notice of the subject claim and the opportunity to
participate in the defense thereof, at its expense (except that such Lender
shall remain liable to the extent such failure to give notice does not result in
a loss to the Lender), or (iii) if the same results from a compromise and
settlement agreement entered into without the consent of such Lender, which
shall not be unreasonably withheld.  In addition, each Lender agrees promptly
upon demand to reimburse the Agent (to the extent not reimbursed by the Borrower
and without limiting the Obligation of the Borrower to do so) in proportion to
its Ratable Share for all amounts due and payable by the Borrower to the Agent
in connection with the Agent’s periodic audit of the Loan Parties’ books,
records and business properties.

 

9.11                        Agent’s Fee.

 

The Borrower shall pay to the Agent a nonrefundable fee (the “Agent’s Fee”)
under the terms of one or more letters (collectively the “Agent’s Letter”)
between the Borrower and the Agent, as amended from time to time.

 

9.12                        Availability of Funds.

 

The Agent may assume that each Lender has made or will make the proceeds of a
Revolving Credit Loan available to the Agent in immediately available funds
unless the Agent shall have been notified by such Lender on or before the later
of (i) the close of Business on the Business Day preceding the Borrowing Date
with respect to such Loan; or (ii) two (2) hours before the time on which the
Agent actually funds the proceeds of such Loan to the Borrower (whether using
its own funds pursuant to this Section 9.12 or using proceeds deposited with the
Agent by the Lenders and whether such funding occurs before or after the time on
which Lenders are required to deposit the proceeds of such Loan with the
Agent).  The Agent may, in reliance upon such assumption (but shall not be
required to), make available to the Borrower a corresponding amount in the
applicable currency.  If such corresponding amount is not in fact made available
to the Agent by such Lender in the applicable currency, the Agent shall be
entitled to recover such amount on demand from such Lender (or, if such Lender
fails to pay

 

105

--------------------------------------------------------------------------------


 

such amount forthwith upon such demand from the Borrower) together with interest
thereon, in respect of each day during the period commencing on the date such
amount was made available to the Borrower and ending on the date the Agent
recovers such amount, at (a) in the case of a payment to be made by a Lender,
the greater of the Federal Funds Effective Rate and a rate determined by the
Agent in accordance with banking industry rules on interbank compensation and
(b) in the case of payment to be made by the Borrower, the applicable interest
rate under the Base Rate Option or the LIBOR Rate Option, as applicable.  Any
payment by the Borrower shall be without prejudice to any claim the Borrower may
have against a Lender that has failed to make such payment to the Agent.

 

9.13                        Calculations.

 

In the absence of gross negligence or willful misconduct, the Agent shall not be
liable for any error in computing the amount payable to any Lender whether in
respect of the Loans, fees or any other amounts due to the Lenders under this
Agreement.  In the event an error in computing any amount payable to any Lender
is made, the Agent, the Borrower and each affected Lender shall, forthwith upon
discovery of such error, make such adjustments as shall be required to correct
such error, and any compensation therefore will be calculated at the Federal
Funds Effective Rate.

 

9.14                        No Reliance on Agent’s Customer Identification
Program.

 

Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Agent to carry out such
Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
Patriot Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with any of the Loan Parties, their
Affiliates or their agents, the Loan Documents or the transactions hereunder or
contemplated hereby:  (i) any identity verification procedures, (ii) any
recordkeeping, (iii) comparisons with government lists, (iv) customer notices or
(v) other procedures required under the CIP Regulations or such other Laws.

 

9.15                        Certain Releases.

 

It is expressly agreed by each Lender, that upon the written request of the
Borrower (accompanied by such certificates and other documentation as the Agent
may reasonably request) the Agent on behalf of the Lenders and without any
consent or action by any Lender, may, so long as no Event of Default exists
after giving effect thereto, release any Guarantor from its obligations under
the Guaranty Agreement, in either case in connection with any sale, transfer,
lease, disposition, merger or other transaction permitted by this Agreement;
provided, however, that the provisions set forth in this Section 9.15 apply only
to releases of Guarantors where this Agreement does not otherwise expressly
provide for the consent or approval of all Lenders.  (By way of example, the
provisions of this Section 9.15 would not apply to any release of any Guarantor,
which release, in accordance with Section 10.1.3 [Release of Guarantor], would
require the consent of all of the Lenders).

 

106

--------------------------------------------------------------------------------


 

9.16                        Additional Agents.

 

No Lender or Affiliate thereof identified as a “Joint Lead Arranger”,
“Syndication Agent”, “Documentation Agent”, or “Managing Agent” on the facing
page hereof, on the signature page hereof or otherwise herein shall have any
right, power, obligation, liability, responsibility or duty of any kind
hereunder or under any of the Loan Documents (except those applicable to it as a
“Lender”) or any fiduciary relationship with any other Lender.

 

10.                               MISCELLANEOUS

 

10.1                        Modifications, Amendments or Waivers.

 

With the written consent of the Required Lenders, the Agent, acting on behalf of
all the Lenders, and the Borrower, on behalf of the Loan Parties, may from time
to time enter into written agreements amending or changing any provision of this
Agreement or any other Loan Document or the rights of the Lenders or the Loan
Parties hereunder or thereunder, or may grant written waivers or consents to a
departure from the due performance of the Obligations of the Loan Parties
hereunder or thereunder.  Any such agreement, waiver or consent made with such
written consent shall be effective to bind all the Lenders and the Loan Parties;
provided, that, no such agreement, waiver or consent may be made which will:

 

10.1.1                                      Increase of Commitment.

 

Increase the amount of the Revolving Credit Commitment of any Lender hereunder
without the written consent of such Lender; provided, however that the written
consent of any Lenders shall not be required for an increase in the aggregate
Revolving Credit Commitments requested by the Borrower in accordance with
Section 2.14 [Right to Increase Revolving Credit Commitments];

 

10.1.2                                      Extension of Payment; Reduction of
Principal, Interest or Fees; Modification of Terms of Payment.

 

Whether or not any Loans are outstanding, extend the Expiration Date or the time
for payment of principal or interest of any Loan, the Commitment Fee or any
other fee payable to any Lender, or reduce the principal amount of or the rate
of interest borne by any Loan or reduce the Commitment Fee or any other fee
payable to any Lender, or any other amount payable to any Lender without the
written consent of each Lender directly affected thereby;

 

10.1.3                                      Release of Guarantor.

 

Without the written consent of all Lenders (other than Defaulting Lenders),
release any Guarantor from its Obligations under the Guaranty Agreement, except
in connection with a sale or dissolution of such Guarantor otherwise permitted
hereunder; or

 

107

--------------------------------------------------------------------------------


 

10.1.4                                      Miscellaneous.

 

Without the written consent of all Lenders (other than Defaulting Lenders),
amend Section 4.2 [Pro Rata Treatment of Lenders], or Section 8.2.4 [Application
of Proceeds; Collateral Sharing], or Section 9.9 [Exculpatory Provisions,
Limitation of Liability] or this Section 10.1, alter any provision regarding the
pro rata treatment of the Lenders, change the definition of Required Lenders, or
change any requirement providing for the Lenders or the Required Lenders to
authorize the taking of any action hereunder; provided, further, that no
agreement, waiver or consent which would modify the interests, rights or
obligations of the Agent in its capacity as Agent or as the issuer of Letters of
Credit shall be effective without the written consent of the Agent, and
provided, further that, if in connection with any proposed waiver, amendment or
modification referred to in Section 10.1.1 through Section 10.1.4 above, the
consent of the Required Lenders is obtained but the consent of one or more of
such other Lenders whose consent is required is not obtained (each a
“Non-Consenting Lender”), then the Borrower shall have the right to replace any
such Non-Consenting Lender with one or more replacement Lenders pursuant to
Section 4.5.2 [Replacement of a Lender].

 

10.2                        No Implied Waivers; Cumulative Remedies; Writing
Required.

 

No course of dealing and no delay or failure of the Agent or any Lender in
exercising any right, power, remedy or privilege under this Agreement or any
other Loan Document shall affect any other or future exercise thereof or operate
as a waiver thereof, nor shall any single or partial exercise thereof or any
abandonment or discontinuance of steps to enforce such a right, power, remedy or
privilege preclude any further exercise thereof or of any other right, power,
remedy or privilege.  The rights and remedies of the Agent and the Lenders under
this Agreement and any other Loan Documents are cumulative and not exclusive of
any rights or remedies which they would otherwise have.  Any waiver, permit,
consent or approval of any kind or character on the part of the Agent or any
Lender of any breach or default under this Agreement or any such waiver of any
provision or condition of this Agreement must be in writing and shall be
effective only to the extent specifically set forth in such writing.

 

10.3                        Reimbursement and Indemnification of Lenders by the
Borrower; Taxes.

 

The Borrower agrees unconditionally upon demand to pay or reimburse to each
Lender (other than the Agent, as to which the Borrower’s Obligations are set
forth in Section 9.10 [Reimbursement and Indemnification of Agent by Lenders])
and to save such Lender harmless against (i) liability for the payment of all
reasonable out-of-pocket costs, expenses and disbursements (including fees and
expenses of counsel (including allocated costs of staff counsel) for each Lender
except with respect to (a) and (b) below), incurred by such Lender (a) in
connection with the administration and interpretation of this Agreement, and
other instruments and documents to be delivered hereunder, (b) relating to any
amendments, waivers or consents pursuant to the provisions hereof, (c) in
connection with the enforcement of this Agreement or any other Loan Document, or
collection of amounts due hereunder or thereunder or the proof and allowability
of any claim arising under this Agreement or any other Loan Document, whether in
bankruptcy or receivership proceedings or otherwise, (d) in any workout or
restructuring or in connection with the protection, preservation, exercise or
enforcement of any of the terms hereof or of any rights hereunder or under any
other Loan Document or in

 

108

--------------------------------------------------------------------------------


 

connection with any foreclosure, collection or bankruptcy proceedings, and
(e) in connection with any Environmental Complaint threatened or asserted
against the Lender in any way relating to or arising out of this Agreement or
any other Loan Documents (including, without limitation, the protection,
preservation, exercise or enforcement of any of the terms hereof or of any
rights hereunder or under any other Loan Document or in connection with any
foreclosure, collection or bankruptcy proceedings or in any workout or
restructuring), or (ii) all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by or asserted
against such Lender, in its capacity as such, in any way relating to or arising
out of (y) this Agreement or any other Loan Documents or any action taken or
omitted by such Lender hereunder or thereunder and (z) any Environmental
Complaint in any way relating to or arising out of this Agreement or any other
Loan Documents or any action taken or omitted by such Lender hereunder or
thereunder, provided that the Borrower shall not be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements (A) if the same results from such
Lender’s gross negligence or willful misconduct, as determined in a final,
unappealable judgment of a court of competent jurisdiction, or (B) if the
Borrower was not given notice of the subject claim and the opportunity to
participate in the defense thereof, at its expense (except that the Borrower
shall remain liable to the extent such failure to give notice does not result in
a loss to the Borrower), or (C) if the same results from a compromise or
settlement agreement entered into without the consent of the Borrower, which
shall not be unreasonably withheld.  The Lenders will attempt to minimize the
fees and expenses of legal counsel for the Lenders which are subject to
reimbursement by the Borrower hereunder by considering the usage of one law firm
to represent the Lenders and the Agent if appropriate under the circumstances. 
The Borrower agrees unconditionally to pay all stamp, document, transfer,
recording or filing taxes or fees and similar impositions now or hereafter
determined by the Agent or any Lender to be payable in connection with this
Agreement or any other Loan Document, and the Borrower agrees unconditionally to
save the Agent and the Lenders harmless from and against any and all present or
future claims, liabilities or losses with respect to or resulting from any
omission to pay or delay in paying any such taxes, fees or impositions.

 

10.4                        Holidays.

 

Whenever payment of a Loan to be made or taken hereunder shall be due on a day
which is not a Business Day such payment shall be due on the next Business Day
(except as provided in Section 3.2 [Interest Periods]) and such extension of
time shall be included in computing interest and fees, except that the Loans
shall be due on the Business Day preceding the Expiration Date if the Expiration
Date is not a Business Day.  Whenever any payment or action to be made or taken
hereunder (other than payment of the Loans) shall be stated to be due on a day
which is not a Business Day, such payment or action shall be made or taken on
the next following Business Day, and such extension of time shall not be
included in computing interest or fees, if any, in connection with such payment
or action.

 

109

--------------------------------------------------------------------------------


 

10.5                        Funding by Branch, Subsidiary or Affiliate.

 

10.5.1                                      Notional Funding.

 

Each Lender shall have the right from time to time, without notice to the
Borrower, to deem any branch, Subsidiary or Affiliate (which for the purposes of
this Section 10.5 shall mean any corporation or association which is directly or
indirectly controlled by or is under direct or indirect common control with any
corporation or association which directly or indirectly controls such Lender) of
such Lender to have made, maintained or funded any Loan to which the LIBOR Rate
Option applies at any time, provided that immediately following (on the
assumption that a payment were then due from the Borrower to such other office),
and as a result of such change, the Borrower would not be under any greater
financial obligation pursuant to Section 4.6 [Additional Compensation in Certain
Circumstances] than it would have been in the absence of such change.  Notional
funding offices may be selected by each Lender without regard to such Lender’s
actual methods of making, maintaining or funding the Loans or any sources of
funding actually used by or available to such Lender.

 

10.5.2                                      Actual Funding.

 

Each Lender shall have the right from time to time to make or maintain any Loan
by arranging for a branch, Subsidiary or Affiliate of such Lender to make or
maintain such Loan subject to the last sentence of this Section 10.5.2.  If any
Lender causes a branch, Subsidiary or Affiliate to make or maintain any part of
the Loans hereunder, all terms and conditions of this Agreement shall, except
where the context clearly requires otherwise, be applicable to such part of the
Loans to the same extent as if such Loans were made or maintained by such
Lender, but in no event shall any Lender’s use of such a branch, Subsidiary or
Affiliate to make or maintain any part of the Loans hereunder cause such Lender
or such branch, Subsidiary or Affiliate to incur any cost or expenses payable by
the Borrower hereunder or require the Borrower to pay any other compensation to
any Lender (including any expenses incurred or payable pursuant to Section 4.6
[Additional Compensation in Certain Circumstances]) which would otherwise not be
incurred.

 

10.6                        Notices; Effectiveness; Electronic Communication.

 

10.6.1                                      Notices Generally.

 

Except in the case of notices and other communications expressly permitted to be
given by telephone (and except as provided in Section 10.6.2 [Electronic
Communications]), all notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier (i) if to a Lender,
to it at its address set forth in its administrative questionnaire, or (ii) if
to any other Person, to it at its address set forth on Schedule 1.1(B).

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic

 

110

--------------------------------------------------------------------------------


 

communications to the extent provided in Section 10.6.2 [Electronic
Communications], shall be effective as provided in such Section.

 

10.6.2                                      Electronic Communications.

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Agent; provided that the
foregoing shall not apply to notices to any Lender if such Lender, has notified
the Agent that it is incapable of receiving notices by electronic
communication.  The Agent or the Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.  Unless
the Agent otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefore.

 

10.6.3                                      Change of Address, Etc.

 

Any party hereto may change its address, e-mail address or telecopier number for
notices and other communications hereunder by notice to the other parties
hereto.

 

10.7                        Severability.

 

The provisions of this Agreement are intended to be severable.  If any provision
of this Agreement shall be held invalid or unenforceable in whole or in part in
any jurisdiction, such provision shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without in any manner
affecting the validity or enforceability thereof in any other jurisdiction or
the remaining provisions hereof in any jurisdiction.

 

10.8                        Governing Law.

 

Each Letter of Credit and Section 2.10 [Letter of Credit Subfacility] shall be
subject either to the Uniform Customs and Practice for Documentary Credits as
most recently published by the International Chamber of Commerce at the time of
issuance or the rules of International Standby Practices, as determined by the
Agent, and to the extent not inconsistent therewith, the internal laws of the
Commonwealth of Pennsylvania without regard to its conflict of laws principles,
and the balance of this Agreement shall be deemed to be a contract under the
Laws of the Commonwealth of Pennsylvania and for all purposes shall be governed
by and

 

111

--------------------------------------------------------------------------------


 

construed and enforced in accordance with the internal laws of the Commonwealth
of Pennsylvania without regard to its conflict of laws principles.

 

10.9                        Prior Understanding.

 

This Agreement and the other Loan Documents supersede all prior understandings
and agreements, whether written or oral, between the parties hereto and thereto
relating to the transactions provided for herein and therein, including any
prior confidentiality agreements and commitments.

 

10.10                 Duration; Survival.

 

All representations and warranties of the Loan Parties contained herein or made
in connection herewith shall survive the making of Loans and issuance of Letters
of Credit and shall not be waived by the execution and delivery of this
Agreement, any investigation by the Agent or the Lenders, the making of Loans,
issuance of Letters of Credit, or payment in full of the Loans.  All covenants
and agreements of the Loan Parties contained in Sections 7.1 [Affirmative
Covenants], Section 7.2 [Negative Covenants] and Section 7.3 [Reporting
Requirements] herein shall continue in full force and effect from and after the
date hereof so long as the Borrower may borrow or request Letters of Credit
hereunder and until termination of the Commitments and payment in full of the
Loans and expiration or termination of all Letters of Credit.  All covenants and
agreements of the Borrower contained herein relating to the payment of
principal, interest, premiums, additional compensation or expenses and
indemnification, including those set forth in Section 4 [Payments] and
Section 9.8 [Reimbursement and Indemnification of Agent by the Borrower],
Section 9.10 [Reimbursement and Indemnification of Agent by Lenders] and
Section 10.3 [Reimbursement and Indemnification of Lenders by the Borrower;
Taxes], shall survive payment in full of the Loans, expiration or termination of
the Letters of Credit and termination of the Commitments.

 

10.11                 Successors and Assigns.

 

10.11.1                               Successors and Assigns Generally.

 

The provisions of this Agreement shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns permitted
hereby, except that neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of Section 10.11.2 [Assignments by
Lenders], (ii) by way of participation in accordance with the provisions of
Section 10.11.4 [Participations], or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.11.6 [Certain
Pledges; Successors and Assigns Generally] (and any other attempted assignment
or transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 10.11.4
[Participations] and, to the extent expressly contemplated

 

112

--------------------------------------------------------------------------------


 

hereby, the Related Parties of each of the Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

10.11.2                               Assignments by Lenders.

 

Any Lender may at any time assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

 

(B)                               in any case not described in clause (i)(A) of
this Section 10.11.2, the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) or, if the applicable Commitment
is not then in effect, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption Agreement with respect to such assignment is delivered
to the Agent or, if “Trade Date” is specified in the Assignment and Assumption
Agreement, as of the Trade Date) shall not be less than $5,000,000.00, unless
each of the Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

 

(ii)                                  Proportionate Amounts.

 

Each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Lender’s rights and obligations under this Agreement with
respect to the Loan or the Commitment assigned.

 

(iii)                               Required Consents.

 

Subject to the following sentence, no consent shall be required for any
assignment except for the consent of the Agent (which shall not be unreasonably
withheld or delayed). The consent of the Borrower (such consent not to be
unreasonably withheld or delayed) shall also be required for an assignment
unless (a) an Event of Default has occurred and is continuing at the time of
such assignment or (b) such assignment is to a Lender, an Affiliate of a Lender
or an Approved Fund.

 

(iv)                              Assignment and Assumption Agreement.

 

The parties to each assignment shall execute and deliver to the Agent an
Assignment and Assumption Agreement, together with a processing and recordation
fee of $3,500.00, and the assignee, if it is not a Lender, shall deliver to the
Agent an administrative questionnaire provided by the Agent.

 

113

--------------------------------------------------------------------------------


 

(v)                                 No Assignment to Borrower.

 

No such assignment shall be made to the Borrower or any of the Borrower’s
Affiliates or Subsidiaries.

 

(vi)                              No Assignment to Natural Persons.

 

No such assignment shall be made to a natural person.

 

Subject to acceptance and recording thereof by the Agent pursuant to
Section 10.11.3 [Register], from and after the effective date specified in each
Assignment and Assumption Agreement, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption Agreement, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption Agreement, be released from
its obligations under this Agreement (and, in the case of an Assignment and
Assumption Agreement covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto)
but shall continue to be entitled to the benefits of Section 3.4 [LIBOR Rate
Unascertainable; Illegality; Increased Costs; Deposits Not Available],
Section 4.6 [Additional Compensation in Certain Circumstances], Section 4.7
[Taxes] and Section 10.3 [Reimbursement and Indemnification of Lender by the
Borrower; Taxes] with respect to facts and circumstances occurring prior to the
effective date of such assignment.  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 10.11.2 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 10.11.4 [Participations].

 

10.11.3                               Register.

 

The Agent, acting solely for this purpose as an agent of the Borrower, shall
maintain a record of the names and addresses of the Lenders, and the Commitments
of, and principal amounts of the Loans owing to, each Lender pursuant to the
terms hereof from time to time.  Such register shall be conclusive, and the
Borrower, the Agent and the Lenders may treat each Person whose name is in such
register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  Such register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

10.11.4                               Participations.

 

Any Lender may at any time, without the consent of, or notice to, the Borrower
or the Agent, sell participations to any Person (other than a natural person or
the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Agent and the Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

114

--------------------------------------------------------------------------------


 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
(other than as is already provided for herein) to any amendment, modification or
waiver with respect to Section 10.1.1 [Increase of Commitment], Section 10.1.2
[Extension of Payment; Reduction of Principal, Interest or Fees; Modification of
Terms of Payment], or Section 10.1.3 [Release of Guarantor] that affects such
Participant.  Subject to Section 10.11.5 [Limitations upon Participant Rights
Successors and Assigns Generally], the Borrower agrees that each Participant
shall be entitled to the benefits of Section 3.4 [LIBOR Rate Unascertainable;
Illegality; Increased Costs; Deposits Not Available], Section 4.6 [Additional
Compensation in Certain Circumstances] to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to Section 10.11.2
[Assignments by Lenders], Section 4.7 [Taxes] and Section 10.3 [Reimbursement
and Indemnification of Lenders by the Borrower; Taxes], provided that such
Participant (A) agrees to be subject to the provisions of Section 4.5.2
[Replacement of a Lender] as if it were an assignee under Section 10.11.2
[Assignments by Lenders]; and (B) shall not be entitled to receive any greater
payment under Sections 4.6 [Additional Compensation in Certain Circumstances] or
4.7 [Taxes], with respect to any participation, than its participating Lender
would have been entitled to receive, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation.  Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of
Section 4.5.2 [Replacement of a Lender] with respect to any Participant.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 8.2.3 as though it were a Lender; provided that such Participant
agrees to be subject to Section 4.2 [Pro-Rata Treatment of Lenders] as though it
were a Lender.  Each Lender that sells a participation shall, acting solely for
this purpose as an agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant Register (including the identity of
any Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

 

10.11.5                               Limitations upon Participant Rights
Successors and Assigns Generally.

 

A Participant shall not be entitled to receive any greater payment under
Section 4.6 [Additional Compensation in Certain Circumstances], Section 4.7
[Taxes] or

 

115

--------------------------------------------------------------------------------


 

Section 10.3 [Reimbursement and Indemnification of Lender by the Borrower; Taxes
] than the applicable Lender would have been entitled to receive with respect to
the participation sold to such Participant, unless the sale of the participation
to such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 4.7 [Taxes] unless the Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrower, to comply with Section 4.2 [Pro-Rata Treatment of
Lenders] as though it were a Lender.

 

10.11.6                               Certain Pledges; Successors and Assigns
Generally.

 

Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

10.12                 Confidentiality.

 

10.12.1                               General.

 

Each of the Agent and the Lenders agree to maintain the confidentiality of the
Information, except that Information may be disclosed (i) to its Affiliates and
to its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process
provided that the Agent and the Lenders, as applicable, will limit such
disclosure to only such Information that is required to be disclosed, (iv) to
any other party hereto, (v) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section, to (A) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (vii) with the consent of the Borrower,
(viii) to the extent such Information (A) becomes publicly available other than
as a result of a breach of this Section or (B) becomes available to the Agent,
any Lender, or any of their respective Affiliates on a non-confidential basis
from a source other than the Borrower or the other Loan Parties, or (ix) on a
confidential basis to (A) any rating agency in connection with rating any Loan
Party or its Subsidiaries, or (B) the CUSIP Service Bureau or any similar agency
in connection with the issuance and monitoring of CUSIP numbers.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care

 

116

--------------------------------------------------------------------------------


 

to maintain the confidentiality of such Information as such Person would accord
to its own confidential information.

 

10.12.2                               Sharing Information With Affiliates of the
Lenders.

 

Each Loan Party acknowledges that from time to time financial advisory,
investment banking and other services may be offered or provided to the Borrower
or one or more of its Affiliates (in connection with this Agreement or
otherwise) by any Lender or by one or more Subsidiaries or Affiliates of such
Lender and each of the Loan Parties hereby authorizes each Lender to share any
information delivered to such Lender by such Loan Party and its Subsidiaries
pursuant to this Agreement, or in connection with the decision of such Lender to
enter into this Agreement, to any such Subsidiary or Affiliate of such Lender,
it being understood that any such Subsidiary or affiliate of any Lender
receiving such information shall be bound by the provisions of Section 10.12.1
as if it were a Lender hereunder.  Such authorization shall survive the
repayment of the Loans and other Obligations and the termination of the
Commitments.

 

10.13                 Counterparts.

 

This Agreement may be executed by different parties hereto on any number of
separate counterparts, each of which, when so executed and delivered, shall be
an original, and all such counterparts shall together constitute one and the
same instrument.  Delivery of an executed counterpart of a signature page of
this Agreement by telecopy or e-mail shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

10.14                 Agent’s or Lender’s Consent.

 

Whenever the Agent’s or any Lender’s consent is required to be obtained under
this Agreement or any of the other Loan Documents as a condition to any action,
inaction, condition or event, the Agent and each Lender shall be authorized to
give or withhold such consent in its sole and absolute discretion and to
condition its consent upon the giving of any additional collateral, the payment
of money or any other matter.

 

10.15                 Exceptions.

 

The representations, warranties and covenants contained herein shall be
independent of each other, and no exception to any representation, warranty or
covenant shall be deemed to be an exception to any other representation,
warranty or covenant contained herein unless expressly provided, nor shall any
such exceptions be deemed to permit any action or omission that would be in
contravention of applicable Law.

 

10.16                 Consent To Forum; Waiver Of Jury Trial.

 

10.16.1                               Submission To Jurisdiction.

 

THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF
THE

 

117

--------------------------------------------------------------------------------


 

STATE OF PENNSYLVANIA SITTING IN ALLEGHENY COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE WESTERN DISTRICT OF PENNSYLVANIA, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH PENNSYLVANIA STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT THE AGENT, ANY LENDER OR THE ISSUING LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

10.16.2                               Waiver Of Venue.

 

THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN THIS SECTION 10.16.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT AND AGREES NOT ASSERT ANY SUCH DEFENSE.

 

10.16.3                               Service Of Process.

 

EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 10.6 [NOTICES; EFFECTIVENESS; ELECTRONIC
COMMUNICATION].  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.16.4                               Waiver Of Jury Trial.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR

 

118

--------------------------------------------------------------------------------


 

THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.17                 USA Patriot Act. Certification from Lenders and
Participants.

 

Each Lender that is subject to the USA Patriot Act and the Agent (for itself and
not on behalf of any Lender) hereby notifies Loan Parties that pursuant to the
requirements of the USA Patriot Act, it is required to obtain, verify and record
information that identifies the Loan Parties, which information includes the
name and address of Loan Parties and other information that will allow such
Lender or Agent, as applicable, to identify the Loan Parties in accordance with
the USA Patriot Act.

 

10.18                 Joinder of Guarantors.

 

Any Material Domestic Subsidiary of the Borrower which is required to join this
Agreement as a Guarantor pursuant to Section 7.2.7 [Subsidiaries, Partnerships
and Joint Ventures] shall execute and deliver to the Agent (i) a Guarantor
Joinder in substantially the form attached hereto as Exhibit 1.1(G) pursuant to
which it shall join as a Guarantor each of the documents to which the Guarantors
are parties; and (ii) documents in the forms described in Section 6.1 [First
Loans and Letters of Credit] modified as appropriate to relate to such Material
Domestic Subsidiary.  The Loan Parties shall deliver such Guarantor Joinder and
related documents to the Agent within five (5) Business Days after the date of
the filing of such Material Domestic Subsidiary’s articles of incorporation if
the Material Domestic Subsidiary is a corporation, the date of the filing of its
certificate of limited partnership if it is a limited partnership or the date of
its organization if it is an entity other than a limited partnership or
corporation.

 

10.19                 Waiver of Consequential Damages, Etc.

 

To the fullest extent permitted by applicable Law, the Borrower shall not
assert, and hereby waives, any claim against any Agent, any Lender or any of
their Related Parties, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  To the fullest extent permitted by applicable Law,
the Agent, the Lenders and their Related Parties shall not assert against the
Borrower, any Guarantor or any of their Related Parties, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions

 

119

--------------------------------------------------------------------------------


 

contemplated hereby or thereby, any Loan or Letter of Credit or the use of
proceeds thereof.  Neither the Agent, any Lender nor any of their Related
Parties shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby, except to the extent a court of competent
jurisdiction determines in a final, unappealable order that damages were caused
by such Person’s gross negligence or willful misconduct.

 

10.20                 Amendment and Restatement; No Novation; Reaffirmation.

 

This Agreement amends and restates in its entirety the Existing Credit
Agreement, and the Loan Parties confirm that:  (i) the Existing Credit
Agreement, the Guaranty Agreement and the other Loan Documents and any hereafter
granted collateral for the Obligations thereunder at all times, since the date
of the execution and delivery of such documents, have remained in full force and
effect and have continued to secure such Obligations as amended, restated and
increased hereunder, (ii) their obligations under each and every Loan Document
to which any Loan Party is a party is hereby affirmed by such Loan Party; and
(iii) any such hereafter granted collateral shall continue to secure the
Obligations hereunder.  The Revolving Credit Loans hereunder are both an
increase and a continuation of the Revolving Credit Loans under the Existing
Credit Agreement.  The Loan Parties, the Agent and the Lenders acknowledge and
agree that the amendment and restatement of the Existing Credit Agreement by
this Agreement is not intended to constitute, nor does it constitute, a
novation, interruption, suspension of continuity, satisfaction, discharge or
termination of the obligations, loans, liabilities, or indebtedness under the
Existing Credit Agreement and other Loan Documents thereunder or any hereafter
granted collateral security therefor, and this Agreement and the other Loan
Documents are entitled to all rights and benefits originally pertaining to the
Existing Credit Agreement and the other Loan Documents except to the extent
otherwise provided herein.  The Loan Parties further acknowledge and consent to
the release of CJB Inc. as a Guarantor and Loan Party under the Existing Credit
Agreement and the Loan Documents and agree that such release shall not in any
way limit or otherwise affect the joint and several liability of the Loan
Parties for the Obligations.

 

10.21                 No Fiduciary Relationship.

 

The Loan Parties, on their behalf and on behalf of their respective
Subsidiaries, agree that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the Loan
Parties and their respective Subsidiaries, on the one hand, and the Lenders, the
Issuing Lender and their respective Affiliates, on the other hand, will have a
business relationship that does not create, by implication or otherwise, any
fiduciary duty on the part of the Agent, the Lenders, the Issuing Lender or
their respective Affiliates, and no such duty will be deemed to have arisen in
connection with any such transactions or communications.

 

120

--------------------------------------------------------------------------------


 

10.22                 Consent.

 

The Agent and the Lenders hereby consent to the May 2014 Acquisition without
requiring the Loan Parties’ delivery of an Acquisition Certificate (each as
defined in the recitals hereto) with the effect that any failure to deliver such
an Acquisition Certificate shall not be deemed to be a Potential Default or
Event of Default under the Existing Credit Agreement or this Agreement.

 

121

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

 

 

COVANCE INC., a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Robert Pringle

 

 

 

 

 

Name: Robert Pringle

 

 

Title: Vice President, Global Treasurer

 

 

 

 

 

 

 

COVANCE CENTRAL LABORATORY SERVICES INC., a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Suzanne D’Amico-Sharp

 

 

 

 

 

Name: Suzanne D’Amico-Sharp

 

 

Title: Assistant Treasurer

 

[Signatures continue on following page]

 

--------------------------------------------------------------------------------


 

 

COVANCE CENTRAL LABORATORY SERVICES LIMITED PARTNERSHIP, an Indiana limited
partnership

 

 

 

 

 

 

 

By:

Covance Central Laboratory Services Inc., a Delaware corporation, its General
Partner

 

 

 

 

 

By:

/s/ Suzanne D’Amico-Sharp

 

 

 

 

 

 

 

Name: Suzanne D’Amico-Sharp

 

 

 

Title: Assistant Treasurer

 

[Signatures continue on following page]

 

--------------------------------------------------------------------------------


 

 

COVANCE PRECLINICAL CORPORATION, a Washington corporation

 

 

 

 

 

 

By:

/s/ Suzanne D’Amico-Sharp

 

 

 

 

 

Name: Suzanne D’Amico-Sharp

 

 

Title: Assistant Treasurer

 

 

 

 

COVANCE LABORATORIES INC., a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Suzanne D’Amico-Sharp

 

 

 

 

 

Name: Suzanne D’Amico-Sharp

 

 

Title: Assistant Treasurer

 

[Signatures continue on following page]

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, individually and as Agent

 

 

 

 

 

 

By:

/s/ Edward M. Tessalone

 

 

 

 

 

Name:

Edward M. Tessalone

 

 

Title:

Senior Vice President

 

[Signatures continue on following page]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK N.A., as a Lender

 

 

 

 

By:

/s/ Deborah R. Winkler

 

 

 

 

 

Name:

Deborah R. Winkler

 

 

Title:

Vice President

 

[Signatures continue on following page]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

 

By:

/s/ Stephen O’Keefe

 

 

 

 

 

Name:

Stephen O’Keefe

 

 

Title:

Senior Vice President

 

[Signatures continue on following page]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as Lender

 

 

 

 

 

 

By:

/s/ Ming K. Chu

 

 

 

 

 

Name:

Ming K. Chu

 

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Virginia Cosenza

 

 

 

 

 

Name:

Virginia Cosenza

 

 

Title:

Vice President

 

[Signatures continue on following page]

 

--------------------------------------------------------------------------------


 

 

TD BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Alan Garson

 

 

 

 

 

Name:

Alan Garson

 

 

Title:

Senior Vice President

 

[Signatures continue on following page]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

 

By:

/s/ David J. Bardwil

 

 

 

 

 

Name:

David J. Bardwil

 

 

Title:

Senior Vice President

 

[Signatures continue on following page]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ LTD., as a Lender

 

 

 

 

 

 

 

By:

/s/ B. McNany

 

 

 

 

 

Name:

B. McNany

 

 

Title:

Vice President

 

[Signatures continue on following page]

 

--------------------------------------------------------------------------------


 

 

RBS CITIZENS, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Barrett D. Bencivenga

 

 

 

 

 

Name:

Barrett D. Bencivenga

 

 

Title:

SVP

 

[Signatures continue on following page]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ Monique Gasque

 

 

 

 

 

Name:

Monique Gasque

 

 

Title:

Vice President

 

[Signatures continue on following page]

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Robert Moravec

 

 

 

 

 

Name:

Robert Moravec

 

 

Title:

Senior Relationship Manager

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

 

 

 

By:

/s/ Daniel Packham

 

 

 

 

 

Name:

Daniel Packham

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(A)

 

PRICING GRID

 

Level

 

Leverage
Ratio

 

Commitment
Fee

 

Base Rate
Spread

 

LIBOR Rate
Spread

 

Letter of Credit
Fee

 

I

 

Less than 1.5 to 1.0

 

0.15

%

0.00

%

1.00

%

1.00

%

II

 

Greater or equal to 1.5 but less than 2.0 to 1.0

 

0.175

%

0.25

%

1.25

%

1.25

%

III

 

Greater than or equal to 2.0 to 1.0 but less than 2.5 to 1.0

 

0.20

%

0.50

%

1.50

%

1.50

%

IV

 

Greater than or equal to 2.5 to 1.0

 

0.25

%

0.75

%

1.75

%

1.75

%

 

provided, however, that if for purposes of calculating the Leverage Ratio,
EBITDA is zero or negative, level IV shall apply.

 

For purposes of determining the Applicable Margin, the Applicable Commitment Fee
Rate and the Applicable Letter of Credit Fee:

 

(A)          The Applicable Margin, the Applicable Commitment Fee Rate, and the
Applicable Letter of Credit Fee shall be determined on the Closing Date based on
the Leverage Ratio computed on such date pursuant to that certificate delivered
pursuant to Section 6.1.11. [Compliance Certificate] hereof.

 

(B)          The Applicable Commitment Fee Rate and the Applicable Letter of
Credit Fee shall be recomputed as of the end of each fiscal quarter based on the
Leverage Ratio as of such quarter end.  The Applicable Margin shall be
recomputed as of the end of each fiscal quarter based on the Leverage Ratio as
of such quarter end.  Any increase or decrease in the Applicable Margin, the
Applicable Commitment Fee Rate, or the Applicable Letter of Credit Fee computed
as of a quarter end shall be effective on the date on which the Compliance
Certificate and corresponding financial statements evidencing such computation
are due to be delivered under Section 7.3.3 [Certificate of the Borrower] (the
“Reset Date”); provided, however, that if the Borrower has failed to deliver, or
caused to be delivered, such Compliance Certificate and corresponding financial
statements on or before the date such delivery is due as required, as the case
may be, under Section 7.3.1 [Quarterly Financial Statements] or Section 7.3.2
[Annual Financial Statements] (the “Delivery Date”), then the Leverage Ratio
shall be deemed, solely for the purposes of determining the Applicable Margin,
the Applicable Commitment Fee Rate, and the Applicable Letter of Credit Fee, to
be greater than 2.0 to 1.0 from the Delivery Date until the Compliance
Certificate and financial statements due for the fiscal quarter subsequent to
the fiscal quarter for which delivery did not timely occur by the requisite
Delivery Date are timely delivered as required, as the case may be, under
Section 7.3.2 [Quarterly Financial Statements] or Section 7.3.3 [Annual
Financial Statements], and provided further that any such increase or decrease
in the Applicable Margin with respect to the LIBOR Rate Spread applicable to an

 

--------------------------------------------------------------------------------


 

Optional Currency Borrowing Tranche shall go into effect at the end of the then
current Interest Period therefor.

 

(C)          Pricing shall be set at Level I on the Closing Date and shall
remain in effect until reset in accordance with paragraph (B) above.

 

--------------------------------------------------------------------------------